UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05452) Exact name of registrant as specified in charter: Putnam Premier Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2008 Date of reporting period: August 1, 2007 - July 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Premier Income Trust 7 | 31 | 08 Annual Report Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds Portfolio Leader 5 Performance in depth 8 Your funds management 9 Terms and definitions 10 Trustee approval of management contract 11 Other information for shareholders 14 Financial statements 15 Federal tax information 59 Compliance certifications 59 Shareholder meeting results 59 About the Trustees 60 Officers 63 Cover photograph: © Richard H. Johnson Message from the Trustees Dear Fellow Shareholder: The past 12 months have presented the economy with a growing set of challenges, and financial markets have responded with losses across a wide range of sectors globally. It is always unsettling to see the markets and ones investment returns declining. Times like these are a reminder of why it is important to keep a long-term perspective, to ensure that your portfolio is well diversified, and to seek the counsel of your financial representative. At Putnam, we continually strive to offer the best investment returns, innovative products, and award-winning service to our shareholders. In keeping with this tradition, we are pleased to announce that Robert L. Reynolds, a well-known leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, has taken on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success, including serving as Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007. We look forward to working with Bob as we continue our goal to position Putnam to exceed our shareholders expectations. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking broad diversification across global bond markets When Putnam Premier Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were rela tively new, having just been established in the late 1970s. And, at the time of the funds launch, few investors were venturing outside the United States for fixed-income opportunities. The bond investment landscape has undergone a transformation in the two decades since the funds launch. New sectors such as mortgage- and asset-backed securities now make up over one third of the U.S. investment-grade market. The high-yield corporate bond sector has also grown significantly. Outside the United States, the advent of the euro has resulted in a large market of European bonds. And there are also growing opportunities to invest in the debt of emerging-market countries. The fund is designed to keep pace with this market expansion. To process the markets increasing complexity, Putnams nearly 100-member fixed-income group aligns teams of specialists with the varied investment opportunities. Each team identifies what it considers to be compelling strategies within its area of expertise. Your funds management team selects from among these strategies, systematically building a diversified portfolio that seeks to carefully balance risk and return. We believe the funds multi-strategy approach is well suited to the expanding opportunities of todays global bond marketplace. As different factors drive the performance of the various fixed-income sectors, the funds diversified strategy can take advantage of changing market leadership in pursuit of high current income. Putnam Premier Income Trust balances risk and return across multiple sectors Portfolio composition as of 7/31/08 Putnam believes that building a diversified portfolio with multiple income-generating strategies is the best way to pursue your funds objectives. The funds portfolio is composed of a broad spectrum of government, credit, and securitized debt instruments. Weightings are shown as a percentage of the funds net assets. Allocations and holdings in each sector will vary over time. For more information on current fund holdings, see pages 1750. 2 International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Mutual funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The funds shares trade on a stock exchange at market prices, which may be higher or lower than the funds NAV. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end funds net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the funds assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Putnam Premier Income Trust 3 Performance and portfolio snapshots Average annual total return (%) comparison as of 7/31/08 Data is historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 8 for additional performance information, including fund returns at market price. Index and Lipper results should be compared to fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. In more than 20 years as a money manager, I have never witnessed a more challenging period in the credit markets. At the same time, we believe that the fluctuating markets have presented some of the best opportunities for future returns. Bill Kohli, Portfolio Leader, Putnam Premier Income Trust Credit qualities shown as a percentage of portfolio value as of 7/31/08. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys rating; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Credit quality overview 4 Bill, the bond markets have been unusually volatile in recent months. How did the fund perform during its fiscal year? The fund returned 1.31% at net asset value for the year ended July 31, 2008, and in more than 20 years as a money manager, I have never witnessed a more challenging and volatile period in the credit markets. Over much of the past 12 months, many investors indiscriminately fled even high-quality mortgage and credit instruments for government-backed U.S. Treasury bonds and international government securities. The fund significantly underperformed its benchmark, which is more highly concentrated in these government securities, despite our emphasis on securities of investment-grade and higher quality, and our continued cautious stance on duration  a measure of portfolio risk. The fund also underperformed its peer group, Lipper Flexible Income Funds, which returned 1.24% on average. Can you discuss the major events that took place during the period within the global fixed-income marketplace? The funds fiscal year roughly coincided with the unfolding of the housing-sparked credit crisis, but November 2007 and January and March of this year stand out as periods when securitized bond prices moved sharply lower. From late 2007 through early 2008, global credit markets grew increasingly illiquid, reaching a low point thus far with the collapse of Bear Stearns on March 17. Other factors contributing to market volatility included spiking energy and commodity prices and rising international tensions. At first, the U.S. Federal Reserve [the Fed] reacted cautiously to events, but as credit markets ground to a halt, the Fed began to move decisively and creatively to address liquidity and structural issues in the market, in coordination with other major central banks. The Fed cut the federal funds rate dramatically in a relatively short period  by three and one-quarter percentage points over seven FOMC meetings from September to April. And in an unprecedented move, it extended substantial additional credit to commercial and investment banks through newly created lending facilities. In response to the measures from the Fed  and some earlier indications that the United States might avoid a Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 7/31/08. See the previous page and page 8 for additional fund performance information. Index descriptions can be found on page 10. 5 recession  bond prices of high-grade credit securities rose somewhat in April, and interest-rate spreads versus Treasuries retreated. However, spreads widened again in July as the worsening financial situation for mortgage-giants Fannie Mae and Freddie Mac placed another negative spotlight on the mortgage markets. Of the large number of strategies the fund uses to generate returns, which helped performance during the period? The funds steepener strategy, where we overweight shorter-term securities and underweight longer-term issues, continues to be a strong contributor to performance. This strategy is based on our view that the yield curve will steepen as the Fed either cuts short-term rates or holds them steady, and longer-term rates trend higher due to the liquidity squeeze and investors inflation concerns. The fund also benefited from exposure to high-quality commercial mortgage-backed securities during the period. We took gains from this position late in the period and shifted a portion into agency collateralized mortgage obligations such as interest-only mortgage instruments, which we believe should benefit from the current environment of shrinking mortgage prepayment levels. The fund also posted gains from a large position in inflation-linked strategies in Japan. However, we significantly reduced these holdings late in the period as our forecast for global economic growth has become more guarded, reducing the expectation of inflation. In light of our analysis of risks to the economy and markets, over the period we decreased the funds longer-dated positions and focused on two-year maturities. In general, we are overweighting European versus U.S. instruments based on our view that the economic fallout in Europe from the global financial crisis is not fully reflected in European bond prices. In addition, we continue to keep the funds duration close to that of the benchmark in order to lessen the portfolios vulnerability to the negative impact of any future rate increases. In terms of currency strategy, we have been taking a more tactical, that is, less sweeping, approach in recent weeks based on the slight pullback we have now seen in commodity prices and on our forecast for a decline in global growth. Lastly, the fund holds very reduced weights of credit instruments such as high-yield and investment-grade corporate bonds. What strategy detracted from returns during the period? The most notable detractor was the funds position in high-quality commercial mortgage-backed securitized bonds. Interest-rate spreads widened sharply compared with Treasuries, as their bond prices declined in a market environment that was extremely difficult for many fixed-income instruments. Bill, were there any investment opportunities in the volatile market? Top holdings This table shows the funds top holdings and the percentage of the funds net assets that each represented as of 7/31/08. Holdings will vary over time. HOLDING (percent of funds net assets) COUPON (%) and MATURITY DATE Securitized sector Federal National Mortgage Association Pass-Through Certificates (30.62%) 5%, 2038 Federal National Mortgage Association Pass-Through Certificates (23.40%) 5%, 2038 Credit Suisse Mortgage Capital Certificates (2.12%) 5.69%, 2040 Credit sector VTB Capital SA (0.48%) 6.61%, 2012 VTB Capital (0.39%) 6.32%, 2015 Echostar DBS Corp. (0.39%) 6.625%, 2014 Government sector Japan (Government of) CPI Linked Bonds (3.67%) 1%, 2016 U.S. Treasury Strip (1.35%) zero %, 2024 Sweden (Government of) Debs. (1.13%) 6.75%, 2014 6 Absolutely. The volatility we have experienced is almost unprecedented, but at the same time we believe that the fluctuating markets have presented some of the best opportunities for future returns that many of us have seen in two decades. At several junctures during periods of volatility, we increased our positions within very high-quality mortgage and mortgage-backed securities. We believe that we have done so without measurably increasing the portfolios fundamental credit risk, and we think the opportunity here is very exciting. What is your outlook for the markets and the fund? We had been hopeful that the Bear Stearns bailout represented a bottom in the extended period of credit market turmoil. However, recent additional write-downs by financial institutions and severe share price declines for Fannie Mae and Freddie Mac probably point to extensive and unresolved structural problems for the mortgage and financial markets. These issues will probably not be fully addressed at least until after the presidential election. The possibility for large mortgage-related write-downs among European financial entities also exists. Congress recently passed legislation to address the solvency of Fannie Mae and Freddie Mac, but the market seems to be calling for additional reforms. We believe the outlook for a U.S. economic slowdown has already been priced in to the financial markets, although the downturn could be deeper and market volatility more persistent than many believe. We also believe the global economy could turn down significantly in the coming year, and we have adjusted the funds strategies accordingly. In summary, we foresee continued financial market volatility in the short term, but are hopeful that the strategies we have in place will lay the groundwork for future gains for the fund. Thanks, Bill, for sharing your insights with us. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. I N T H E N E W S In early September, the U.S. government announced plans to take over the Federal National Mortgage Association (Fannie Mae) and the Federal Home Mortgage Corporation (Freddie Mac), the companies that play key roles in the U.S. home mortgage market. Created by Congress as government-sponsored enterprises, Fannie Mae and Freddie Mac are publicly traded companies with a mandate to foster a liquid mortgage market by acting as reliable purchasers of mortgage loans, which they repackage and sell as mortgage-backed securities. Under the plan, the U.S. Treasury will buy $1 billion of preferred shares in each company and place both companies under the control of the Federal Housing Finance Authority. The government also has pledged to provide up to $200 billion to the companies as they cope with heavy losses resulting from rising home mortgage defaults and falling real estate prices. Of special interest We are pleased to report that effective March 2008, your funds dividend was increased from $0.033 to $0.039 per share, and that in June, it was increased again from $0.039 to $0.043 per share. These dividend increases were possible due to the higher yield premium offered in bonds from all sectors outside of Treasury bonds, and the funds increased exposure to these areas. Comparison of top sector weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. Sector concentrations listed after the portfolio schedule in the Financial Statements section of this shareholder report are exclusive of insured or pre-refunded status and may differ from the summary information below. 7 Your funds performance This section shows your funds performance for periods ended July 31, 2008, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Total return and comparative index results For periods ended 7/31/08 Lipper Flexible Income Funds Lehman Government (closed-end) NAV Market price Bond Index category* Annual average Life of fund (since 2/29/88) 7.64% 6.77% 7.14% 7.07% 10 years 65.80 54.85 74.62 60.07 Annual average 5.19 4.47 5.73 4.78 5 years 35.09 31.71 26.13 34.11 Annual average 6.20 5.66 4.75 6.00 3 years 9.68 13.43 16.34 10.79 Annual average 3.13 4.29 5.17 3.47 1 year 1.31 2.84 8.62 1.24 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/08, there were 6, 6, 6, 5, and 1 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 7/31/08 Distributions: Number 12 Income $0.419 Capital gains  Total $0.419 Share value: NAV Market price 7/31/07 $7.10 $6.21 7/31/08 6.55 5.97 Current yield (end of period) NAV POP Current dividend rate* 7.88% 8.64% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/08 NAV Market price Annual average Life of fund (since 2/29/88) 7.72% 6.81% 10 years 68.02 56.16 Annual average 5.33 4.56 5 years 34.05 26.29 Annual average 6.04 4.78 3 years 11.08 11.45 Annual average 3.56 3.68 1 year 1.02 2.67 8 Your funds management Your fund is managed by the members of the Putnam Core Fixed-Income and Fixed-Income High Yield teams. D. William Kohli is the Portfolio Leader, and Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon are Portfolio Members of your fund. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Putnam Core Fixed-Income and Fixed-Income High-Yield teams, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com. Trustee and Putnam employee fund ownership As of July 31, 2008, all of the Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in Total assets in the fund all Putnam funds Trustees $52,000 $76,000,000 Putnam employees $6,000 $568,000,000 Other Putnam funds managed by the Portfolio Leader and Portfolio Members D. William Kohli is also a Portfolio Leader of Putnam Diversified Income Trust, Putnam Global Income Trust, and Putnam Master Intermediate Income Trust. Michael Atkin is also a Portfolio Member of Putnam Diversified Income Trust, Putnam Global Income Trust, and Putnam Master Intermediate Income Trust. Rob Bloemker is also a Portfolio Leader of Putnam U.S. Government Income Trust, Putnam American Government Income Fund, and Putnam Income Fund, and a Portfolio Member of Putnam Diversified Income Trust, Putnam Global Income Trust, and Putnam Master Intermediate Income Trust. Kevin Murphy is also a Portfolio Member of Putnam Income Fund, Putnam Diversified Income Trust, Putnam Master Intermediate Income Trust, and Putnam Utilities Growth and Income Fund. Paul Scanlon is also a Portfolio Leader of Putnam High Yield Trust, Putnam High Yield Advantage Fund, and Putnam Floating Rate Income Fund, and a Portfolio Member of Putnam Diversified Income Trust and Putnam Master Intermediate Income Trust. D. William Kohli, Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. Changes in your funds Portfolio Leader and Portfolio Members During the reporting period ended July 31, 2008, Michael Atkin became a Portfolio Member of your fund, following the departure of Portfolio Member Jeffrey Kaufman. Investment team fund ownership The following table shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of July 31, 2008, and July 31, 2007. N/A indicates the individual was not a Portfolio Leader or Portfolio Member as of 7/31/07. 9 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your funds assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Comparative indexes Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Lehman Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflectperformance trends for funds within a category. 10 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract, in respect of your fund, between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2008. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 50th percentile in management fees and in the 50th percentile in total expenses as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). The Trustees expressed their intention to monitor this information closely to ensure that fees and expenses of your fund continue to meet evolving competitive standards.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses 11 and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds common share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Flexible Income Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 38th Three-year period 50th Five-year period 43rd (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year and five-year periods ended December 31, 2007, there were 7, 7, and 6 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated * The percentile rankings for your funds common share annualized total return performance in the Lipper Flexible Income Funds (closed-end) category for the one-year, five-year, and ten-year periods ended June 30, 2008 were 72%, 43%, and 50%, respectively. Over the one-year, five-year, and ten-year periods ended June 30, 2008, your fund ranked 5th out of 6, 3rd out of 6, and 3rd out of 5 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 12 with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of your funds investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 13 Other information for shareholders Important notice regarding share repurchase program In September 2007, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2007, up to 10% of the funds common shares outstanding as of October 5, 2007. Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 14 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semi-annual report, the highlight table also includes the current reporting period. 15 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Premier Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Premier Income Trust, including the funds portfolio, as of July 31, 2008, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2008 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Premier Income Trust as of July 31, 2008, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 17, 2008 16 The funds portfolio 7/31/08 U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (61.8%)* amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 20, 2037 to November 20, 2037 $5,077,508 $5,235,189 5,235,189 U.S. Government Agency Mortgage Obligations (61.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from September 1, 2021 to October 1, 2021 579,285 591,753 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, January 1, 2030 49,829 53,261 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 1,612,299 1,657,676 6 1/2s, April 1, 2016 33,580 34,764 6 1/2s, TBA, September 1, 2038 1,000,000 1,023,477 6 1/2s, TBA, August 1, 2038 1,000,000 1,026,406 6s, July 1, 2021 4,652,042 4,757,985 6s, TBA, September 1, 2038 13,000,000 13,018,789 6s, TBA, August 1, 2038 13,000,000 13,055,860 5 1/2s, with due dates from April 1, 2037 to December 1, 2037 6,113,411 5,992,337 5 1/2s, with due dates from December 1, 2011 to August 1, 2021 2,029,052 2,048,891 5 1/2s, TBA, September 1, 2038 5,000,000 4,880,078 5 1/2s, TBA, August 1, 2038 18,000,000 17,611,875 5s, July 1, 2021 167,737 165,503 5s, TBA, September 1, 2038 242,000,000 229,200,475 5s, TBA, August 1, 2038 316,000,000 299,953,141 4 1/2s, with due dates from August 1, 2033 to June 1, 2034 5,105,674 4,697,038 599,769,309 Total U.S. government and agency mortgage obligations (cost $603,002,796) $605,004,498 U.S. TREASURY OBLIGATIONS (2.2%)* Principal amount Value U.S. Treasury Bonds 6 1/4s, May 15, 2030 $2,303,000 $2,806,241 U.S. Treasury Notes 4 1/4s, August 15, 2013 4,883,000 5,110,746 4s, November 15, 2012 3,000 3,113 U.S. Treasury Strip zero %, November 15, 2024 28,450,000 13,189,670 Total U.S. treasury obligations (cost $18,877,504) $21,109,770 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* amount Value Asset Backed Funding Certificates 144A FRB Ser. 06-OPT3, Class B, 4.961s, 2036 $117,000 $6,891 Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 8,951,000 8,305,731 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 343,000 332,344 Ser. 07-2, Class A2, 5.634s, 2049 977,000 954,715 Ser. 05-6, Class A2, 5.165s, 2047 2,118,000 2,089,756 Ser. 07-5, Class XW, IO (Interest only), 0.44s, 2051 218,990,822 5,155,338 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 318,946 307,091 Ser. 01-1, Class K, 6 1/8s, 2036 718,000 572,542 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.99s, 2036 6,525,496 4,894,122 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 4.458s, 2022 $1,187,000 $963,325 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 1.55s, 2037 2,818,551 350,628 Ser. 07-1, Class S, IO, 1.211s, 2037 7,745,831 721,911 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 4,928,629 3,782,723 FRB Ser. 06-6, Class 2A1, 5.919s, 2036 2,394,287 1,540,421 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.188s, 2032 481,000 451,529 Ser. 07-PW17, Class A3, 5.736s, 2050 4,243,000 4,020,327 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.058s, 2050 121,443,940 994,529 Broadgate Financing PLC sec. FRB Ser. D, 6.713s, 2023 (United Kingdom) GBP 744,625 1,110,855 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.196s, 2036 $3,224,335 2,219,159 FRB Ser. 06-AR7, Class 2A2A, 5.661s, 2036 564,939 384,158 IFB Ser. 07-6, Class 2A5, IO, 4.189s, 2037 3,577,737 284,580 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 217,000 210,369 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.062s, 2044 71,344,948 504,484 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, IO, 0.774s, 2017 1,489,709 53,013 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 05-F10A, Class A1, 2.558s, 2017 496,801 481,209 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 2,035,289 1,506,114 Ser. 06-J8, Class A4, 6s, 2037 5,091,361 3,513,039 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 4,053,215 3,520,597 IFB Ser. 04-2CB, Class 1A5, IO, 5.139s, 2034 3,684,160 205,075 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.713s, 2035 4,659,860 3,355,100 Ser. 05-2, Class 2X, IO, 1.16s, 2035 5,384,683 108,325 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 3.511s, 2035 5,634,617 399,704 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.811s, 2039 1,632,000 1,614,383 Ser. 07-C5, Class A3, 5.694s, 2040 21,660,000 20,736,872 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class D, 3.261s, 2017 167,000 154,318 FRB Ser. 06-A, Class C, 3.061s, 2017 495,000 465,377 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 2,634,485 2,637,119 17 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 $3,176,400 $3,100,391 Ser. 98-C1, Class F, 6s, 2040 1,880,000 1,193,759 Ser. 02-CP5, Class M, 5 1/4s, 2035 691,000 186,570 FRB Ser. 05-TFLA, Class L, 4.308s, 2020 1,356,000 1,152,600 FRB Ser. 05-TFLA, Class K, 3.758s, 2020 758,000 712,520 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.626s, 2031 9,894,555 247,826 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 552,708 507,939 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 1,771,365 1,441,980 European Loan Conduit 144A FRB Ser. 22A, Class D, 6.646s, 2014 (Ireland) GBP 995,000 1,540,394 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 6.641s, 2014 (United Kingdom) GBP 553,521 897,088 Fannie Mae IFB Ser. 06-70, Class SM, 33.904s, 2036 $429,555 592,938 IFB Ser. 07-1, Class NR, 28.795s, 2037 1,684,482 2,014,922 IFB Ser. 06-62, Class PS, 25.133s, 2036 1,274,822 1,639,981 IFB Ser. 06-76, Class QB, 24.833s, 2036 3,193,311 4,102,822 IFB Ser. 06-63, Class SP, 24.533s, 2036 3,498,802 4,419,083 IFB Ser. 07-W7, Class 1A4, 24.413s, 2037 1,137,324 1,370,637 IFB Ser. 06-104, Class GS, 21.857s, 2036 662,120 786,681 IFB Ser. 06-60, Class TK, 18.755s, 2036 972,883 1,133,326 IFB Ser. 05-25, Class PS, 17.331s, 2035 1,297,333 1,466,467 IFB Ser. 05-74, Class CP, 15.725s, 2035 915,152 1,023,141 IFB Ser. 05-115, Class NQ, 15.708s, 2036 518,247 542,144 IFB Ser. 06-27, Class SP, 15.542s, 2036 1,478,201 1,649,359 IFB Ser. 06-8, Class HP, 15.542s, 2036 1,550,758 1,724,079 IFB Ser. 06-8, Class WK, 15.542s, 2036 2,474,890 2,733,376 IFB Ser. 05-106, Class US, 15.542s, 2035 2,213,944 2,472,359 IFB Ser. 05-99, Class SA, 15.542s, 2035 1,075,843 1,185,027 IFB Ser. 06-60, Class CS, 15.065s, 2036 1,619,213 1,686,523 IFB Ser. 05-74, Class CS, 13.252s, 2035 1,043,302 1,122,506 IFB Ser. 04-79, Class S, 13.032s, 2032 1,495,953 1,568,033 IFB Ser. 05-114, Class SP, 12.812s, 2036 649,285 675,418 IFB Ser. 05-95, Class OP, 12.753s, 2035 659,245 673,000 IFB Ser. 05-95, Class CP, 12.559s, 2035 157,898 168,717 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Fannie Mae IFB Ser. 05-83, Class QP, 10.995s, 2034 $374,767 $372,680 Ser. 383, Class 90, IO, 8s, 2037 135,112 24,982 Ser. 383, Class 91, IO, 8s, 2037 107,289 19,739 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 484,059 519,396 Ser. 02-T19, Class A3, 7 1/2s, 2042 405,483 433,687 Ser. 02-14, Class A2, 7 1/2s, 2042 2,734 2,911 Ser. 01-T10, Class A2, 7 1/2s, 2041 386,537 410,825 Ser. 02-T4, Class A3, 7 1/2s, 2041 1,591 1,691 Ser. 01-T3, Class A1, 7 1/2s, 2040 250,899 266,278 Ser. 01-T1, Class A1, 7 1/2s, 2040 758,622 811,726 Ser. 99-T2, Class A1, 7 1/2s, 2039 302,008 326,643 Ser. 386, Class 26, IO, 7 1/2s, 2038 272,903 54,782 Ser. 386, Class 27, IO, 7 1/2s, 2037 158,419 31,801 Ser. 386, Class 28, IO, 7 1/2s, 2037 155,077 31,130 Ser. 383, Class 88, IO, 7 1/2s, 2037 287,267 60,707 Ser. 383, Class 89, IO, 7 1/2s, 2037 224,485 47,753 Ser. 383, Class 87, IO, 7 1/2s, 2037 358,169 78,392 Ser. 00-T6, Class A1, 7 1/2s, 2030 146,875 156,209 Ser. 01-T4, Class A1, 7 1/2s, 2028 719,538 773,206 Ser. 04-W12, Class 1A3, 7s, 2044 624,466 661,641 Ser. 01-T10, Class A1, 7s, 2041 1,538,274 1,618,232 Ser. 386, Class 24, IO, 7s, 2038 228,915 51,616 Ser. 386, Class 25, IO, 7s, 2038 243,746 55,339 Ser. 386, Class 22, IO, 7s, 2038 315,159 73,572 Ser. 386, Class 21, IO, 7s, 2037 356,135 83,033 Ser. 386, Class 23, IO, 7s, 2037 347,308 78,852 Ser. 383, Class 84, IO, 7s, 2037 324,978 79,080 Ser. 383, Class 85, IO, 7s, 2037 206,743 49,660 Ser. 383, Class 86, IO, 7s, 2037 163,039 39,163 Ser. 383, Class 79, IO, 7s, 2037 332,395 80,859 Ser. 383, Class 80, IO, 7s, 2037 720,451 178,528 Ser. 383, Class 81, IO, 7s, 2037 397,595 96,084 Ser. 383, Class 82, IO, 7s, 2037 394,185 92,218 Ser. 383, Class 83, IO, 7s, 2037 329,695 79,453 Ser. 386, Class 20, IO, 6 1/2s, 2038 345,153 79,663 Ser. 386, Class 14, IO, 6 1/2s, 2038 2,839,895 690,294 Ser. 386, Class 12, IO, 6 1/2s, 2038 1,858,073 445,819 Ser. 386, Class 19, IO, 6 1/2s, 2038 336,415 77,228 Ser. 386, Class 17, IO, 6 1/2s, 2037 516,064 123,988 Ser. 386, Class 16, IO, 6 1/2s, 2037 353,724 82,576 Ser. 383, Class 60, IO, 6 1/2s, 2037 1,638,984 428,344 Ser. 383, Class 62, IO, 6 1/2s, 2037 453,787 116,662 Ser. 383, Class 69, IO, 6 1/2s, 2037 257,819 66,475 Ser. 383, Class 63, IO, 6 1/2s, 2037 355,458 89,858 Ser. 383, Class 64, IO, 6 1/2s, 2037 657,892 170,183 Ser. 383, Class 67, IO, 6 1/2s, 2037 347,071 89,267 Ser. 383, Class 68, IO, 6 1/2s, 2037 167,794 43,138 Ser. 383, Class 58, IO, 6 1/2s, 2037 763,113 195,339 Ser. 383, Class 59, IO, 6 1/2s, 2037 480,835 121,250 Ser. 383, Class 61, IO, 6 1/2s, 2037 383,640 97,451 Ser. 383, Class 65, IO, 6 1/2s, 2037 453,409 118,007 Ser. 383, Class 66, IO, 6 1/2s, 2037 461,236 119,753 Ser. 383, Class 72, IO, 6 1/2s, 2037 1,829,879 463,489 Ser. 383, Class 77, IO, 6 1/2s, 2037 275,608 69,470 Ser. 383, Class 78, IO, 6 1/2s, 2037 282,027 71,002 Ser. 383, Class 73, IO, 6 1/2s, 2037 625,866 157,269 Ser. 383, Class 76, IO, 6 1/2s, 2037 374,443 95,129 Ser. 383, Class 70, IO, 6 1/2s, 2037 967,090 243,176 Ser. 383, Class 74, IO, 6 1/2s, 2037 516,078 129,436 Ser. 383, Class 71, IO, 6 1/2s, 2036 408,617 102,096 Ser. 383, Class 75, IO, 6 1/2s, 2036 328,368 83,072 Ser. 371, Class 2, IO, 6 1/2s, 2036 28,906,701 8,344,721 Ser. 383, Class 101, IO, 6 1/2s, 2022 158,216 26,269 Ser. 383, Class 102, IO, 6 1/2s, 2022 94,319 15,557 18 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Fannie Mae Ser. 389, Class 6, IO, 6s, 2038 $437,406 $115,101 Ser. 386, Class 10, IO, 6s, 2038 247,268 60,209 Ser. 386, Class 11, IO, 6s, 2038 165,559 40,901 Ser. 386, Class 8, IO, 6s, 2038 2,196,710 520,395 Ser. 383, Class 40, IO, 6s, 2038 3,147,864 775,687 Ser. 383, Class 41, IO, 6s, 2038 2,763,550 680,537 Ser. 383, Class 42, IO, 6s, 2038 1,997,613 493,500 Ser. 383, Class 43, IO, 6s, 2038 1,805,616 446,942 Ser. 383, Class 44, IO, 6s, 2038 1,649,120 407,407 Ser. 383, Class 45, IO, 6s, 2038 1,270,009 316,406 Ser. 383, Class 46, IO, 6s, 2038 1,103,644 274,959 Ser. 383, Class 47, IO, 6s, 2038 977,260 243,472 Ser. 383, Class 48, IO, 6s, 2038 876,617 218,822 Ser. 383, Class 52, IO, 6s, 2038 355,804 88,816 Ser. 386, Class 9, IO, 6s, 2038 1,581,381 384,988 Ser. 383, Class 28, IO, 6s, 2038 3,300,449 836,543 Ser. 383, Class 29, IO, 6s, 2038 2,968,900 753,435 Ser. 383, Class 30, IO, 6s, 2038 2,191,580 557,211 Ser. 383, Class 31, IO, 6s, 2038 1,934,181 491,767 Ser. 383, Class 32, IO, 6s, 2038 1,499,239 382,358 Ser. 383, Class 33, IO, 6s, 2038 1,283,735 326,803 Ser. 383, Class 37, IO, 6s, 2038 498,633 127,560 Ser. 386, Class 7, IO, 6s, 2038 1,930,938 498,154 Ser. 383, Class 34, IO, 6s, 2037 519,406 131,251 Ser. 383, Class 35, IO, 6s, 2037 429,629 108,431 Ser. 383, Class 36, IO, 6s, 2037 338,267 85,426 Ser. 383, Class 38, IO, 6s, 2037 211,364 53,506 Ser. 383, Class 50, IO, 6s, 2037 599,683 147,302 Ser. 386, Class 6, IO, 6s, 2037 926,862 230,795 Ser. 383, Class 39, IO, 6s, 2037 142,135 35,676 Ser. 383, Class 49, IO, 6s, 2037 451,216 111,114 Ser. 383, Class 51, IO, 6s, 2037 466,287 114,535 Ser. 383, Class 53, IO, 6s, 2037 172,288 42,480 Ser. 383, Class 54, IO, 6s, 2037 112,144 27,651 Ser. 383, Class 55, IO, 6s, 2037 93,485 23,140 Ser. 383, Class 57, IO, 6s, 2037 284,893 70,381 Ser. 372, Class 2, IO, 6s, 2036 1,879,324 523,865 Ser. 370, Class 2, IO, 6s, 2036 1,846,496 521,964 Ser. 383, Class 100, IO, 6s, 2022 163,084 27,044 Ser. 383, Class 98, IO, 6s, 2022 500,059 85,055 Ser. 383, Class 99, IO, 6s, 2022 220,240 36,452 Ser. 383, Class 18, IO, 5 1/2s, 2038 1,734,748 425,212 Ser. 383, Class 19, IO, 5 1/2s, 2038 1,582,696 387,942 Ser. 383, Class 25, IO, 5 1/2s, 2038 270,564 64,419 Ser. 386, Class 3, IO, 5 1/2s, 2037 959,861 233,695 Ser. 386, Class 4, IO, 5 1/2s, 2037 390,662 96,253 Ser. 386, Class 5, IO, 5 1/2s, 2037 251,098 62,632 Ser. 383, Class 14, IO, 5 1/2s, 2037 620,870 153,499 Ser. 383, Class 15, IO, 5 1/2s, 2037 239,739 58,270 Ser. 383, Class 16, IO, 5 1/2s, 2037 103,666 26,045 Ser. 383, Class 3, IO, 5 1/2s, 2037 2,739,850 683,060 Ser. 383, Class 4, IO, 5 1/2s, 2037 2,420,404 603,420 Ser. 383, Class 5, IO, 5 1/2s, 2037 1,536,195 382,982 Ser. 383, Class 6, IO, 5 1/2s, 2037 1,380,931 344,659 Ser. 383, Class 7, IO, 5 1/2s, 2037 1,361,074 339,059 Ser. 383, Class 10, IO, 5 1/2s, 2037 501,649 126,759 Ser. 383, Class 11, IO, 5 1/2s, 2037 348,624 87,420 Ser. 383, Class 12, IO, 5 1/2s, 2037 318,541 80,030 Ser. 383, Class 13, IO, 5 1/2s, 2037 320,531 80,530 Ser. 383, Class 8, IO, 5 1/2s, 2037 550,265 141,115 Ser. 383, Class 9, IO, 5 1/2s, 2037 525,506 120,309 Ser. 383, Class 20, IO, 5 1/2s, 2037 978,647 243,793 Ser. 383, Class 21, IO, 5 1/2s, 2037 925,687 230,600 Ser. 383, Class 22, IO, 5 1/2s, 2037 626,994 155,892 Ser. 383, Class 23, IO, 5 1/2s, 2037 566,198 140,776 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Fannie Mae Ser. 383, Class 24, IO, 5 1/2s, 2037 $397,136 $96,077 Ser. 383, Class 26, IO, 5 1/2s, 2037 290,998 72,631 Ser. 383, Class 27, IO, 5 1/2s, 2037 92,445 22,793 Ser. 379, Class 2, IO, 5 1/2s, 2037 1,276,170 356,701 Ser. 363, Class 2, IO, 5 1/2s, 2035 4,361,752 1,205,971 Ser. 383, Class 95, IO, 5 1/2s, 2022 788,164 136,575 Ser. 383, Class 97, IO, 5 1/2s, 2022 332,569 55,814 Ser. 383, Class 94, IO, 5 1/2s, 2022 395,784 67,737 Ser. 383, Class 96, IO, 5 1/2s, 2022 430,233 70,484 IFB Ser. 07-W6, Class 6A2, IO, 5.339s, 2037 2,122,408 233,548 IFB Ser. 06-90, Class SE, IO, 5.339s, 2036 4,758,400 618,398 IFB Ser. 04-51, Class XP, IO, 5.239s, 2034 4,015,915 503,401 IFB Ser. 03-66, Class SA, IO, 5.189s, 2033 1,773,436 208,171 IFB Ser. 08-7, Class SA, IO, 5.089s, 2038 8,732,986 1,130,083 Ser. 386, Class 1, IO, 5s, 2037 96,870 24,486 Ser. 383, Class 2, IO, 5s, 2037 259,397 66,052 Ser. 383, Class 92, IO, 5s, 2022 343,920 56,630 Ser. 383, Class 93, IO, 5s, 2022 185,937 31,121 IFB Ser. 07-W6, Class 5A2, IO, 4.829s, 2037 3,091,784 336,056 IFB Ser. 07-W2, Class 3A2, IO, 4.819s, 2037 2,952,441 303,121 IFB Ser. 06-115, Class BI, IO, 4.799s, 2036 2,450,322 189,277 IFB Ser. 05-113, Class AI, IO, 4.769s, 2036 1,521,182 133,839 IFB Ser. 05-113, Class DI, IO, 4.769s, 2036 1,168,996 116,304 IFB Ser. 08-36, Class YI, IO, 4.739s, 2036 3,873,232 430,225 IFB Ser. 07-60, Class AX, IO, 4.689s, 2037 9,059,426 956,944 IFB Ser. 06-60, Class SI, IO, 4.689s, 2036 2,915,228 318,823 IFB Ser. 06-60, Class UI, IO, 4.689s, 2036 1,171,128 114,959 IFB Ser. 04-12, Class WS, IO, 4.689s, 2033 4,353,083 448,207 IFB Ser. 07-W7, Class 3A2, IO, 4.669s, 2037 3,481,399 341,375 IFB Ser. 06-60, Class DI, IO, 4.609s, 2035 3,628,878 327,335 IFB Ser. 03-130, Class BS, IO, 4.589s, 2033 5,207,892 510,018 IFB Ser. 03-34, Class WS, IO, 4.539s, 2029 5,020,705 442,599 IFB Ser. 08-10, Class LI, IO, 4.519s, 2038 5,018,352 524,703 IFB Ser. 05-42, Class SA, IO, 4.339s, 2035 8,548,159 708,177 IFB Ser. 07-39, Class LI, IO, 4.309s, 2037 2,708,558 257,236 IFB Ser. 07-23, Class SI, IO, 4.309s, 2037 723,935 50,367 IFB Ser. 07-54, Class CI, IO, 4.299s, 2037 2,380,517 232,587 IFB Ser. 07-39, Class PI, IO, 4.299s, 2037 1,839,037 126,730 IFB Ser. 07-30, Class WI, IO, 4.299s, 2037 10,712,125 903,067 19 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Fannie Mae IFB Ser. 07-28, Class SE, IO, 4.289s, 2037 $436,428 $42,277 IFB Ser. 07-22, Class S, IO, 4.289s, 2037 16,272,240 1,530,771 IFB Ser. 06-128, Class SH, IO, 4.289s, 2037 1,968,467 168,635 IFB Ser. 06-56, Class SM, IO, 4.289s, 2036 2,670,420 223,873 IFB Ser. 05-90, Class SP, IO, 4.289s, 2035 1,235,886 106,378 IFB Ser. 05-12, Class SC, IO, 4.289s, 2035 1,528,318 124,518 IFB Ser. 05-45, Class PL, IO, 4.289s, 2034 8,624,523 813,961 IFB Ser. 07-W5, Class 2A2, IO, 4.279s, 2037 937,499 76,875 IFB Ser. 07-30, Class IE, IO, 4.279s, 2037 5,481,743 607,924 IFB Ser. 06-123, Class CI, IO, 4.279s, 2037 4,530,283 430,184 IFB Ser. 06-123, Class UI, IO, 4.279s, 2037 4,602,352 428,858 IFB Ser. 07-15, Class BI, IO, 4.239s, 2037 7,749,547 709,006 IFB Ser. 06-126, Class CS, IO, 4.239s, 2037 3,243,278 296,373 IFB Ser. 06-16, Class SM, IO, 4.239s, 2036 4,518,169 405,206 IFB Ser. 05-95, Class CI, IO, 4.239s, 2035 2,386,862 233,908 IFB Ser. 05-84, Class SG, IO, 4.239s, 2035 3,932,562 373,313 IFB Ser. 05-57, Class NI, IO, 4.239s, 2035 1,023,911 84,012 IFB Ser. 05-29, Class SX, IO, 4.239s, 2035 2,799,998 253,171 IFB Ser. 05-7, Class SC, IO, 4.239s, 2035 10,079,054 843,516 IFB Ser. 04-92, Class S, IO, 4.239s, 2034 6,609,788 591,679 IFB Ser. 06-104, Class EI, IO, 4.229s, 2036 2,574,297 232,781 IFB Ser. 05-83, Class QI, IO, 4.229s, 2035 649,584 67,360 IFB Ser. 06-128, Class GS, IO, 4.219s, 2037 2,671,497 252,917 Ser. 06-116, Class ES, IO, 4.189s, 2036 356,309 29,992 IFB Ser. 06-114, Class IS, IO, 4.189s, 2036 2,262,217 203,043 IFB Ser. 04-92, Class SQ, IO, 4.189s, 2034 2,750,471 263,284 IFB Ser. 06-115, Class IE, IO, 4.179s, 2036 1,766,255 146,323 IFB Ser. 06-117, Class SA, IO, 4.179s, 2036 2,617,506 227,786 IFB Ser. 06-121, Class SD, IO, 4.179s, 2036 276,627 24,241 IFB Ser. 06-109, Class SG, IO, 4.169s, 2036 650,673 57,609 IFB Ser. 06-104, Class SY, IO, 4.159s, 2036 584,471 48,016 IFB Ser. 06-109, Class SH, IO, 4.159s, 2036 2,146,533 204,282 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Fannie Mae IFB Ser. 06-111, Class SA, IO, 4.159s, 2036 $13,595,316 $1,266,900 IFB Ser. 07-W6, Class 4A2, IO, 4.139s, 2037 12,564,245 1,159,680 IFB Ser. 06-128, Class SC, IO, 4.139s, 2037 2,678,962 234,256 IFB Ser. 06-43, Class SI, IO, 4.139s, 2036 5,022,790 444,356 IFB Ser. 06-8, Class JH, IO, 4.139s, 2036 8,532,661 799,957 IFB Ser. 05-122, Class SG, IO, 4.139s, 2035 2,175,111 190,946 IFB Ser. 05-57, Class MS, IO, 4.139s, 2035 7,404,701 583,159 IFB Ser. 05-95, Class OI, IO, 4.129s, 2035 364,139 44,104 IFB Ser. 06-92, Class LI, IO, 4.119s, 2036 2,581,857 227,133 IFB Ser. 06-99, Class AS, IO, 4.119s, 2036 1,026,283 91,182 IFB Ser. 06-98, Class SQ, IO, 4.109s, 2036 11,633,101 1,009,753 IFB Ser. 06-85, Class TS, IO, 4.099s, 2036 5,651,927 459,974 IFB Ser. 07-75, Class PI, IO, 4.079s, 2037 2,777,791 226,562 IFB Ser. 07-88, Class MI, IO, 4.059s, 2037 1,111,637 81,771 IFB Ser. 07-103, Class AI, IO, 4.039s, 2037 12,212,157 1,033,968 IFB Ser. 07-15, Class NI, IO, 4.039s, 2022 4,273,775 329,701 IFB Ser. 07-106, Class SM, IO, 3.999s, 2037 6,172,254 494,033 IFB Ser. 08-3, Class SC, IO, 3.989s, 2038 8,774,462 722,865 IFB Ser. 07-109, Class XI, IO, 3.989s, 2037 1,750,097 151,648 IFB Ser. 07-109, Class YI, IO, 3.989s, 2037 2,751,334 209,139 IFB Ser. 07-W8, Class 2A2, IO, 3.989s, 2037 4,550,826 386,581 IFB Ser. 07-88, Class JI, IO, 3.989s, 2037 3,142,086 262,790 IFB Ser. 06-79, Class SH, IO, 3.989s, 2036 3,884,282 342,697 IFB Ser. 07-54, Class KI, IO, 3.979s, 2037 1,388,533 80,698 IFB Ser. 07-30, Class JS, IO, 3.979s, 2037 4,967,168 414,443 IFB Ser. 07-30, Class LI, IO, 3.979s, 2037 4,909,211 422,538 IFB Ser. 07-W2, Class 1A2, IO, 3.969s, 2037 1,998,922 179,613 IFB Ser. 07-106, Class SN, IO, 3.949s, 2037 2,695,684 210,789 IFB Ser. 07-54, Class IA, IO, 3.949s, 2037 2,472,125 210,088 IFB Ser. 07-54, Class IB, IO, 3.949s, 2037 2,472,125 210,088 IFB Ser. 07-54, Class IC, IO, 3.949s, 2037 2,472,125 210,088 IFB Ser. 07-54, Class ID, IO, 3.949s, 2037 2,472,125 210,088 20 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Fannie Mae IFB Ser. 07-54, Class IE, IO, 3.949s, 2037 $2,472,125 $210,088 IFB Ser. 07-54, Class IF, IO, 3.949s, 2037 3,933,367 332,701 IFB Ser. 07-54, Class NI, IO, 3.949s, 2037 2,164,952 189,340 IFB Ser. 07-54, Class UI, IO, 3.949s, 2037 3,723,561 352,994 IFB Ser. 07-91, Class AS, IO, 3.939s, 2037 1,817,692 143,752 IFB Ser. 07-91, Class HS, IO, 3.939s, 2037 1,945,867 152,021 IFB Ser. 07-15, Class CI, IO, 3.919s, 2037 8,428,385 707,051 IFB Ser. 06-123, Class BI, IO, 3.919s, 2037 10,286,360 846,926 IFB Ser. 06-115, Class JI, IO, 3.919s, 2036 6,112,920 513,258 IFB Ser. 07-109, Class PI, IO, 3.889s, 2037 2,967,700 242,622 IFB Ser. 06-123, Class LI, IO, 3.859s, 2037 4,078,073 328,173 IFB Ser. 08-1, Class NI, IO, 3.789s, 2037 5,210,010 383,665 IFB Ser. 08-10, Class GI, IO, 3.769s, 2038 3,091,815 198,206 IFB Ser. 08-13, Class SA, IO, 3.759s, 2038 11,511,728 856,496 IFB Ser. 07-39, Class AI, IO, 3.659s, 2037 4,491,141 325,996 IFB Ser. 07-32, Class SD, IO, 3.649s, 2037 2,914,503 218,246 IFB Ser. 07-30, Class UI, IO, 3.639s, 2037 2,406,891 181,071 IFB Ser. 07-32, Class SC, IO, 3.639s, 2037 4,124,215 313,168 IFB Ser. 07-1, Class CI, IO, 3.639s, 2037 2,811,426 207,888 IFB Ser. 05-74, Class SE, IO, 3.639s, 2035 5,153,411 317,035 IFB Ser. 05-92, Class US, IO, 3.639s, 2025 22,474,614 1,476,011 IFB Ser. 05-14, Class SE, IO, 3.589s, 2035 2,238,221 149,095 IFB Ser. 08-1, Class BI, IO, 3.449s, 2038 8,978,946 549,494 IFB Ser. 07-75, Class ID, IO, 3.409s, 2037 3,003,407 216,161 FRB Ser. 03-W17, Class 12, IO, 1.148s, 2033 4,071,928 143,311 Ser. 00-T6, IO, 0.763s, 2030 6,237,788 108,742 Ser. 03-W10, Class 3A, IO, 0.727s, 2043 6,770,110 123,121 Ser. 03-W10, Class 1A, IO, 0.681s, 2043 5,623,755 84,935 Ser. 02-T18, IO, 0.514s, 2042 11,243,888 187,684 Ser. 06-117, Class OA, PO (Principal only), zero %, 2036 135,746 103,800 Ser. 06-56, Class XF, zero %, 2036 146,370 128,736 Ser. 04-38, Class AO, PO, zero %, 2034 878,053 626,665 Ser. 04-61, Class CO, PO, zero %, 2031 835,515 682,833 Ser. 99-51, Class N, PO, zero %, 2029 111,098 94,175 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Fannie Mae Ser. 07-15, Class IM, IO, zero %, 2009 $2,369,519 $1,509 Ser. 07-16, Class TS, IO, zero %, 2009 9,614,924 33,718 FRB Ser. 05-91, Class EF, zero %, 2035 166,687 153,136 FRB Ser. 06-54, Class CF, zero %, 2035 260,335 256,355 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-58, Class 4A, 7 1/2s, 2043 8,510 9,110 Ser. T-60, Class 1A2, 7s, 2044 2,835,841 3,002,480 IFB Ser. T-56, Class 2ASI, IO, 5.639s, 2043 1,385,505 161,498 Ser. T-57, Class 1AX, IO, 0.448s, 2043 3,545,903 45,033 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.325s, 2020 9,471,606 480,530 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 8.045s, 2039 748,714 748,714 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 568,057 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 1,219,000 1,040,885 Freddie Mac IFB Ser. 3153, Class JS, 20.813s, 2036 1,130,177 1,286,159 IFB Ser. 3182, Class PS, 18.77s, 2032 353,534 423,093 IFB Ser. 3182, Class SP, 18.77s, 2032 764,894 862,381 IFB Ser. 3393, Class JS, 18.204s, 2032 1,118,996 1,146,704 IFB Ser. 3081, Class DC, 18.101s, 2035 884,137 993,323 IFB Ser. 3211, Class SI, IO, 17.333s, 2036 735,022 287,224 IFB Ser. 3114, Class GK, 16.57s, 2036 619,840 683,183 IFB Ser. 2979, Class AS, 15.262s, 2034 390,889 416,117 IFB Ser. 3149, Class SU, 12.904s, 2036 759,448 774,402 IFB Ser. 3065, Class DC, 12.488s, 2035 1,442,831 1,461,002 IFB Ser. 3226, Class TY, 11.631s, 2036 2,022,146 2,087,068 IFB Ser. 3012, Class FS, 10.731s, 2035 978,760 977,665 IFB Ser. 246, Class S54, IO, 6.143s, 2037 12,174,504 1,658,776 IFB Ser. 3184, Class SP, IO, 4.893s, 2033 3,745,753 353,981 IFB Ser. 2882, Class LS, IO, 4.743s, 2034 1,703,065 180,110 IFB Ser. 3203, Class SH, IO, 4.683s, 2036 2,117,512 236,772 IFB Ser. 2594, Class SE, IO, 4.593s, 2030 692,299 56,348 IFB Ser. 2828, Class TI, IO, 4.593s, 2030 1,227,189 101,940 21 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Freddie Mac IFB Ser. 3397, Class GS, IO, 4.543s, 2037 $1,739,235 $149,492 IFB Ser. 3297, Class BI, IO, 4.303s, 2037 7,904,504 757,831 IFB Ser. 3287, Class SD, IO, 4.293s, 2037 2,695,960 246,492 IFB Ser. 3281, Class BI, IO, 4.293s, 2037 1,426,173 129,444 IFB Ser. 3281, Class CI, IO, 4.293s, 2037 1,657,206 151,128 IFB Ser. 3249, Class SI, IO, 4.293s, 2036 1,273,713 123,435 IFB Ser. 3028, Class ES, IO, 4.293s, 2035 6,534,398 595,152 IFB Ser. 3042, Class SP, IO, 4.293s, 2035 2,003,487 184,817 IFB Ser. 2990, Class TS, IO, 4.293s, 2035 8,897,504 674,862 IFB Ser. 3045, Class DI, IO, 4.273s, 2035 12,055,385 990,776 IFB Ser. 3236, Class ES, IO, 4.243s, 2036 210,719 15,777 IFB Ser. 3136, Class NS, IO, 4.243s, 2036 1,604,275 129,307 IFB Ser. 3107, Class DC, IO, 4.243s, 2035 7,141,616 670,453 IFB Ser. 2950, Class SM, IO, 4.243s, 2016 1,048,680 88,332 IFB Ser. 3256, Class S, IO, 4.233s, 2036 4,068,042 387,391 IFB Ser. 3031, Class BI, IO, 4.232s, 2035 1,281,500 130,462 IFB Ser. 3370, Class TS, IO, 4.213s, 2037 7,228,276 588,992 IFB Ser. 3244, Class SB, IO, 4.203s, 2036 2,041,878 184,982 IFB Ser. 3244, Class SG, IO, 4.203s, 2036 2,379,443 219,339 IFB Ser. 3236, Class IS, IO, 4.193s, 2036 3,965,118 350,997 IFB Ser. 3033, Class SG, IO, 4.193s, 2035 1,642,928 147,517 IFB Ser. 3114, Class TS, IO, 4.193s, 2030 7,647,268 556,462 IFB Ser. 3128, Class JI, IO, 4.173s, 2036 704,926 65,422 IFB Ser. 3240, Class S, IO, 4.163s, 2036 7,100,778 640,979 IFB Ser. 3229, Class BI, IO, 4.163s, 2036 223,393 15,906 IFB Ser. 3153, Class JI, IO, 4.163s, 2036 3,153,966 251,758 IFB Ser. 3065, Class DI, IO, 4.163s, 2035 997,086 98,734 IFB Ser. 3145, Class GI, IO, 4.143s, 2036 578,617 55,606 IFB Ser. 3218, Class AS, IO, 4.123s, 2036 2,257,409 199,268 IFB Ser. 3221, Class SI, IO, 4.123s, 2036 3,202,302 276,050 IFB Ser. 3153, Class UI, IO, 4.113s, 2036 492,188 51,505 IFB Ser. 3424, Class XI, IO, 4.113s, 2036 4,359,201 380,941 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Freddie Mac IFB Ser. 3202, Class PI, IO, 4.083s, 2036 $8,851,799 $767,644 IFB Ser. 3355, Class MI, IO, 4.043s, 2037 1,946,887 156,471 IFB Ser. 3201, Class SG, IO, 4.043s, 2036 4,059,095 349,679 IFB Ser. 3203, Class SE, IO, 4.043s, 2036 3,655,556 310,881 IFB Ser. 3238, Class LI, IO, 4.033s, 2036 2,229,829 186,888 IFB Ser. 3171, Class PS, IO, 4.028s, 2036 2,910,162 236,774 IFB Ser. 3152, Class SY, IO, 4.023s, 2036 6,611,425 604,572 IFB Ser. 3366, Class SA, IO, 3.993s, 2037 4,129,104 345,207 IFB Ser. 3284, Class BI, IO, 3.993s, 2037 2,333,164 190,854 IFB Ser. 3260, Class SA, IO, 3.993s, 2037 2,062,820 158,456 IFB Ser. 3199, Class S, IO, 3.993s, 2036 5,906,291 503,636 IFB Ser. 3284, Class LI, IO, 3.983s, 2037 6,698,765 568,359 IFB Ser. 3281, Class AI, IO, 3.973s, 2037 8,604,706 736,778 IFB Ser. 3311, Class EI, IO, 3.953s, 2037 2,423,173 206,473 IFB Ser. 3311, Class IA, IO, 3.953s, 2037 3,751,104 325,651 IFB Ser. 3311, Class IB, IO, 3.953s, 2037 3,751,104 327,051 IFB Ser. 3311, Class IC, IO, 3.953s, 2037 3,751,104 325,651 IFB Ser. 3311, Class ID, IO, 3.953s, 2037 3,751,104 325,651 IFB Ser. 3311, Class IE, IO, 3.953s, 2037 5,730,407 497,483 IFB Ser. 3311, Class PI, IO, 3.953s, 2037 2,904,566 245,063 IFB Ser. 3382, Class SI, IO, 3.943s, 2037 24,594,373 2,022,097 IFB Ser. 3375, Class MS, IO, 3.943s, 2037 11,473,022 919,574 IFB Ser. 3240, Class GS, IO, 3.923s, 2036 4,243,586 351,872 IFB Ser. 3416, Class BI, IO, 3.793s, 2038 8,647,997 688,480 IFB Ser. 2967, Class SA, IO, 3.693s, 2035 9,781,899 651,164 IFB Ser. 3339, Class TI, IO, 3.683s, 2037 4,636,530 354,839 IFB Ser. 3284, Class CI, IO, 3.663s, 2037 10,714,271 804,086 IFB Ser. 3016, Class SQ, IO, 3.653s, 2035 2,717,095 171,786 IFB Ser. 3424, Class UI, IO, 3.303s, 2037 3,042,712 193,065 Ser. 246, PO, zero %, 2037 1,154,527 839,947 Ser. 3292, Class DO, PO, zero %, 2037 189,870 136,995 Ser. 3292, Class OA, PO, zero %, 2037 254,228 175,843 Ser. 3300, PO, zero %, 2037 1,500,700 1,105,786 22 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Freddie Mac Ser. 3139, Class CO, PO, zero %, 2036 $328,892 $231,638 Ser. 2587, Class CO, PO, zero %, 2032 960,287 751,651 FRB Ser. 3345, Class TY, zero %, 2037 413,317 328,098 FRB Ser. 3326, Class XF, zero %, 2037 344,610 297,728 FRB Ser. 3273, Class HF, zero %, 2037 101,754 87,325 FRB Ser. 3235, Class TP, zero %, 2036 139,986 110,981 FRB Ser. 3283, Class KF, zero %, 2036 134,161 114,029 FRB Ser. 3226, Class YW, zero %, 2036 645,889 552,159 FRB Ser. 3332, Class UA, zero %, 2036 169,710 143,748 FRB Ser. 3251, Class TC, zero %, 2036 1,549,960 1,508,913 FRB Ser. 3130, Class JF, zero %, 2036 586,893 534,669 FRB Ser. 3326, Class WF, zero %, 2035 329,976 277,644 FRB Ser. 3030, Class EF, zero %, 2035 178,074 155,357 FRB Ser. 3412, Class UF, zero %, 2035 861,865 662,043 FRB Ser. 2980, Class TY, zero %, 2035 85,484 70,104 FRB Ser. 3112, Class XM, zero %, 2034 64,658 57,491 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.514s, 2033 251,000 253,837 Ser. 00-1, Class G, 6.131s, 2033 F 1,159,000 849,417 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 1,022,427 979,082 Government National Mortgage Association FRB Ser. 07-41, Class SA, 25.451s, 2037 232,383 292,803 FRB Ser. 07-40, Class GS, 25.331s, 2037 90,268 112,058 FRB Ser. 07-45, Class SA, 25.091s, 2037 78,776 97,276 FRB Ser. 07-45, Class SB, 24.851s, 2037 78,776 96,665 IFB Ser. 07-51, Class SP, 24.731s, 2037 186,425 228,809 IFB Ser. 05-66, Class SP, 12.633s, 2035 861,477 868,369 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 1,319,138 335,768 IFB Ser. 08-29, Class SA, IO, 5.322s, 2038 13,941,486 1,396,449 IFB Ser. 08-42, Class AI, IO, 5.23s, 2038 15,793,608 2,000,184 FRB Ser. 07-2, Class SA, IO, 4.922s, 2037 349,196 29,356 IFB Ser. 06-69, Class SI, IO, 4.922s, 2036 2,677,305 283,641 IFB Ser. 06-61, Class SM, IO, 4.922s, 2036 4,511,142 391,198 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Government National Mortgage Association IFB Ser. 06-62, Class SI, IO, 4.922s, 2036 $2,760,521 $251,511 IFB Ser. 07-1, Class SL, IO, 4.902s, 2037 1,273,958 119,245 IFB Ser. 07-1, Class SM, IO, 4.892s, 2037 1,274,688 118,953 IFB Ser. 06-62, Class SA, IO, 4.882s, 2036 3,179,585 289,244 IFB Ser. 06-64, Class SB, IO, 4.882s, 2036 3,155,431 310,002 IFB Ser. 05-68, Class PU, IO, 4.842s, 2032 2,258,082 249,985 IFB Ser. 04-59, Class SH, IO, 4.79s, 2034 3,717,184 374,114 IFB Ser. 04-59, Class SC, IO, 4.74s, 2034 1,439,871 148,511 IFB Ser. 04-26, Class IS, IO, 4.74s, 2034 2,703,558 179,603 IFB Ser. 07-49, Class NY, IO, 4.642s, 2035 7,851,319 700,883 IFB Ser. 07-47, Class SA, IO, 4.64s, 2036 2,696,259 289,413 IFB Ser. 07-35, Class NY, IO, 4.44s, 2035 3,739,000 312,976 IFB Ser. 07-26, Class SG, IO, 4.392s, 2037 3,938,869 353,224 IFB Ser. 07-9, Class BI, IO, 4.362s, 2037 7,319,124 602,676 IFB Ser. 07-31, Class CI, IO, 4.352s, 2037 2,106,872 167,000 IFB Ser. 07-25, Class SA, IO, 4.342s, 2037 2,845,895 218,138 IFB Ser. 07-25, Class SB, IO, 4.342s, 2037 5,571,800 456,965 IFB Ser. 07-22, Class S, IO, 4.342s, 2037 2,193,145 209,502 IFB Ser. 07-11, Class SA, IO, 4.342s, 2037 1,837,319 159,764 IFB Ser. 07-14, Class SB, IO, 4.342s, 2037 1,747,631 152,421 IFB Ser. 06-69, Class SA, IO, 4.342s, 2036 5,151,674 456,189 IFB Ser. 05-84, Class AS, IO, 4.342s, 2035 5,917,958 535,827 IFB Ser. 07-26, Class SD, IO, 4.34s, 2037 4,032,113 333,727 FRB Ser. 07-40, Class SC, IO, 4.292s, 2037 286,185 21,493 FRB Ser. 07-40, Class SD, IO, 4.292s, 2037 286,185 21,493 FRB Ser. 07-40, Class SE, IO, 4.292s, 2037 286,185 21,493 FRB Ser. 07-42, Class SC, IO, 4.292s, 2037 555,377 44,671 IFB Ser. 07-40, Class SB, IO, 4.292s, 2037 5,241,537 421,841 IFB Ser. 07-42, Class SB, IO, 4.292s, 2037 473,333 38,072 IFB Ser. 07-51, Class SJ, IO, 4.292s, 2037 2,291,076 203,583 IFB Ser. 07-53, Class SY, IO, 4.277s, 2037 4,534,881 434,043 FRB Ser. 07-41, Class SM, IO, 4.242s, 2037 804,281 68,087 23 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Government National Mortgage Association FRB Ser. 07-41, Class SN, IO, 4.242s, 2037 $820,036 $69,420 IFB Ser. 04-88, Class S, IO, 4.242s, 2032 3,181,879 218,420 IFB Ser. 04-17, Class QN, IO, 4.24s, 2034 4,630,697 396,874 FRB Ser. 07-40, Class SG, IO, 4.222s, 2037 630,331 52,785 IFB Ser. 07-59, Class PS, IO, 4.212s, 2037 1,792,876 145,035 IFB Ser. 07-59, Class SP, IO, 4.212s, 2037 559,548 46,049 IFB Ser. 06-38, Class SG, IO, 4.192s, 2033 8,339,954 634,195 IFB Ser. 07-48, Class SB, IO, 4.19s, 2037 2,919,166 206,297 FRB Ser. 07-45, Class QA, IO, 4.182s, 2037 553,727 46,190 FRB Ser. 07-45, Class QB, IO, 4.142s, 2037 553,727 45,522 IFB Ser. 07-53, Class SG, IO, 4.142s, 2037 1,362,619 98,887 IFB Ser. 07-51, Class SG, IO, 4.122s, 2037 11,669,420 881,533 IFB Ser. 07-74, Class SI, IO, 4.11s, 2037 3,756,858 288,808 IFB Ser. 08-3, Class SA, IO, 4.092s, 2038 4,913,812 332,522 IFB Ser. 07-79, Class SY, IO, 4.092s, 2037 8,206,402 553,412 IFB Ser. 07-64, Class AI, IO, 4.092s, 2037 1,122,967 82,872 IFB Ser. 07-53, Class ES, IO, 4.092s, 2037 2,032,706 120,442 IFB Ser. 07-17, Class AI, IO, 4.09s, 2037 9,227,161 709,407 IFB Ser. 07-78, Class SA, IO, 4.07s, 2037 13,469,942 960,299 IFB Ser. 08-2, Class SB, IO, 4.062s, 2038 11,620,534 761,284 IFB Ser. 07-10, Class SB, IO, 4.062s, 2037 14,293,611 1,141,345 IFB Ser. 08-4, Class SA, IO, 4.058s, 2038 24,224,155 1,619,234 IFB Ser. 07-9, Class DI, IO, 4.052s, 2037 3,729,467 276,555 FRB Ser. 07-59, Class SC, IO, 4.042s, 2037 767,641 56,475 IFB Ser. 07-57, Class QA, IO, 4.042s, 2037 4,855,507 347,714 IFB Ser. 07-58, Class SC, IO, 4.042s, 2037 3,707,905 235,339 IFB Ser. 07-59, Class SA, IO, 4.042s, 2037 14,115,393 1,002,803 IFB Ser. 07-61, Class SA, IO, 4.042s, 2037 2,607,016 188,642 IFB Ser. 07-53, Class SC, IO, 4.042s, 2037 2,214,517 132,729 IFB Ser. 08-34, Class SH, IO, 4.042s, 2037 4,961,086 400,660 IFB Ser. 06-26, Class S, IO, 4.042s, 2036 19,706,277 1,573,396 IFB Ser. 08-2, Class SM, IO, 4.04s, 2038 9,119,536 682,789 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Government National Mortgage Association IFB Ser. 07-9, Class AI, IO, 4.04s, 2037 $4,648,148 $394,138 IFB Ser. 08-15, Class CI, IO, 4.032s, 2038 19,141,150 1,257,052 IFB Ser. 07-58, Class SD, IO, 4.032s, 2037 3,535,721 221,508 IFB Ser. 08-9, Class SK, IO, 4.022s, 2038 7,284,719 605,688 IFB Ser. 08-6, Class SC, IO, 4.017s, 2038 19,404,224 1,249,943 IFB Ser. 07-59, Class SD, IO, 4.012s, 2037 924,923 60,569 IFB Ser. 06-49, Class SA, IO, 4.002s, 2036 6,140,526 456,535 IFB Ser. 05-92, Class S, IO, 3.942s, 2032 13,590,355 855,768 IFB Ser. 08-40, Class SA, IO, 3.94s, 2038 23,737,489 1,760,776 IFB Ser. 05-71, Class SA, IO, 3.9s, 2035 6,674,444 488,009 IFB Ser. 05-65, Class SI, IO, 3.892s, 2035 2,833,737 219,337 IFB Ser. 06-7, Class SB, IO, 3.862s, 2036 661,616 45,584 IFB Ser. 08-15, Class PI, IO, 3.842s, 2035 5,775,441 471,148 IFB Ser. 06-16, Class SX, IO, 3.832s, 2036 6,903,933 521,539 IFB Ser. 07-17, Class IB, IO, 3.792s, 2037 1,771,792 118,799 IFB Ser. 06-14, Class S, IO, 3.792s, 2036 2,782,194 200,335 IFB Ser. 05-57, Class PS, IO, 3.792s, 2035 3,335,674 299,976 IFB Ser. 06-11, Class ST, IO, 3.782s, 2036 1,751,238 124,765 IFB Ser. 07-27, Class SD, IO, 3.742s, 2037 1,974,838 148,680 IFB Ser. 07-19, Class SJ, IO, 3.742s, 2037 3,476,527 216,174 IFB Ser. 07-23, Class ST, IO, 3.742s, 2037 3,850,417 231,791 IFB Ser. 07-9, Class CI, IO, 3.742s, 2037 4,877,965 318,544 IFB Ser. 07-7, Class EI, IO, 3.742s, 2037 2,198,946 136,405 IFB Ser. 07-7, Class JI, IO, 3.742s, 2037 5,048,725 344,905 IFB Ser. 07-1, Class S, IO, 3.742s, 2037 4,576,981 285,512 IFB Ser. 07-3, Class SA, IO, 3.742s, 2037 4,369,920 271,888 IFB Ser. 07-25, Class KS, IO, 3.74s, 2037 4,093,620 315,757 IFB Ser. 07-21, Class S, IO, 3.74s, 2037 135,871 8,730 IFB Ser. 05-17, Class S, IO, 3.722s, 2035 3,511,962 317,422 IFB Ser. 07-31, Class AI, IO, 3.72s, 2037 2,302,965 209,934 IFB Ser. 07-62, Class S, IO, 3.69s, 2037 4,277,752 325,558 IFB Ser. 05-3, Class SN, IO, 3.642s, 2035 9,503,921 655,622 24 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Government National Mortgage Association IFB Ser. 07-43, Class SC, IO, 3.64s, 2037 $3,281,881 $201,681 IFB Ser. 07-73, Class MI, IO, 3.542s, 2037 1,239,308 65,848 IFB Ser. 04-41, Class SG, IO, 3.542s, 2034 9,809,890 399,853 Ser. 07-73, Class MO, PO, zero %, 2037 89,153 62,803 FRB Ser. 07-71, Class TA, zero %, 2037 751,445 892,165 FRB Ser. 07-71, Class UC, zero %, 2037 107,443 92,343 FRB Ser. 07-73, Class KI, IO, zero %, 2037 887,515 23,465 FRB Ser. 07-73, Class KM, zero %, 2037 88,350 86,233 FRB Ser. 07-61, Class YC, zero %, 2037 1,056,762 1,029,764 FRB Ser. 07-33, Class TB, zero %, 2037 375,477 316,303 FRB Ser. 07-6, Class TD, zero %, 2037 369,494 316,971 FRB Ser. 98-2, Class EA, PO, zero %, 2028 106,660 89,562 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.799s, 2045 679,000 657,257 Ser. 06-GG6, Class A2, 5.506s, 2038 2,446,000 2,436,510 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 180,108 18,011 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.133s, 2037 8,010,862 6,248,472 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 2.571s, 2037 716,946 601,702 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.335s, 2036 1,783,381 1,395,322 FRB Ser. 07-AR15, Class 1A1, 6.244s, 2037 3,190,176 2,296,927 FRB Ser. 07-AR9, Class 2A1, 6.064s, 2037 3,164,038 2,278,108 FRB Ser. 07-AR11, Class 1A1, 5.649s, 2037 2,449,808 1,494,383 FRB Ser. 05-AR31, Class 3A1, 5.639s, 2036 8,161,042 5,712,730 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.069s, 2036 2,830,456 2,186,128 FRB Ser. 06-A1, Class 5A1, 5.945s, 2036 2,200,920 1,672,699 FRB Ser. 06-A6, Class 1A1, 2.621s, 2036 2,843,908 1,981,180 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.062s, 2051 1,032,000 937,097 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 4,928,000 4,755,569 Ser. 07-CB20, Class A3, 5.863s, 2051 1,698,000 1,620,045 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD11, Class A3, 5.819s, 2049 $847,000 $807,767 Ser. 07-CB20, Class A4, 5.794s, 2051 1,107,000 1,022,624 Ser. 08-C2, Class X, IO, 0.484s, 2051 89,677,617 2,412,328 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.058s, 2051 125,096,327 1,347,287 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 492,082 359,059 Ser. 98-C4, Class J, 5.6s, 2035 965,000 841,808 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 1,535,000 1,533,782 Ser. 07-C7, Class XW, IO, 0.374s, 2045 119,446,700 2,759,219 LB-UBS Commercial Mortgage Trust 144A Ser. 07-C7, Class XCL, IO, 0.08s, 2045 50,425,409 484,084 Lehman Mortgage Trust IFB Ser. 07-5, Class 4A3, 25.313s, 2037 1,475,385 1,610,404 IFB Ser. 07-5, Class 8A2, IO, 5.259s, 2036 2,658,313 236,932 IFB Ser. 07-4, Class 3A2, IO, 4.739s, 2037 2,091,371 184,239 IFB Ser. 06-5, Class 2A2, IO, 4.689s, 2036 4,891,048 425,802 IFB Ser. 07-2, Class 2A13, IO, 4.229s, 2037 4,035,624 361,171 IFB Ser. 06-7, Class 2A5, IO, 4.161s, 2036 7,344,545 611,141 IFB Ser. 06-9, Class 2A2, IO, 4.159s, 2037 4,673,011 416,444 IFB Ser. 06-7, Class 2A4, IO, 4.089s, 2036 7,829,940 593,204 IFB Ser. 06-6, Class 1A2, IO, 4.039s, 2036 2,866,505 208,021 IFB Ser. 06-6, Class 1A3, IO, 4.039s, 2036 4,115,190 309,432 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 3,362,860 3,143,601 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) 1,154,000 542,380 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 411,000 180,840 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 187,000 78,540 MASTR Adjustable Rate Mortgages Trust FRB Ser. 04-13, Class 3A6, 3.788s, 2034 554,000 522,477 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 1,978,472 1,483,854 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.107s, 2049 111,006,504 1,342,991 25 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 5.277s, 2035 $856,905 $832,823 Ser. 96-C2, Class JS, IO, 2.262s, 2028 F 2,041,038 130,496 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.829s, 2050 451,000 437,104 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 5.92s, 2049 821,000 803,076 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, 4.506s, 2017 4,861,385 1,160,625 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.796s, 2037 1,376,552 323,874 Morgan Stanley Capital Ser. 98-CF1, Class E, 7.35s, 2032 2,455,000 2,480,024 FRB Ser. 08-T29, Class A3, 6.28s, 2043 1,332,000 1,317,708 FRB Ser. 07-IQ14, Class AM, 5.691s, 2049 507,000 441,393 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 3,360,000 1,848,000 Ser. 07-HQ13, Class X1, IO, 0.672s, 2044 110,406,636 3,092,490 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.905s, 2035 2,243,345 1,525,475 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.103s, 2030 459,501 471,175 Ser. 97-MC2, Class X, IO, 1.73s, 2012 7,302  Permanent Financing PLC 144A FRB Ser. 9A, Class 3A, 2.796s, 2033 (United Kingdom) 5,517,000 5,326,112 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 2.871s, 2033 (United Kingdom) 6,703,000 6,449,627 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 285,000 189,662 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 2,031,848 1,483,249 IFB Ser. 07-A3, Class 2A2, IO, 4.229s, 2037 9,253,770 856,788 Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 6.491s, 2038 (United Kingdom) GBP 201,400 239,565 SBA CMBS Trust 144A Ser. 05-1A, Class E, 6.706s, 2035 $595,000 559,717 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 316,000 221,200 Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 376,000 248,160 Ser. 04-1A, Class M, 5s, 2018 (Cayman Islands) 345,000 224,250 Ser. 04-1A, Class N, 5s, 2018 (Cayman Islands) 325,000 191,750 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.694s, 2036 2,245,397 1,724,572 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 3.79s, 2037 7,151,119 462,332 Ser. 07-4, Class 1A4, IO, 1s, 2037 7,643,281 210,190 COLLATERALIZED Principal MORTGAGE OBLIGATIONS (42.1%)* cont. amount Value Structured Asset Securities Corp. 144A IFB Ser. 08-01, Class 1A2, IO, 3.61s, 2045 (acquired 3/4/08, cost $1,074,564)  $15,432,573 $977,128 Ser. 07-RF1, Class 1A, IO, 3.307s, 2037 9,451,323 451,880 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (Ireland) GBP 444,138 812,997 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (Ireland) GBP 868,987 1,380,058 URSUS EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 467,451 829,054 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 $4,394,000 4,311,448 Ser. 07-C34, IO, 0.357s, 2046 33,047,359 709,857 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 5.758s, 2018 917,000 733,600 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR16, Class 2A1, 4.944s, 2035 24,655 22,189 Ser. 05-AR13, Class 1A4, IO, 0.742s, 2035 19,798,170 118,789 Total collateralized mortgage obligations (cost $399,784,173) $412,329,483 CORPORATE BONDS AND Principal NOTES (20.6%)* amount Value Basic Materials (1.4%) Bayer AG jr. unsec. sub. bond FRB 5s, 2105 (Germany) EUR 364,000 $481,585 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.926s, 2012 $530,000 367,025 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 4.776s, 2013 (Netherlands) 360,000 301,950 Compass Minerals International, Inc. sr. disc. notes Ser. B, 12s, 2013 339,000 355,950 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 280,000 279,300 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,657,000 1,739,850 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 830,000 867,350 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 5.883s, 2015 295,000 296,821 Georgia-Pacific Corp. debs. 9 1/2s, 2011 99,000 99,743 Georgia-Pacific Corp. notes 8 1/8s, 2011 110,000 108,350 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 691,000 717,776 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 114,000 97,185 26 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Basic Materials cont. Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 $1,778,000 $1,666,875 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 S 520,000 460,200 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 446,000 468,300 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 269,000 277,070 NewPage Corp. company guaranty 10s, 2012 801,000 766,958 NewPage Holding Corp. sr. notes FRN 9.986s, 2013  163,370 151,934 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 30,000 24,600 Novelis, Inc. company guaranty 7 1/4s, 2015 221,000 204,425 Rhodia SA sr. unsec. FRN 7.713s, 2013 (France) EUR 835,000 1,169,190 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 405,000 567,661 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $1,626,000 1,528,440 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 315,000 310,275 Stone Container Corp. sr. notes 8 3/8s, 2012 399,000 352,118 13,660,931 Capital Goods (1.3%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 S 206,000 198,275 Berry Plastics Corp. company guaranty sr. sec. notes FRN 7.541s, 2015 1,530,000 1,422,900 Bombardier, Inc. 144A sr. unsec. notes FRN 7.981s, 2013 (Canada) EUR 330,000 506,168 Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) $3,155,000 3,107,675 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 1,016,000 1,031,240 General Cable Corp. company guaranty sr. unsec. notes FRN 5.166s, 2015 375,000 330,000 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 475,000 469,063 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 132,000 127,710 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 1,301,000 1,229,445 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 1,019,000 945,123 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,573,000 1,658,305 Owens-Illinois, Inc. debs. 7 1/2s, 2010 207,000 210,623 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Capital Goods cont. Ryerson Tull, Inc. 144A sec. notes 12s, 2015 $902,000 $879,450 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 265,000 266,325 12,382,302 Communication Services (1.5%) American Tower Corp. 144A sr. notes 7s, 2017 S 770,000 768,075 Cincinnati Bell, Inc. company guaranty 7s, 2015 1,040,000 964,600 Cricket Communications, Inc. company guaranty sr. unsec. notes Ser. *, 9 3/8s, 2014 860,000 842,800 Cricket Communications, Inc. 144A company guaranty sr. notes 10s, 2015 870,000 876,525 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 470,000 433,575 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 420,000 428,400 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom)  1,503,000 1,510,515 iPCS, Inc. company guaranty sr. sec. notes FRN 4.998s, 2013 S 280,000 249,200 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 180,000 174,600 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 295,000 268,819 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 699,000 644,828 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 145,000 133,038 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 2,424,000 2,417,940 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 307,510 Rural Cellular Corp. sr. unsec. sub. notes FRN 5.682s, 2013 385,000 385,963 West Corp. company guaranty 9 1/2s, 2014 255,000 219,300 Wind Acquisition Fin. SA notes 9 3/4s, 2015 (Netherlands) EUR 2,325,000 3,550,597 14,176,285 Consumer Cyclicals (2.6%) Allison Transmission 144A company guaranty 11s, 2015 $150,000 135,750 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 310,000 164,300 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 265,000 194,775 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 663,075 576,875 27 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Consumer Cyclicals cont. Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 $515,000 $507,275 D.R. Horton, Inc. company guaranty 8s, 2009 407,000 404,965 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 561,000 549,780 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 1,495,000 1,367,925 FelCor Lodging LP company guaranty 8 1/2s, 2011 R 1,012,000 974,050 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 1,389,000 1,118,197 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 680,000 578,766 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 382,000 347,950 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 6.508s, 2014 620,000 551,800 Host Marriott LP sr. notes Ser. M, 7s, 2012 R 1,460,000 1,372,400 Jostens IH Corp. company guaranty 7 5/8s, 2012 1,164,000 1,129,080 K. Hovnanian Enterprises, Inc. company guaranty sr. sec. notes 11 1/2s, 2013 104,000 105,300 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 325,000 292,500 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 S 560,000 504,000 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 1,275,000 1,201,688 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 760,000 585,200 Meritage Homes Corp. company guaranty 6 1/4s, 2015 282,000 219,960 Meritage Homes Corp. sr. notes 7s, 2014 90,000 72,000 Meritor Automotive, Inc. notes 6.8s, 2009 628,000 615,440 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 885,000 851,813 MGM Mirage, Inc. company guaranty 6s, 2009 1,929,000 1,880,775 NTK Holdings, Inc. sr. disc. notes zero %, 2014 207,000 85,388 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 880,000 844,800 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 625,000 465,625 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 665,000 630,088 Pulte Homes, Inc. company guaranty 7 7/8s, 2011 1,422,000 1,372,230 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 140,000 129,150 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Consumer Cyclicals cont. Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 $620,000 $403,000 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 145,000 120,350 Station Casinos, Inc. sr. notes 6s, 2012 S 614,000 411,380 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 81,000 68,040 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 730,000 649,700 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 713,000 698,740 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 510,000 288,788 THL Buildco, Inc. (Nortek Holdings, Inc.) 144A sr. sec. notes 10s, 2013 255,000 228,225 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 1,380,000 1,324,800 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 686,000 337,855 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 (In default)  1,305,000 182,700 Vertis, Inc. 144A unsec. sub. notes 13 1/2s, 2009 (In default)  335,000 5,025 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 1,087,000 983,735 25,532,183 Consumer Staples (2.2%) Affinity Group, Inc. sr. sub. notes 9s, 2012 1,055,000 949,500 AMC Entertainment, Inc. company guaranty 11s, 2016 485,000 491,063 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 399,000 355,609 Archibald Candy Corp. company guaranty 10s, 2008 (In default) F  173,688 2,551 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 560,000 386,400 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 47,000 27,025 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 458,000 436,245 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 2,154,000 2,046,300 Church & Dwight Co., Inc. company guaranty 6s, 2012 865,000 839,050 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014  990,000 941,738 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 1,234,000 1,159,960 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 115,000 62,675 28 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Consumer Staples cont. CSC Holdings, Inc. sr. notes 6 3/4s, 2012 $1,063,000 $1,012,508 Dean Foods Co. company guaranty 7s, 2016 272,000 246,160 Del Monte Corp. company guaranty 6 3/4s, 2015 640,000 598,400 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 1,085,000 1,109,413 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 1,926,000 1,815,255 DirecTV Holdings, LLC 144A sr. notes 7 5/8s, 2016 262,000 260,035 Echostar DBS Corp. company guaranty 6 5/8s, 2014 4,144,000 3,802,120 Grupo Televisa SA 144A sr. unsec. notes 6s, 2018 (Mexico) 100,000 97,631 Liberty Media, LLC sr. notes 5.7s, 2013 266,000 239,396 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 329,000 332,243 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 4,000 4,030 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016  700,000 477,750 Nielsen Finance LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 10s, 2014 361,000 363,708 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 724,000 727,620 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 750,000 758,438 Rite Aid Corp. company guaranty 9 3/8s, 2015 542,000 352,300 Rite Aid Corp. sec. notes 7 1/2s, 2017 620,000 502,200 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 580,000 589,394 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 479,000 432,298 Young Broadcasting, Inc. company guaranty 10s, 2011 469,000 223,948 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 160,000 70,000 21,712,963 Energy (3.1%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 2,598,000 2,591,505 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 630,000 543,375 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 1,502,000 1,560,203 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 1,991,000 2,010,910 Complete Production Services, Inc. company guaranty 8s, 2016 1,020,000 1,012,350 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 995,000 967,638 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 410,000 429,475 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Energy cont. Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 $625,000 $620,313 Dong Energy A/S jr. unsec. sub. notes FRN 5 1/2s, 2035 (Denmark) EUR 364,000 515,000 El Paso Natural Gas Co. debs. 8 5/8s, 2022 $370,000 409,634 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 830,000 821,700 Forest Oil Corp. sr. notes 8s, 2011 1,465,000 1,486,975 Gaz Capital for Gazprom 144A sr. unsec. notes 7.288s, 2037 (Luxembourg) 575,000 512,210 Gaz Capital SA sr. unsec. notes 7.288s, 2037 (Luxembourg) 780,000 694,824 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Luxembourg) $316,000 322,235 Gaz Capital SA 144A company guaranty sr. unsec. bond 7.343s, 2013 (Luxembourg) 306,000 311,578 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Luxembourg) 485,000 427,528 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 1,140,000 1,031,700 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 755,000 755,000 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 1,013,000 969,948 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 355,000 356,775 Lukoil International Finance 144A company guaranty 6.656s, 2022 (Netherlands) 1,080,000 928,800 Lukoil International Finance 144A company guaranty 6.356s, 2017 (Netherlands) 550,000 492,250 Massey Energy Co. sr. notes 6 5/8s, 2010 523,000 520,385 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 698,000 659,610 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 575,000 546,250 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 602,879 630,842 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 695,000 699,440 Peabody Energy Corp. company guaranty 7 3/8s, 2016 S 1,470,000 1,499,400 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 607,000 614,588 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 1,745,000 1,647,367 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 485,000 514,100 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 700,000 612,500 29 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Energy cont. Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 $140,000 $137,550 Plains Exploration & Production Co. company guaranty 7s, 2017 150,000 140,250 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 994,000 1,001,455 SandRidge Energy, Inc. sr. notes 8s, 2018 685,000 678,150 Williams Cos., Inc. (The) sr. unsec. notes 8 1/8s, 2012 290,000 310,300 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 736,000 772,800 30,756,913 Financial (4.6%) Banco Do Brasil 144A sr. unsec. 6.081s, 2017 (Cayman Islands) BRL 1,055,000 566,595 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 S $2,375,000 2,448,160 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 4.476s, 2012 (Cayman Islands) 2,651,250 2,559,488 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 S 176,000 142,183 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 185,000 116,562 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2012 1,292,000 810,858 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 165,000 108,950 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 2,509,000 1,437,170 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 1,345,000 834,075 GMAC, LLC sr. unsec. unsub. notes FRN 4.882s, 2014 140,000 75,589 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 655,000 584,029 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (Jersey) EUR 486,000 644,686 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $185,000 148,000 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 135,000 120,150 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 R 185,000 175,750 JPMorgan Chase & Co. 144A sr. unsec. FRN 6.46s, 2017 600,000 617,760 JPMorgan Chase & Co. 144A sr. unsec. notes FRN 0.272s, 2011 68,000,000 2,940,320 JPMorgan Chase & Co. 144A unsec. unsub. notes 0.185s, 2012 INR 37,500,000 876,498 Lender Processing Services, Inc. 144A sr. unsec. notes 8 1/8s, 2016 $1,760,000 1,757,800 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 205,000 204,231 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Financial cont. Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $495,000 $463,444 Liberty Mutual Insurance 144A notes 7.697s, 2097 1,330,000 1,118,599 Merrill Lynch & Co., Inc. notes 5.45s, 2013 1,660,000 1,549,186 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3s, 2011 715,000 637,947 MetLife Capital Trust X 144A collateral trust FRB 9 1/4s, 2068 1,500,000 1,614,146 Morgan Stanley sr. unsec. bonds 6.293s, 2017 BRL 3,655,000 1,709,089 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 $379,000 341,100 RSHB Capital SA for OJSC Russian Agricultural Bank notes 6.299s, 2017 (Luxembourg) 1,330,000 1,195,936 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Luxembourg) 500,000 481,240 Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Luxembourg) 775,000 748,728 Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Luxembourg) S 775,000 764,073 UBS Luxembourg SA for Sberbank unsec. sub. notes stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Luxembourg)  2,730,000 2,717,797 USI Holdings Corp. 144A sr. unsec. notes FRN 6.551s, 2014 120,000 96,000 VTB Capital unsec. sub. notes FRN 6.315s, 2015 (Luxembourg) 3,845,000 3,787,325 VTB Capital SA bonds 6 1/4s, 2035 (Luxembourg) 1,724,000 1,542,980 VTB Capital SA sr. notes 6 1/4s, 2035 (Luxembourg) 1,065,000 953,175 VTB Capital SA 144A notes 7 1/2s, 2011 (Luxembourg) 2,595,000 2,646,900 VTB Capital SA 144A notes 6 7/8s, 2018 (Luxembourg) 1,010,000 967,075 VTB Capital SA 144A sec. notes 6.609s, 2012 (Luxembourg) 4,850,000 4,704,209 45,207,803 Government (0.2%) Pemex Finance, Ltd. bonds 9.69s, 2009 (Cayman Islands) 491,250 500,221 Pemex Project Funding Master Trust 144A company guaranty 6 5/8s, 2035 340,000 332,418 Pemex Project Funding Master Trust 144A company guaranty 5 3/4s, 2018 425,000 413,738 Pemex Project Funding Master Trust 144A notes 6 5/8s, 2038 650,000 625,625 1,872,002 Health Care (1.4%) Community Health Systems, Inc. company guaranty 8 7/8s, 2015 1,310,000 1,319,825 DaVita, Inc. company guaranty 6 5/8s, 2013 291,000 283,725 30 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Health Care cont. Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) $395,000 $379,200 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016  532,000 547,960 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,275,000 1,313,250 HCA, Inc. sr. sec. notes 9 1/8s, 2014 563,000 579,890 Omnicare, Inc. company guaranty 6 3/4s, 2013 385,000 358,050 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 1,065,000 982,463 Select Medical Corp. company guaranty 7 5/8s, 2015 1,217,000 1,049,663 Service Corporation International debs. 7 7/8s, 2013 112,000 112,000 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 1,412,000 1,359,050 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 600,000 462,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  300,000 261,750 Tenet Healthcare Corp. notes 7 3/8s, 2013 750,000 705,000 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 1,179,000 1,161,315 US Oncology, Inc. company guaranty 9s, 2012 965,000 950,525 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 973,000 948,675 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 590,000 621,713 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 R 392,000 391,020 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 R 337,000 326,890 14,113,964 Technology (0.9%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 649,000 493,240 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 541,000 492,310 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 305,000 279,075 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 S 1,082,000 916,995 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 S 757,000 594,245 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014  753,000 609,930 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 435,000 436,631 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,035,000 1,001,363 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 25,000 16,063 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Technology cont. Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) S $425,000 $416,500 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 7.041s, 2011 (Canada) 460,000 433,550 Nortel Networks, Ltd. 144A sr. unsecd. notes company guaranty 10 3/4s, 2016 (Canada) 511,000 500,780 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 459,000 408,510 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 717,000 638,130 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 660,000 674,850 Travelport LLC company guaranty 9 7/8s, 2014 325,000 273,000 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 478,000 469,635 8,654,807 Utilities & Power (1.4%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 255,000 251,175 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 456,000 472,530 CMS Energy Corp. sr. notes 7 3/4s, 2010 350,000 362,711 Colorado Interstate Gas Co. debs. 6.85s, 2037 615,000 581,379 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 289,000 289,723 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 338,000 339,690 Edison Mission Energy sr. unsec. notes 7.2s, 2019 545,000 512,300 Edison Mission Energy sr. unsec. notes 7s, 2017 380,000 359,100 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 1,010,000 853,450 Florida Power Corp. 1st mtge. sec. bond 5.65s, 2018 495,000 500,143 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 220,000 220,550 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 3,137,000 3,113,473 NRG Energy, Inc. sr. notes 7 3/8s, 2016 465,000 451,050 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 1,115,000 1,201,413 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 1,145,000 1,166,469 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 350,000 360,063 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 550,000 574,214 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 63,000 63,394 31 CORPORATE BONDS AND Principal NOTES (20.6%)* cont. amount Value Utilities & Power cont. Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 $291,000 $308,397 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 145,000 139,592 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 875,000 894,688 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 36,000 37,080 Vattenfall Treasury AB company guaranty unsec. unsub. FRB 5 1/4s, 2049 (Sweden) EUR 364,000 514,847 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 $280,000 279,300 13,846,731 Total corporate bonds and notes (cost $215,514,441) $201,916,884 FOREIGN GOVERNMENT BONDS Principal AND NOTES (12.8%)* amount Value Argentina (Republic of) bonds 7s, 2013 $821,000 $632,170 Argentina (Republic of) bonds Ser. $V, 10 1/2s, 2012 ARS 6,355,000 1,431,464 Argentina (Republic of) bonds FRB zero %, 2013 $3,113,000 1,497,353 Argentina (Republic of) notes Ser. $dis, 8.28s, 2033 2,568,452 1,984,129 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 1,444,000 990,945 Argentina (Republic of) sr. unsec. unsub. bonds FRB 3.144s, 2012 21,027,000 8,515,042 Brazil (Federal Republic of) bonds 6s, 2017 1,880,000 1,919,950 Brazil (Federal Republic of) notes 10s, 2012 BRL 1,454 839,350 Brazil (Federal Republic of) notes zero %, 2017 BRL 6,590 3,515,873 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. notes 6.369s, 2018 (Brazil) $175,000 176,313 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 1,340,000 1,597,326 Colombia (Republic of) notes 10s, 2012 S $3,565,000 4,135,400 Colombia (Republic of) unsec. unsub. bonds 7 3/8s, 2037 1,000,000 1,093,750 Colombia (Republic of) unsec. unsub. bonds 7 3/8s, 2017 665,000 729,838 Ecuador (Republic of) bonds Ser. REGS, 12s, 2012 3,099,576 3,091,827 Ecuador (Republic of) 144A unsec. bonds 12s, 2012 1,931,880 1,927,050 Ecuador (Republic of) regs notes 9 3/8s, 2015 245,000 243,775 Ghana (Republic of) bonds 8 1/2s, 2017 555,000 555,999 IN 144A sr. unsec. unsub. bonds 7 3/4s, 2038 920,000 911,950 FOREIGN GOVERNMENT BONDS Principal AND NOTES (12.8%)* cont. amount Value Indonesia (Republic of) sr. unsec. unsub. bonds Ser. JUN, 6 3/4s, 2014 $460,000 $460,000 Indonesia (Republic of) 144A bonds 6 5/8s, 2037 1,555,000 1,352,850 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 313,000,000 2,946,065 Japan (Government of) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 739,926,000 6,855,994 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 3,905,897,400 35,937,732 Mexican (Government of) bonds Ser. M 10, 8s, 2015 MXN 34,400,000 3,264,759 Peru (Republic of) bonds 8 3/4s, 2033 $935,000 1,215,500 Russia (Federation of) unsub. 5s, 2030 120,170 135,041 Russia (Federation of) 144A unsub. unsec. bonds 5s, 2030 5,528,510 6,212,663 South Africa (Republic of) notes 5 7/8s, 2022 S 880,000 821,700 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 59,875,000 11,090,053 Turkey (Republic of) bonds 16s, 2012 TRY 3,090,000 2,539,708 Ukraine (Government of) 144A bonds 6 3/4s, 2017 $1,565,000 1,373,288 Ukraine (Government of) 144A sr. unsub. 6.58s, 2016 S 1,185,000 1,050,206 United Mexican States bonds Ser. MTN, 8.3s, 2031 4,545,000 5,692,613 Venezuela (Republic of) notes 10 3/4s, 2013 3,270,000 3,351,750 Venezuela (Republic of) unsec. note FRN Ser. REGS, 3.791s, 2011 2,715,000 2,416,350 Venezuela (Republic of) unsub. bonds 5 3/8s, 2010 3,465,000 3,257,100 Total foreign government bonds and notes (cost $120,155,940) $125,762,876 ASSET-BACKED Principal SECURITIES (11.7%)* amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 3.151s, 2035 $310,000 $145,700 FRB Ser. 05-4, Class A2C, 2.671s, 2035 68,000 60,520 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 2.611s, 2036 217,000 117,180 FRB Ser. 06-HE3, Class A2C, 2.611s, 2036 191,000 139,367 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 4.211s, 2033 430,594 94,731 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 743,000 620,021 Ser. 04-1A, Class E, 6.42s, 2039 420,000 297,180 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 4.731s, 2033 47,809 6,693 FRB Ser. 06-W4, Class A2C, 2.621s, 2036 340,000 231,200 32 ASSET-BACKED Principal SECURITIES (11.7%)* cont. amount Value Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 3.461s, 2033 $467,397 $233,698 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 2.651s, 2036 71,721 53,964 FRB Ser. 06-HE4, Class A5, 2.621s, 2036 241,000 180,750 Asset Backed Securities Corp. Home Equity Loan Trust 144A FRB Ser. 06-HE2, Class M10, 4.961s, 2036 1,001,000 50 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 3.158s, 2033 482,036 429,012 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.711s, 2034 507,000 345,381 FRB Ser. 06-PC1, Class M9, 4.211s, 2035 364,000 27,300 FRB Ser. 05-HE1, Class M3, 3.391s, 2035 435,000 143,550 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 4.711s, 2036 552,000 42,413 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 1,458,748 946,675 Ser. 00-A, Class A2, 7.575s, 2030 2,596,046 1,524,339 Ser. 99-B, Class A4, 7.3s, 2016 1,277,301 779,575 Ser. 99-B, Class A3, 7.18s, 2015 2,183,165 1,321,533 FRB Ser. 00-A, Class A1, 2.618s, 2030 279,318 118,157 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 500,000 483,984 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 4.961s, 2035 599,000 59,900 FRB Ser. 05-HE4, Class M12, 4.511s, 2035 639,024 31,951 FRB Ser. 05-OPT1, Class M1, 2.881s, 2035 95,957 62,147 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 2,616,818 2,085,782 Ser. 00-4, Class A6, 8.31s, 2032 6,471,294 5,079,966 Ser. 00-5, Class A7, 8.2s, 2032 1,053,000 768,690 Ser. 00-1, Class A5, 8.06s, 2031 1,871,170 1,478,224 Ser. 00-4, Class A5, 7.97s, 2032 369,716 263,076 Ser. 00-5, Class A6, 7.96s, 2032 1,461,910 1,103,742 Ser. 02-1, Class M1F, 7.954s, 2033 85,000 77,364 Ser. 01-3, Class M2, 7.44s, 2033 125,633 6,282 Ser. 01-4, Class A4, 7.36s, 2033 396,612 374,161 Ser. 00-6, Class A5, 7.27s, 2031 147,844 125,667 Ser. 01-1, Class A5, 6.99s, 2032 8,363,755 7,759,002 Ser. 01-3, Class A4, 6.91s, 2033 5,655,471 5,337,922 Ser. 02-1, Class A, 6.681s, 2033 1,705,300 1,682,445 FRB Ser. 02-1, Class M1A, 4.521s, 2033 4,326,000 3,749,843 FRB Ser. 01-4, Class M1, 4.221s, 2033 573,000 249,917 ASSET-BACKED Principal SECURITIES (11.7%)* cont. amount Value Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 2.981s, 2035 $96,000 $51,360 FRB Ser. 05-14, Class 3A2, 2.701s, 2036 57,965 51,299 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 838,000 544,700 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 545,000 446,078 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 3.131s, 2035 179,000 44,750 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 2.611s, 2036 356,000 284,104 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 2.791s, 2036 498,000 339,835 FRB Ser. 06-2, Class 2A3, 2.631s, 2036 589,000 438,805 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 1,347,000 1,261,908 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.589s, 2043 (United Kingdom) GBP 1,431,661 2,673,649 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR 2,785,000 4,068,107 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $1,686,394 1,591,023 Ser. 94-4, Class B2, 8.6s, 2019 719,636 439,203 Ser. 93-1, Class B, 8.45s, 2018 772,296 660,847 Ser. 96-6, Class M1, 7.95s, 2027 1,075,000 933,745 Ser. 99-5, Class A5, 7.86s, 2030 7,779,462 6,534,748 Ser. 96-8, Class M1, 7.85s, 2027 754,000 629,472 Ser. 96-2, Class M1, 7.6s, 2026 608,000 475,982 Ser. 95-8, Class B1, 7.3s, 2026 704,416 589,398 Ser. 95-4, Class B1, 7.3s, 2025 726,329 671,817 Ser. 97-6, Class M1, 7.21s, 2029 1,325,000 972,142 Ser. 95-F, Class B2, 7.1s, 2021 61,303 45,977 Ser. 98-2, Class A6, 6.81s, 2027 798,759 744,806 Ser. 99-3, Class A7, 6.74s, 2031 1,438,000 1,342,494 FRN 6.53s, 2030 356,665 309,552 Ser. 98-4, Class A5, 6.18s, 2030 898,183 807,765 Ser. 99-1, Class A5, 6.11s, 2023 460,137 445,189 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,216,580 2,736,345 Ser. 99-5, Class M1A, 8.3s, 2026 312,000 281,791 Ser. 99-5, Class A4, 7.59s, 2028 58,574 57,402 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 712,336 711,552 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 2.611s, 2036 877,000 519,352 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 4.461s, 2030 (Cayman Islands) 729,000 364,865 FRB Ser. 05-1A, Class E, 4.261s, 2030 (Cayman Islands) 162,911 109,150 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 2.791s, 2036 248,000 150,040 33 ASSET-BACKED Principal SECURITIES (11.7%)* cont. amount Value JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 2.751s, 2035 $211,000 $134,618 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A4, 5.27s, 2018 2,339,686 2,062,819 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 2.671s, 2037 2,507,703 1,809,558 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 5.461s, 2036 (Cayman Islands) 1,485,000 519,750 FRB Ser. 02-1A, Class FFL, 5.212s, 2037 (Cayman Islands) 2,440,000 1,098,000 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 3.081s, 2035 497,000 173,950 FRB Ser. 06-4, Class 2A4, 2.721s, 2036 240,000 121,442 FRB Ser. 06-1, Class 2A3, 2.651s, 2036 269,000 223,270 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 6.597s, 2039 (United Kingdom) GBP 1,700,000 3,113,268 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 5.711s, 2032 $2,025,781 1,428,149 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 2.611s, 2036 126,000 66,873 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 223,298 184,564 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 5.661s, 2034 149,459 48,574 FRB Ser. 05-HE2, Class M5, 3.141s, 2035 310,000 62,000 FRB Ser. 05-HE1, Class M3, 2.981s, 2034 310,000 124,000 FRB Ser. 06-NC4, Class M2, 2.761s, 2036 435,000 34,800 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 4.46s, 2039 (Cayman Islands) 500,000 411,250 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 158,876 144,331 Ser. 04-B, Class C, 3.93s, 2012 91,782 83,936 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 4.511s, 2033 26,859 1,612 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 2.621s, 2036 298,000 259,737 FRB Ser. 06-2, Class A2C, 2.611s, 2036 298,000 218,042 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 2,033,710 1,183,025 Ser. 99-D, Class A1, 7.84s, 2029 1,759,800 1,425,438 Ser. 00-A, Class A2, 7.765s, 2017 252,759 192,445 Ser. 95-B, Class B1, 7.55s, 2021 541,528 303,256 Ser. 00-D, Class A4, 7.4s, 2030 1,945,000 1,186,450 Ser. 02-B, Class A4, 7.09s, 2032 738,024 642,081 Ser. 99-B, Class A4, 6.99s, 2026 1,837,167 1,616,707 Ser. 00-D, Class A3, 6.99s, 2022 638,868 613,185 Ser. 01-D, Class A4, 6.93s, 2031 1,357,874 919,106 Ser. 01-E, Class A4, 6.81s, 2031 1,800,684 1,420,268 ASSET-BACKED Principal SECURITIES (11.7%)* cont. amount Value Oakwood Mortgage Investors, Inc. Ser. 99-B, Class A3, 6.45s, 2017 $427,393 $361,028 Ser. 01-C, Class A2, 5.92s, 2017 2,087,680 808,348 Ser. 02-C, Class A1, 5.41s, 2032 2,240,518 1,770,009 Ser. 01-D, Class A2, 5.26s, 2019 271,422 169,152 Ser. 01-E, Class A2, 5.05s, 2019 1,774,793 1,206,859 Ser. 02-A, Class A2, 5.01s, 2020 496,890 401,733 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 443,872 363,215 FRB Ser. 01-B, Class A2, 2.833s, 2018 98,442 74,698 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 9.216s, 2018 (Ireland) 1,695,000 1,491,600 FRB Ser. 05-A, Class E, 7.316s, 2012 (Ireland) 466,000 364,226 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 4.961s, 2035 783,000 86,130 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 3.291s, 2036 202,000 56,560 FRB Ser. 04-MCW1, Class A2, 2.841s, 2034 214,657 196,758 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 4.961s, 2034 146,893 7,345 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 2.591s, 2036 455,000 298,025 Permanent Financing PLC FRB Ser. 6, Class 3C, 7.576s, 2042 (United Kingdom) GBP 1,731,000 3,406,656 FRB Ser. 3, Class 3C, 3.846s, 2042 (United Kingdom) $680,000 676,631 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 2.651s, 2036 275,623 239,455 FRB Ser. 07-RZ1, Class A2, 2.621s, 2037 293,000 213,180 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 3.191s, 2035 705,000 282,000 Ser. 01-KS3, Class AII, 2.943s, 2031 2,902,277 2,684,606 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 5.211s, 2035 778,000 7,780 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 3.111s, 2035 310,000 77,500 FRB Ser. 07-NC2, Class A2B, 2.601s, 2037 275,000 181,500 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 2.671s, 2036 507,000 215,069 FRB Ser. 06-FRE1, Class A2B, 2.641s, 2036 231,000 155,925 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 2.631s, 2036 240,000 184,613 FRB Ser. 06-3, Class A3, 2.621s, 2036 882,000 695,598 34 ASSET-BACKED Principal SECURITIES (11.7%)* cont. amount Value Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 4.961s, 2036 $463,000 $13,890 South Coast Funding 144A FRB Ser. 3A, Class A2, 3.916s, 2038 (Cayman Islands) 200,000 1,000 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 2.721s, 2036 240,000 105,153 Structured Asset Investment Loan Trust 144A FRB Ser. 05-HE3, Class M11, 4.961s, 2035 733,252 10,632 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 3.286s, 2015 3,437,227 3,196,621 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 904,000 474,437 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 756,000 581,046 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 2.781s, 2037 106,000 55,147 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 3.7s, 2044 (United Kingdom) 504,004 376,743 Total asset-backed securities (cost $135,735,934) $114,285,678 SENIOR LOANS (11.3%)* c Principal amount Value Basic Materials (1.1%) Aleris International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2013 $789,047 $677,265 Domtar Corp. bank term loan FRN 3.858s, 2014 (Canada) 611,722 589,123 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.449s, 2013 2,014,668 1,900,181 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 4.465s, 2012 591,000 557,415 Graphic Packaging Corp. bank term loan FRN Ser. C, 5.55s, 2014 636,800 610,831 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C, 5.063s, 2013 39,600 34,296 Huntsman International, LLC bank term loan FRN Ser. B, 4.213s, 2012 2,730,000 2,554,013 Momentive Performance Materials, Inc. bank term loan FRN 4 3/4s, 2013 744,561 680,032 NewPage Holding Corp. bank term loan FRN 6.563s, 2014 580,085 572,592 Novelis, Inc. bank term loan FRN Ser. B, 4.81s, 2014 454,781 430,147 Novelis, Inc. bank term loan FRN Ser. B, 4.81s, 2014 1,000,519 946,324 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 4.399s, 2012 1,299,984 1,248,913 Smurfit-Stone Container Corp. bank term loan FRN 5.22s, 2010 43,665 42,179 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 4.637s, 2011 49,200 47,526 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 4.645s, 2011 57,029 55,088 10,945,925 SENIOR LOANS (11.3%)* c cont. Principal amount Value Capital Goods (0.9%) Allied Waste Industries, Inc. bank term loan FRN 6.82s, 2012 $762,226 $745,711 Allied Waste Industries, Inc. bank term loan FRN 4.228s, 2012 1,267,774 1,240,305 BE Aerospace, Inc. bank term loan FRN Ser. B, 5 3/4s, 2014 345,000 344,713 Berry Plastics Holding Corp. bank term loan FRN 4.784s, 2015 296,250 260,277 Graham Packaging Co., LP bank term loan FRN 4.986s, 2011 197,500 187,872 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.601s, 2014 113,975 105,961 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 4.801s, 2014 2,160,609 2,008,692 Hexcel Corp. bank term loan FRN Ser. B, 4.911s, 2012 345,442 338,533 Mueller Water Products, Inc. bank term loan FRN Ser. B, 4.564s, 2014 696,289 650,450 Polypore, Inc. bank term loan FRN Ser. B, 4.72s, 2014 608,900 569,321 Sensata Technologies BV bank term loan FRN 4.543s, 2013 (Netherlands) 152,959 132,819 Sequa Corp. bank term loan FRN 6.025s, 2014 978,864 924,211 Transdigm, Inc. bank term loan FRN 4.801s, 2013 810,000 783,270 Wesco Aircraft Hardware Corp. bank term loan FRN 5.06s, 2013 408,000 390,150 8,682,285 Communication Services (1.0%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 5.564s, 2015 1,395,485 1,377,780 Alltel Communications, Inc. bank term loan FRN Ser. B3, 5.208s, 2015 1,449,349 1,441,107 Cricket Communications, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 63,675 62,181 Crown Castle International Corp. bank term loan FRN 4.301s, 2014 202,972 189,576 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 3/4s, 2015 920,000 806,294 Intelsat Corp. bank term loan FRN Ser. B2, 5.288s, 2011 528,258 497,993 Intelsat Corp. bank term loan FRN Ser. B2-A, 5.288s, 2013 528,418 498,144 Intelsat Corp. bank term loan FRN Ser. B2-C, 5.288s, 2013 528,258 497,993 Intelsat, Ltd. bank term loan FRN 5.783s, 2014 (Bermuda) 885,000 752,250 Intelsat, Ltd. bank term loan FRN Ser. B, 5.288s, 2013 (Bermuda) 1,179,000 1,127,124 Level 3 Communications, Inc. bank term loan FRN 4.943s, 2014 408,000 368,220 MetroPCS Wireless, Inc. bank term loan FRN 4.989s, 2013 848,059 804,914 PAETEC Holding Corp. bank term loan FRN 4.983s, 2013 144,275 137,963 PAETEC Holding Corp. bank term loan FRN Ser. B1, 4.983s, 2013 397,872 380,465 35 SENIOR LOANS (11.3%)* c cont. Principal amount Value Communication Services cont . Time Warner Telecom, Inc. bank term loan FRN Ser. B, 4.49s, 2013 $622,182 $593,872 West Corp. bank term loan FRN 4.954s, 2013 406,970 364,556 9,900,432 Consumer Cyclicals (2.6%) Allison Transmission bank term loan FRN Ser. B, 5.322s, 2014 872,430 779,952 Aramark Corp. bank term loan FRN 2.025s, 2014 24,372 23,141 Aramark Corp. bank term loan FRN Ser. B, 4.676s, 2014 383,628 364,255 CCM Merger, Inc. bank term loan FRN Ser. B, 4.764s, 2012 127,649 116,799 Cenveo, Inc. bank term loan FRN Ser. C, 4.551s, 2014 468,437 439,160 Cenveo, Inc. bank term loan FRN Ser. DD, 4.551s, 2014 15,609 14,633 Claires Stores, Inc. bank term loan FRN 5.445s, 2014 725,536 497,445 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 5.313s, 2012 444,659 411,310 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 5.313s, 2012 1,111,118 1,027,784 Dana Corp. bank term loan FRN 6 3/4s, 2015 958,185 884,525 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 6.949s, 2014 795,000 752,269 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.93s, 2014 430,000 258,000 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.65s, 2014 1,012,283 594,716 GateHouse Media, Inc. bank term loan FRN Ser. DD, 4.788s, 2014 377,717 221,909 Golden Nugget, Inc. bank term loan FRN Ser. B, 4.465s, 2014 200,455 172,892 Golden Nugget, Inc. bank term loan FRN Ser. DD, 4.47s, 2014 U 114,545 98,795 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7 1/2s, 2011 746,910 736,173 Goodyear Tire & Rubber Co. (The) bank term loan FRN 4.54s, 2010 3,458,000 3,172,715 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 5.8s, 2015 406,980 360,323 Isle of Capri Casinos, Inc. bank term loan FRN 4.551s, 2014 551,942 474,210 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 4.551s, 2014 173,573 149,128 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 4.551s, 2014 220,777 189,684 Landsource Communities/NWHL Investment bank term loan FRN 6 3/4s, 2013 765,129 501,160 Lear Corp bank term loan FRN 5.132s, 2013 1,993,897 1,822,338 Michaels Stores, Inc. bank term loan FRN Ser. B, 4.791s, 2013 641,834 515,340 SENIOR LOANS (11.3%)* c cont. Principal amount Value Consumer Cyclicals cont . National Bedding Co. bank term loan FRN 4.602s, 2011 $188,000 $146,953 Navistar Financial Corp. bank term loan FRN 5.695s, 2012 423,467 390,119 Navistar International Corp. bank term loan FRN 6.191s, 2012 1,164,533 1,072,826 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 4.422s, 2013 852,873 794,830 Readers Digest Association, Inc. (The) bank term loan FRN Ser. B, 4.606s, 2014 814,688 684,338 Realogy Corp. bank term loan FRN 5.32s, 2013 R 404,250 329,127 Realogy Corp. bank term loan FRN Ser. B, 5.459s, 2013 R 1,501,500 1,222,472 Standard-Pacific Corp. bank term loan FRN Ser. B, 4.469s, 2013 399,999 325,333 Ticketmaster bank term loan FRN Ser. B, 6.04s, 2014 U 680,000 680,000 Tribune Co. bank term loan FRN Ser. B, 5.786s, 2014 1,866,150 1,329,632 Tropicana Entertainment bank term loan FRN Ser. B, 6 1/4s, 2011 1,540,000 1,299,375 TRW Automotive, Inc. bank term loan FRN Ser. B, 4.249s, 2014 366,300 352,106 United Components, Inc. bank term loan FRN Ser. D, 4.698s, 2012 764,222 733,653 Visant Holding Corp. bank term loan FRN Ser. C, 5.171s, 2010 466,809 454,555 Visteon Corp. bank term loan FRN Ser. B, 5.46s, 2013 2,152,000 1,589,252 Visteon Corp. bank term loan FRN Ser. B1, 6.1s, 2013 83,000 61,296 Yankee Candle Co., Inc. bank term loan FRN 4.804s, 2014 242,000 217,397 26,261,920 Consumer Staples (2.9%) Affinion Group, Inc. bank term loan FRN Ser. B, 5.17s, 2013 1,983,844 1,892,919 Cablevision Systems Corp. bank term loan FRN 4.206s, 2013 2,507,549 2,373,290 Cebridge Connections, Inc. bank term loan FRN Ser. B, 4.782s, 2013 1,333,125 1,235,848 Charter Communications Operating, LLC bank term loan FRN 8 1/2s, 2014 438,900 432,395 Charter Communications, Inc. bank term loan FRN 5.301s, 2014 400,000 320,000 Charter Communications, Inc. bank term loan FRN 4.8s, 2014 3,948,575 3,468,164 Cinemark USA, Inc. bank term loan FRN 4.533s, 2013 993,074 933,489 Citadel Communications bank term loan FRN Ser. B, 4.284s, 2014 835,000 678,438 Dean Foods Co. bank term loan FRN Ser. B, 4.305s, 2014 1,481,250 1,396,819 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 630,000 628,425 Idearc, Inc. bank term loan FRN Ser. B, 4.787s, 2014 2,717,472 2,013,193 36 SENIOR LOANS (11.3%)* c cont. Principal amount Value Consumer Staples cont . Insight Midwest, LP bank term loan FRN Ser. B, 4.47s, 2014 $243,776 $234,063 Jarden Corp. bank term loan FRN Ser. B1, 4.551s, 2012 518,288 490,970 Jarden Corp. bank term loan FRN Ser. B2, 4.551s, 2012 246,819 233,810 Mediacom Communications Corp. bank term loan FRN Ser. C, 4.215s, 2015 818,470 745,831 Mediacom Communications Corp. bank term loan FRN Ser. D2, 4.215s, 2015 236,400 215,567 MGM Studios, Inc. bank term loan FRN Ser. B, 6.051s, 2011 1,191,585 914,542 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 5.433s, 2014 999,950 910,787 Prestige Brands, Inc. bank term loan FRN Ser. B, 4.726s, 2011 741,423 721,034 R.H. Donnelley, Inc. bank term loan FRN 6.589s, 2011 1,541,792 1,463,418 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6.628s, 2011 578,223 549,601 Rental Service Corp. bank term loan FRN 6.3s, 2013 890,000 720,900 Rite-Aid Corp. bank term loan FRN Ser. B, 4.22s, 2014 189,525 166,782 Six Flags Theme Parks bank term loan FRN 4.881s, 2015 1,267,200 1,077,437 Spanish Broadcasting Systems, Inc. bank term loan FRN 4.56s, 2012 775,940 605,233 Spectrum Brands, Inc. bank term loan FRN 2.321s, 2013 60,082 56,529 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.606s, 2013 1,046,567 928,828 Universal City Development Partners bank term loan FRN Ser. B, 5.688s, 2011 1,136,666 1,125,300 Univision Communications, Inc. bank term loan FRN Ser. B, 5.124s, 2014 573,000 467,174 VNU Group BV bank term loan FRN Ser. B, 4.734s, 2013 (Netherlands) 405,935 377,012 Warner Music Group bank term loan FRN Ser. B, 4.613s, 2011 455,179 423,695 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.313s, 2012 470,053 404,245 28,205,738 Energy (0.3%) CR Gas Storage bank term loan FRN 4.843s, 2013 41,453 38,344 CR Gas Storage bank term loan FRN 4.411s, 2013 100,096 92,589 CR Gas Storage bank term loan FRN Ser. B, 4.534s, 2013 618,391 572,011 CR Gas Storage bank term loan FRN Ser. DD, 4.844s, 2013 67,804 62,719 Enterprise GP Holdings, LP bank term loan FRN 4.904s, 2014 210,000 205,275 EPCO Holding, Inc. bank term loan FRN Ser. A, 3.833s, 2012 440,000 420,200 SENIOR LOANS (11.3%)* c cont. Principal amount Value Energy cont . Hercules Offshore, Inc. bank term loan FRN Ser. B, 4.55s, 2013 $128,700 $124,839 MEG Energy Corp. bank term loan FRN 4.8s, 2013 (Canada) 219,938 210,178 MEG Energy Corp. bank term loan FRN Ser. DD, 4.8s, 2013 (Canada) 224,156 214,256 Petroleum Geo-Services ASA bank term loan FRN 4.55s, 2015 (Norway) 281,233 272,093 Targa Resources, Inc. bank term loan FRN 4.654s, 2012 415,922 399,909 Targa Resources, Inc. bank term loan FRN 2.676s, 2012 236,129 227,038 2,839,451 Financial (0.1%) General Growth Properties, Inc. bank term loan FRN Ser. A, 3.62s, 2010 R 200,000 176,833 Hub International, Ltd. bank term loan FRN Ser. B, 5.301s, 2014 279,045 255,500 Hub International, Ltd. bank term loan FRN Ser. DD, 5.301s, 2014 U 62,719 57,427 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.472s, 2014 703,238 648,737 1,138,497 Health Care (0.8%) Community Health Systems, Inc. bank term loan FRN Ser. B, 4.859s, 2014 1,156,841 1,094,500 Community Health Systems, Inc. bank term loan FRN Ser. DD, 1/2s, 2014 U 59,836 56,611 Davita, Inc. bank term loan FRN Ser. B, 4.097s, 2012 550,000 528,491 Health Management Associates, Inc. bank term loan FRN 4.551s, 2014 2,677,643 2,470,125 Healthsouth Corp. bank term loan FRN Ser. B, 5.29s, 2013 712,672 671,184 Hologic, Inc. bank term loan FRN Ser. B, 5 3/4s, 2013 U 705,000 701,475 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 8.043s, 2014 733,898 634,822 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 61,059 56,581 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4.463s, 2014 661,742 613,215 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 4.463s, 2014 228,970 212,179 LifePoint, Inc. bank term loan FRN Ser. B, 4.274s, 2012 142,618 137,448 Sun Healthcare Group, Inc. bank term loan FRN 2.701s, 2014 68,023 63,432 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.726s, 2014 209,740 195,583 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.912s, 2014 42,029 39,192 7,474,838 37 SENIOR LOANS (11.3%)* c cont. Principal amount Value Technology (0.6%) Activant Solutions Holdings, Inc. bank term loan FRN Ser. B, 4.809s, 2013 $350,000 $305,375 Affiliated Computer Services, Inc. bank term loan FRN Ser. B2, 4.471s, 2013 98,000 94,815 Compucom Systems, Inc. bank term loan FRN 5.97s, 2014 387,075 358,044 First Data Corp. bank term loan FRN Ser. B1, 5.243s, 2014 766,725 704,748 First Data Corp. bank term loan FRN Ser. B3, 5.552s, 2014 751,283 689,973 Flextronics International, Ltd. bank term loan FRN Ser. B, 5.041s, 2014 (Singapore) 341,172 307,908 Flextronics International, Ltd. bank term loan FRN Ser. B, 5.041s, 2014 (Singapore) 1,187,278 1,071,518 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 4.221s, 2013 267,641 240,543 JDA Software Group, Inc. bank term loan FRN Ser. B, 5.034s, 2013 69,355 65,367 Sabre Holdings Corp. bank term loan FRN 4.731s, 2014 534,494 416,312 SunGard Data Systems, Inc. bank term loan FRN 4.508s, 2014 1,563,315 1,470,884 Travelport bank term loan FRN 5.301s, 2013 12,491 10,446 SENIOR LOANS (11.3%)* c cont. Principal amount Value Technology cont . Travelport bank term loan FRN Ser. B, 4.733s, 2013 $225,244 $188,360 Travelport bank term loan FRN Ser. DD, 4.733s, 2013 243,777 202,945 6,127,238 Transportation (0.3%) Ceva Group PLC bank term loan FRN 7.208s, 2015 (Netherlands) 3,480,000 2,505,600 Delta Airlines, Inc. bank term loan FRN 4.463s, 2012 6,750 5,181 UAL Corp. bank term loan FRN Ser. B, 4.574s, 2014 243,333 176,052 2,686,833 Utilities & Power (0.7%) Dynegy Holdings, Inc. bank term loan FRN 3.983s, 2013 1,505,000 1,395,511 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.236s, 2014 1,343,867 1,262,756 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 6.262s, 2014 1,245,588 1,165,987 NRG Energy, Inc. bank term loan FRN 7.84s, 2014 U 355,000 339,913 NRG Energy, Inc. bank term loan FRN 4.451s, 2014 563,743 535,820 NRG Energy, Inc. bank term loan FRN 4.301s, 2014 1,150,877 1,093,873 Reliant Energy, Inc. bank term loan FRN 2.351s, 2014 890,000 847,725 6,641,585 Total senior loans (cost $119,322,394) $110,904,742 PURCHASED OPTIONS OUTSTANDING (1.4%)* Expiration date/ Contract Value strike price amount Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.370 $40,437,000 $2,041,664 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 40,437,000 2,013,358 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 40,437,000 2,013,358 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 40,437,000 981,810 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.370 40,437,000 964,018 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 40,437,000 981,810 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.030 62,480,000 2,476,082 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.030 62,480,000 2,298,639 Total purchased options outstandings (cost $14,590,154) $13,770,739 CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 4,733 $113,592 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. 1,477 960,050 Total convertible preferred stocks (cost $1,609,395) $1,073,642 38 COMMON STOCKS (%)* Shares Value AboveNet, Inc.  466 $29,009 Bohai Bay Litigation, LLC (Units) F 1,327 18,783 VFB LLC (acquired various dates from 6/22/99 through 12/8/03, cost $1,311,474) F   1,795,382 37,139 XCL Warranty Escrow F 1,327 94,737 Total common stocks (cost $1,460,887) $179,668 WARRANTS (%)*  Expiration date Strike price Warrants Value AboveNet, Inc. 9/08/10 $24.00 230 $8,510 AboveNet, Inc. 9/08/08 20.00 196 7,452 Dayton Superior Corp. 144A F 6/15/09 .01 1,980 5,025 New ASAT Finance, Ltd. (Cayman Islands) F 2/01/11 .01 6,500 55 Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR .001 960 29,640 Total warrants (cost $73,048) $50,682 SHORT-TERM INVESTMENTS (6.5%)* Principal amount/shares Value Putnam Prime Money Market Fund e 26,440,432 $26,440,432 Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 2.96% and due dates ranging from August 1, 2008 to September 26, 2008 d $11,660,825 11,646,260 Egypt Treasury Bill, for an effective yield of 9.78%, September 12, 2008 EGP 15,325,000 2,866,029 Egypt Treasury Bill, for an effective yield of 10.58%, December 2, 2008 EGP 8,750,000 1,590,264 Egypt Treasury Bill, for an effective yield of 11.18%, January 27, 2009 EGP 5,750,000 1,030,771 U.S. Treasury Bills for effective yields ranging from 1.34% to 1.91%, September 18, 2008 # $20,346,000 $20,302,612 Total short-term investments (cost $63,847,121) $63,876,368 TOTAL INVESTMENTS Total investments (cost $1,693,973,787) $1,670,265,030 Key to holdings currency abbreviations ARS Argentine Peso BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EGP Egyptian Pound EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona TRY Turkish Lira (New) USD / $ United States Dollar ZAR South African Rand * Percentages indicated are based on net assets of $979,577,367.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at July 31, 2008 was $1,014,267 or 0.1% of net assets.  Income may be received in cash or additional securities at the discretion of the issuer. # This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2008. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at July 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d See Note 1 to the financial statements. 39 e See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. F Is valued at fair value following procedures approved by the Trustees. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at July 31, 2008. U These securities, in part or in entirety, represent unfunded loan commitments (Note 7). At July 31, 2008, liquid assets totaling $525,453,746 have been designated as collateral for open forward commitments, swap contracts, and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at July 31, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at July 31, 2008. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at July 31, 2008 (as a percentage of Portfolio Value): United States 86.1% Canada 0.8% Cayman Islands 0.5% Japan 2.8 Sweden 0.7 Other 3.5 United Kingdom 1.8 Mexico 0.5 Total 100.0% Luxembourg 1.4 Venezuela 0.5 Argentina 0.9 Netherlands 0.5 FORWARD CURRENCY CONTRACTS TO BUY at 7/31/08 Aggregate Delivery Unrealized appreciation/ (aggregate face value $182,080,803) Value face value date (depreciation) Australian Dollar $39,042,212 $39,488,908 10/15/08 $(446,696) British Pound 2,980,333 2,929,359 9/17/08 50,974 Canadian Dollar 3,792,034 3,840,268 10/15/08 (48,234) Danish Krone 557,383 551,376 9/17/08 6,007 Euro 57,672,317 58,113,421 9/17/08 (441,104) Japanese Yen 5,061,864 5,113,830 8/20/08 (51,966) Malaysian Ringgit 3,735,844 3,828,191 8/20/08 (92,347) Mexican Peso 1,424,133 1,370,747 10/15/08 53,386 New Zealand Dollar 11,902 12,240 10/15/08 (338) Norwegian Krone 47,327,725 47,275,232 9/17/08 52,493 Polish Zloty 10,108,587 9,476,785 9/17/08 631,802 Swiss Franc 9,984,320 10,080,446 9/17/08 (96,126) Total $(382,149) FORWARD CURRENCY CONTRACTS TO SELL at 7/31/08 Aggregate Delivery Unrealized appreciation/ (aggregate face value $188,301,695) Value face value date (depreciation) Australian Dollar $4,766,169 $4,890,615 10/15/08 $124,446 British Pound 37,455,935 37,595,830 9/17/08 139,895 Canadian Dollar 17,983,985 18,093,982 10/15/08 109,997 Euro 63,540,007 63,378,847 9/17/08 (161,160) Hungarian Forint 8,007,444 7,585,571 9/17/08 (421,873) Japanese Yen 8,971,112 9,172,625 8/20/08 201,513 South African Rand 2,708,182 2,497,037 10/15/08 (211,145) Swedish Krona 33,117,064 33,165,243 9/17/08 48,179 Swiss Franc 11,862,252 11,921,945 9/17/08 59,693 Total $(110,455) 40 FUTURES CONTRACTS OUTSTANDING at 7/31/08 Number of Expiration Unrealized appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 4 $2,650,365 Sep-08 $(2,277) Canadian Government Bond 10 yr (Long) 34 3,945,343 Sep-08 23,114 Euro-Bobl 5 yr (Long) 366 61,245,782 Sep-08 217,335 Euro-Bund 10 yr (Long) 496 87,005,513 Sep-08 252,674 Euro-Dollar 90 day (Short) 246 59,495,100 Jun-09 263,468 Euro-Dollar 90 day (Short) 495 119,394,000 Sep-09 609,516 Euro-Dollar 90 day (Short) 1,215 292,086,000 Dec-09 1,895,020 Euro-Dollar 90 day (Short) 41 9,831,800 Mar-10 41,076 Euro-Schatz 2 yr (Short) 789 126,598,819 Sep-08 (529,157) Japanese Government Bond 10 yr (Long) 161 203,597,015 Sep-08 2,975,503 Sterling Interest Rate 90 day (Long) 258 60,547,037 Jun-09 (215,553) Sterling Interest Rate 90 day (Long) 211 49,524,994 Sep-09 (116,839) U.K. Gilt 10 yr (Long) 52 11,067,742 Sep-08 98,819 U.S. Treasury Bond 20 yr (Long) 3,042 351,351,000 Sep-08 3,792,578 U.S. Treasury Note 2 yr (Short) 10,811 2,291,932,000 Sep-08 (14,414,207) U.S. Treasury Note 5 yr (Short) 3,840 427,530,000 Sep-08 (2,285,538) U.S. Treasury Note 10 yr (Long) 479 55,002,672 Sep-08 88,636 Total $(7,305,832) WRITTEN OPTIONS OUTSTANDING at 7/31/08 Contract Expiration date/ (premiums received $5,687,548) amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. $9,815,000 Dec-08/5.000 $309,663 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 9,815,000 Dec-08/5.000 145,753 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 32,011,000 May-12/5.515 1,801,898 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 32,011,000 May-12/5.515 1,360,788 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 19,551,000 May-12/5.510 1,095,247 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 19,551,000 May-12/5.510 833,655 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 12,805,000 May-12/5.520 721,946 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 12,805,000 May-12/5.520 542,036 Total $6,810,986 TBA SALE COMMITMENTS OUTSTANDING at 7/31/08 (proceeds receivable $271,530,352) Principal Settlement Agency amount date Value FNMA, 5s, August 1, 2038 $249,000,000 8/13/08 $236,355,481 FNMA, 5 1/2s, August 1, 2038 23,000,000 8/13/08 22,504,063 FNMA, 6s, August 1, 2038 13,000,000 8/13/08 13,055,860 FNMA, 6 1/2s, August 1, 2038 1,000,000 8/13/08 1,026,406 Total $272,941,810 41 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/08 Upfront premium Swap Notional received Termination Payments made by Payments received by Unrealized appreciation/ counterparty amount (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $6,900,000 $ 1/27/14 4.35% 3 month USD-LIBOR-BBA $(32,443) 32,700,000  3/30/09 3.075% 3 month USD-LIBOR-BBA (288,609) 68,477,000  5/23/10 3 month USD-LIBOR-BBA 3.155% (160,253) 37,724,000  6/6/18 4.6675% 3 month USD-LIBOR-BBA (108,066) 134,660,000  7/3/18 5.23625% 3 month USD-LIBOR-BBA 371,662 51,800,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA 31,369 105,277,000  9/24/09 3 month USD-LIBOR-BBA 4.7375% 3,389,257 900,000  9/1/15 3 month USD-LIBOR-BBA 4.53% 17,121 20,688,000  5/8/28 4.95% 3 month USD-LIBOR-BBA 5,136 Citibank, N.A. JPY 2,230,000,000  9/11/16 1.8675% 6 month JPY-LIBOR-BBA (477,991) $23,700,000  9/29/13 5.078% 3 month USD-LIBOR-BBA (1,307,962) 65,000,000  7/21/18 4.80625% 3 month USD-LIBOR-BBA (711,341) MXN 74,310,000 F  7/18/13 1 month MXN-TIIE-BANXICO 9.175% (47,943) MXN 22,295,000 F  7/22/13 1 month MXN-TIIE-BANXICO 9.21% (12,013) $10,000,000  9/17/09 3 month USD-LIBOR-BBA 4.765% 328,392 46,380,000  7/27/09 5.504% 3 month USD-LIBOR-BBA (1,121,845) 105,170,000  10/26/12 4.6275% 3 month USD-LIBOR-BBA (3,610,888) 30,150,000  11/9/09 4.387% 3 month USD-LIBOR-BBA (581,063) 30,982,000  11/9/17 5.0825% 3 month USD-LIBOR-BBA (1,197,349) 74,193,000  11/23/17 4.885% 3 month USD-LIBOR-BBA (1,676,578) Citibank, N.A., London JPY 2,600,000,000  2/10/16 6 month JPY-LIBOR-BBA 1.755% 430,161 Credit Suisse First Boston International $11,257,600  7/9/14 4.945% 3 month USD-LIBOR-BBA (385,783) Credit Suisse International CHF 9,120,000  3/13/18 6 month CHF-LIBOR-BBA 3.3175% (89,763) CHF 40,270,000  3/15/10 2.59% 6 month CHF-LIBOR-BBA 285,208 CHF 40,270,000  3/15/10 2.6625% 6 month CHF-LIBOR-BBA 249,977 CHF 9,120,000  3/14/18 6 month CHF-LIBOR-BBA 3.3% (102,859) $1,153,000  8/29/12 5.04556% 3 month USD-LIBOR-BBA (64,029) 2,070,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 132,479 14,923,740  11/6/17 4.97021% 3 month USD-LIBOR-BBA (447,429) EUR 56,330,000  7/4/15 3.93163% 6 month EUR-EURIBOR-Telerate 4,644,953 Deutsche Bank AG EUR 83,090,000 E  4/30/12 6 month EUR-EURIBOR-Reuters 4.31% (1,140,001) EUR 71,010,000 E  4/30/15 4.475% 6 month EUR-EURIBOR-Reuters 1,268,756 EUR 19,890,000 E  4/30/20 6 month EUR-EURIBOR-Reuters 4.7975% (148,850) EUR 91,580,000  7/3/18 6 month EUR-EURIBOR-Reuters 4.86% 84,242 ZAR 23,880,000  7/6/11 3 month ZAR-JIBAR-SAFEX 9.16% (133,329) $4,723,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 302,269 3,250,000  11/7/17 3 month USD-LIBOR-BBA 5.056% 119,015 Goldman Sachs International SEK 169,520,000 E  3/2/11 3 month SEK-STIBOR-SIDE 4.2475% (514,418) SEK 40,610,000 E  3/4/19 4.80% 3 month SEK-STIBOR-SIDE 160,630 $44,454,000  3/11/38 5.029% 3 month USD-LIBOR-BBA (743,476) EUR 46,050,000  3/26/10 6 month EUR-EURIBOR-Reuters 4.129% (1,096,721) GBP 38,380,000  3/29/10 6 month GBP-LIBOR-BBA 5.25% (592,474) GBP 9,280,000  3/27/18 5.0675% 6 month GBP-LIBOR-BBA 352,495 $18,916,000  4/2/18 4.076% 3 month USD-LIBOR-BBA 656,117 68,752,000  4/3/18 3 month USD-LIBOR-BBA 4.19% (1,748,473) CHF 61,590,000  4/5/10 2.89% 6 month CHF-LIBOR-BBA 160,317 CHF 14,050,000  4/3/18 6 month CHF-LIBOR-BBA 3.42% (33,518) 42 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/08 cont. Upfront premium Swap Notional received Termination Payments made by Payments received by Unrealized appreciation/ counterparty amount (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $179,539,000 $ 4/8/10 3 month USD-LIBOR-BBA 2.64% $(745,611) CHF 19,630,000  4/1/10 2.9% 6 month CHF-LIBOR-BBA 45,217 CHF 4,460,000  4/2/18 6 month CHF-LIBOR-BBA 3.44% (3,111) $25,306,000  4/23/18 4.43% 3 month USD-LIBOR-BBA 176,023 36,485,000  5/19/18 4.525% 3 month USD-LIBOR-BBA 283,435 144,500,000  3/10/10 4.779% 3 month USD-LIBOR-BBA (5,594,182) JPY 7,010,070,000  5/7/10 6 month JPY-LIBOR-BBA 1.09125% 20,091 JPY 1,542,220,000 E  5/7/18 2.205% 6 month JPY-LIBOR-BBA (35,600) GBP 26,240,000  7/10/13 5.73% 6 month GBP-LIBOR-BBA (430,337) GBP 29,680,000  7/10/18 6 month GBP-LIBOR-BBA 5.43% 661,418 GBP 7,270,000  7/10/38 4.7075% 6 month GBP-LIBOR-BBA (211,776) JPY 1,465,300,000  6/10/16 1.953% 6 month JPY-LIBOR-BBA (387,498) $700,000  7/25/09 5.327% 3 month USD-LIBOR-BBA (15,857) 158,900,000 E  3/8/12 3 month USD-LIBOR-BBA 4.99% 1,387,197 4,243,000  9/14/14 4.906% 3 month USD-LIBOR-BBA (193,237) 2,070,000  9/14/17 5.0625% 3 month USD-LIBOR-BBA (99,336) 3,190,000  9/14/09 3 month USD-LIBOR-BBA 4.717% 103,494 96,335,000  9/19/09 3 month USD-LIBOR-BBA 4.763% 3,164,551 185,880,600  9/21/09 3 month USD-LIBOR-BBA 4.60% 5,579,264 51,830,600  9/21/17 5.149% 3 month USD-LIBOR-BBA (2,782,101) GBP 3,880,000 E  1/25/38 4.41% 6 month GBP-LIBOR-BBA (249,839) GBP 3,880,000 E  1/7/38 4.33625% 6 month GBP-LIBOR-BBA (201,225) JPMorgan Chase Bank, N.A. $297,249,000  4/27/09 5.034% 3 month USD-LIBOR-BBA (8,240,915) 7,693,000  3/7/18 4.45% 3 month USD-LIBOR-BBA 16,317 25,078,000  3/12/18 3 month USD-LIBOR-BBA 4.4525% (60,807) 27,784,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (347,621) 150,842,000  3/14/18 4.775% 3 month USD-LIBOR-BBA (3,587,641) 63,811,000  3/20/13 3 month USD-LIBOR-BBA 3.145% (2,081,852) 116,638,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% (1,129,765) 66,000,000  3/6/16 3 month USD-LIBOR-BBA 5.176% 4,013,560 64,949,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% (879,984) 114,128,000  5/23/10 3 month USD-LIBOR-BBA 3.16% (255,739) 39,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (624,977) 14,680,000  10/10/13 5.054% 3 month USD-LIBOR-BBA (778,894) 20,430,000  10/10/13 5.09% 3 month USD-LIBOR-BBA (1,124,450) 52,691,000  7/16/10 3 month USD-LIBOR-BBA 3.384% (13,188) 6,920,000  7/17/18 4.52% 3 month USD-LIBOR-BBA 81,964 46,192,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 138,857 MXN 74,310,000 F  7/19/13 1 month MXN-TIIE-BANXICO 9.235% (30,082) $109,485,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 196,228 100,000  7/25/17 3 month USD-LIBOR-BBA 5.652% 7,665 30,000,000  5/10/15 3 month USD-LIBOR-BBA 4.687% 600,756 13,000,000  5/10/35 5.062% 3 month USD-LIBOR-BBA (152,725) 13,200,000  8/13/12 3 month USD-LIBOR-BBA 5.2% 826,980 5,641,000  8/29/17 5.2925% 3 month USD-LIBOR-BBA (379,329) 2,577,000  8/29/17 5.263% 3 month USD-LIBOR-BBA (167,790) 41,913,000  9/11/27 5.27% 3 month USD-LIBOR-BBA (2,196,737) 45,120,000  5/4/16 5.62375% 3 month USD-LIBOR-BBA (3,586,561) JPY 11,230,000,000  6/6/13 1.83% 6 month JPY-LIBOR-BBA (2,458,695) $185,880,600  9/21/09 3 month USD-LIBOR-BBA 4.6125% 5,613,420 51,830,600  9/21/17 5.15% 3 month USD-LIBOR-BBA (2,786,429) 3,134,000  9/27/17 5.2335% 3 month USD-LIBOR-BBA (189,000) 43 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/08 cont. Upfront premium Swap Notional received Termination Payments made by Payments received by Unrealized appreciation/ counterparty amount (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $114,678,000 $ 10/30/12 4.68375% 3 month USD-LIBOR-BBA $(4,219,477) 1,640,000  11/7/17 3 month USD-LIBOR-BBA 5.05771% 60,277 30,150,000  11/9/09 4.3975% 3 month USD-LIBOR-BBA (585,703) 30,982,000  11/9/17 5.0895% 3 month USD-LIBOR-BBA (1,214,263) 165,391,000  11/30/17 4.705% 3 month USD-LIBOR-BBA (1,360,497) 58,161,000  12/11/17 3 month USD-LIBOR-BBA 4.65% 182,847 56,000,000  8/4/08 3 month USD-LIBOR-BBA 5.40% 1,117,821 30,500,000  8/4/16 3 month USD-LIBOR-BBA 5.5195% 2,643,393 105,544,000  1/31/18 3 month USD-LIBOR-BBA 4.25% (3,262,332) 43,175,000  2/5/18 3 month USD-LIBOR-BBA 4.28% (639,615) Lehman Brothers Special Financing, Inc. 62,932,000 43,568 3/14/18 4.35% 3 month USD-LIBOR-BBA 734,138 113,230,000  3/19/13 3 month USD-LIBOR-BBA 3.0675% (4,091,837) 99,892,000  3/20/13 3 month USD-LIBOR-BBA 3.215% (2,938,878) 91,090,000  3/26/10 3 month USD-LIBOR-BBA 2.3525% (849,048) 91,090,000  3/26/10 3 month USD-LIBOR-BBA 2.395% (773,665) 63,811,000  3/20/13 3 month USD-LIBOR-BBA 3.07% (2,300,909) 176,083,000  3/20/13 3 month USD-LIBOR-BBA 3.155% (5,664,394) 197,774,000  3/25/10 3 month USD-LIBOR-BBA 2.345% (1,863,976) 57,300,000  3/25/13 3 month USD-LIBOR-BBA 3.2292% (1,663,424) 19,400,000  3/25/38 4.583% 3 month USD-LIBOR-BBA 1,069,363 197,774,000  3/25/10 3 month USD-LIBOR-BBA 2.268% (2,158,561) 127,518,000  3/25/10 3 month USD-LIBOR-BBA 2.275% (1,374,616) GBP 30,700,000  3/22/10 6 month GBP-LIBOR-BBA 5.075% (679,026) GBP 8,660,000  3/20/18 4.99% 6 month GBP-LIBOR-BBA 434,841 EUR 83,450,000 E  4/12/12 6 month EUR-EURIBOR-Reuters 4.10% (1,617,229) EUR 71,010,000 E  4/13/15 4.31% 6 month EUR-EURIBOR-Reuters 2,004,989 EUR 19,830,000 E  4/13/20 6 month EUR-EURIBOR-Reuters 4.6575% (456,025) $97,009,000  4/16/18 4.405% 3 month USD-LIBOR-BBA 839,357 20,822,000  4/21/38 4.945% 3 month USD-LIBOR-BBA (14,050) 134,660,000 E  7/2/18 5.19% 3 month USD-LIBOR-BBA 591,157 EUR 91,580,000 E  7/2/18 6 month EUR-EURIBOR-Reuters 4.9425% 491,171 $155,000,000  6/10/13 3 month USD-LIBOR-BBA 4.127% 135,299 31,936,000  6/10/38 5.1275% 3 month USD-LIBOR-BBA (623,719) 108,336,000  6/20/18 3 month USD-LIBOR-BBA 4.0575% (5,158,802) 134,070,000  6/12/17 3 month USD-LIBOR-BBA 5.717% 11,355,954 80,954,000  6/14/17 3 month USD-LIBOR-BBA 5.8725% 7,771,033 GBP 23,211,000  7/8/13 5.7475% 6 month GBP-LIBOR-BBA (410,677) GBP 26,277,000  7/8/18 6 month GBP-LIBOR-BBA 5.46% 699,887 GBP 6,455,000  7/8/38 4.7475% 6 month GBP-LIBOR-BBA (266,371) $21,082,000  7/17/18 3 month USD-LIBOR-BBA 4.715% 81,195 30,000,000  8/4/13 3 month USD-LIBOR-BBA 4.158%  108,143,000  8/3/08 3 month USD-LIBOR-BBA 5.425% 2,171,944 18,882,000  8/3/11 3 month USD-LIBOR-BBA 5.445% 1,267,970 1,789,000  8/3/16 5.5675% 3 month USD-LIBOR-BBA (161,179) 66,339,000  3/15/09 4.9298% 3 month USD-LIBOR-BBA (1,798,608) 182,914,000  8/31/09 3 month USD-LIBOR-BBA 4.89% 6,486,176 38,636,000  8/31/27 5.4925% 3 month USD-LIBOR-BBA (3,397,851) 38,636,000  9/4/27 5.4475% 3 month USD-LIBOR-BBA (2,926,376) 182,914,000  9/4/09 3 month USD-LIBOR-BBA 4.836% 6,304,179 198,421,000  9/11/09 3 month USD-LIBOR-BBA 4.6525% 6,272,177 5,285,000  9/11/17 5.0525% 3 month USD-LIBOR-BBA (250,858) 1,310,000  9/14/17 3 month USD-LIBOR-BBA 5.055% 62,094 44 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/08 cont. Upfront premium Swap Notional received Termination Payments made by Payments received by Unrealized appreciation/ counterparty amount (paid) date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. cont. $7,000,000 $ 9/17/17 3 month USD-LIBOR-BBA 5.131% $370,381 64,223,300  9/19/09 3 month USD-LIBOR-BBA 4.755% 2,102,678 185,880,600  9/24/09 3 month USD-LIBOR-BBA 4.695% 5,869,173 51,830,600  9/24/17 5.285% 3 month USD-LIBOR-BBA (3,338,925) 105,170,000  10/26/12 4.61375% 3 month USD-LIBOR-BBA (3,551,412) JPY 2,655,800,000  6/10/16 1.7775% 6 month JPY-LIBOR-BBA (375,565) $760,000  11/7/17 3 month USD-LIBOR-BBA 5.05521% 27,784 30,150,000  11/9/09 4.403% 3 month USD-LIBOR-BBA (588,191) 30,982,000  11/9/17 5.067% 3 month USD-LIBOR-BBA (1,160,006) 109,767,000  12/11/17 3 month USD-LIBOR-BBA 4.839% 1,952,561 JPY 4,600,000,000  10/21/15 1.61% 6 month JPY-LIBOR-BBA (288,264) $25,921,000  1/16/18 4.375% 3 month USD-LIBOR-BBA 536,496 6,358,423  2/8/13 3.441% 3 month USD-LIBOR-BBA 108,315 101,770,000  2/14/13 3.563% 3 month USD-LIBOR-BBA 1,174,288 91,090,000  3/26/10 3 month USD-LIBOR-BBA 2.325% (897,825) EUR 46,050,000  3/29/10 6 month EUR-EURIBOR-Reuters 4.25% (939,143) Merrill Lynch Capital Services, Inc. $105,170,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (3,562,676) 38,216,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA (10,183) 57,680,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 143,000 JPY 1,465,300,000  6/10/16 1.99625% 6 month JPY-LIBOR-BBA (432,081) Merrill Lynch Derivative Products AG JPY 732,600,000  6/11/17 2.05625% 6 month JPY-LIBOR-BBA (228,064) Morgan Stanley Capital Services, Inc. GBP 14,710,000  3/28/18 5.065% 6 month GBP-LIBOR-BBA 564,121 GBP 61,080,000  3/29/10 6 month GBP-LIBOR-BBA 5.21% (1,033,515) $881,000  8/29/17 5.26021% 3 month USD-LIBOR-BBA (57,167) Total $(28,251,289) E See Note 1 to the financial statements regarding extended effective dates. F Is valued at fair value following procedures approved by the Trustees. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/08 Termi- Unrealized Swap Notional nation Fixed payments received (paid) Total return received by appreciation/ counterparty amount date by fund per annum or paid by fund (depreciation) Bank of America, N.A. $45,228,000 1F 11/1/08 Banc of America Securities AAA 10 year Index The spread return of Banc of $(1,599,714) multiplied by the modified duration factor minus America Securities  CMBS AAA 20 bp 10 year Index Goldman Sachs International 2,644,000 9/15/11 678 bp (1 month USD-LIBOR-BBA) Ford Credit Auto Owner Trust (1,969) Series 2005-B Class D EUR 37,928,000 F 3/26/09 (2.27%) Eurostat Eurozone HICP 277,979 excluding tobacco EUR 21,440,000 F 4/30/13 2.375% French Consumer Price Index (103,624) excluding tobacco EUR 21,440,000 4/30/13 (2.41%) Eurostat Eurozone HICP 337,948 excluding tobacco EUR 21,440,000 F 5/6/13 2.34% French Consumer Price Index (120,350) excluding tobacco EUR 21,440,000 5/6/13 (2.385%) Eurostat Eurozone HICP 372,724 excluding tobacco 45 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/08 Termi- Unrealized Swap Notional nation Fixed payments received (paid) Total return received by appreciation/ counterparty amount date by fund per annum or paid by fund (depreciation) Goldman Sachs International cont. GBP 12,864,000 5/9/13 3.10% GBP Non-revised Retail Price $(474,606) Index GBP 2,794,000 F 1/7/38 3.485% GBP Non-revised UK Retail Price (488,555) Index excluding tobacco GBP 3,723,000 1/7/18 (3.11%) GBP Non-revised UK Retail Price 403,404 Index excluding tobacco GBP 3,723,000 1/24/18 (3.26%) GBP Non-revised UK Retail Price 312,684 Index excluding tobacco GBP 2,794,000 F 1/24/38 3.6665% GBP Non-revised UK Retail Price (251,974) Index excluding tobacco JPMorgan Chase Bank, N.A. $15,225,000 1F 8/1/08 Change in spread of Lehman Brothers AAA 8.5+ The spread return of Lehman (2,012,486) Commercial Mortgage Backed Securities Index Brothers AAA 8.5+ CMBS Index minus 17.5 bp adjusted by modified duration factor Lehman Brothers Special Financing, Inc. 45,228,000 1 11/1/08 Lehman Brothers SD CMBS AAA 8.5+ Index The spread return of Lehman (1,697,411) multiplied by the modified duration factor minus Brothers SD CMBS AAA 8.5+ 40 bp Index 60,015,500 1F 11/1/08 Lehman Brothers SD CMBS AAA 8.5+ Index The spread return of Lehman (2,463,516) multiplied by the modified duration factor minus Brothers SD CMBS AAA 8.5+ 125 bp Index 18,964,000 7/2/10 (3.4075%) USA Non-revised Consumer (212,018) Price Index  Urban (CPI-U) GBP 3,200,000 F 7/10/38 GBP 6,811,083 GBP Non-revised Retail Price (43,746) Index GBP 8,576,000 F 7/10/18 GBP 4,039,456 GBP Non-revised Retail Price 246,450 Index $7,746,000 1 8/1/08 Lehman Brothers SD CMBS AAA 8.5+ Index The spread return of Lehman (273,757) multiplied by the modified duration factor plus Brothers SD CMBS AAA 8.5+ 40 bp Index 7,746,000 1 8/1/08 Lehman Brothers SD CMBS AAA 8.5+ Index The spread return of Lehman (269,862) multiplied by the modified duration factor plus Brothers SD CMBS AAA 8.5+ 50 bp Index 17,633,000 1 8/1/08 Lehman Brothers SD CMBS AAA 8.5+ Index The spread return of Lehman (680,805) multiplied by the modified duration factor minus Brothers SD CMBS AAA 8.5+ 25 bp Index Merrill Lynch Capital Services 135,108,558 8/13/08 (2.73%) 5.50% FNMA 5.50% 30 YR TBA (1,122,811) Morgan Stanley Capital Services, Inc. 17,901,000 1 8/1/08 Beginning of period nominal spread of Lehman The spread return of Lehman (774,929) Brothers AAA 8.5+ Commercial Mortgage Brothers Aaa 8.5+ CMBS Index Backed Securities Index adjusted by modified duration factor Total $(10,640,944) F Is valued at fair value following procedures approved by the Trustees. 1 Fund receives the net fixed and total return payment if positive and pays the net fixed and total return payment if negative. 46 CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/08 Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Swap counterparty / Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ $245,000 12/20/08 550 bp $(4,105) Clear Channel Communications, 5 3/4%, 1/15/13  765,000 9/20/09 635 bp 11,018 DJ ABX NA CMBX BBB Index 267 389,000 10/12/52 (134 bp) 185,092 DJ CDX NA HY Series 9 Index 19,847 10,585,080 12/20/12 (375 bp) 957,632 Financial Security Assurance Inc.  1,075,000 12/20/12 95 bp (210,745) Ford Motor Co., 7.45%, 7/16/31  935,000 3/20/12 (525 bp) 280,467 Ford Motor Credit Co., 7%, 10/1/13  2,805,000 3/20/12 285 bp (737,925) Idearc, Inc T/L Bank Loan  1,150,000 6/20/12 (152 bp) 155,419 Lehman Brothers Holdings, 6 5/8%, 1/18/12  2,375,000 9/20/13 269 bp (47,152) Nalco, Co. 7.75%,11/15/11  175,000 9/20/12 350 bp (1,413) Visteon Corp., 7%, 3/10/14 (282,891) 1,065,000 9/20/13 (500 bp) 115,747 Barclays Bank PLC Peru CD  2,814,572 1/7/09 170 bp 15,411 Peru CD  2,671,785 11/10/08 170 bp 17,323 Bear Stearns Credit Products, Inc. Claires Stores, 9 5/8%, 6/1/15  140,000 6/20/12 230 bp (21,792) Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13  245,000 12/20/08 725 bp (1,953) Abitibibowater Inc., 6 1/2%, 6/15/13  245,000 12/20/08 800 bp (1,031) Abitibibowater Inc., 6 1/2%, 6/15/13  245,000 12/20/08 825 bp (722) Advanced Micro Devices Inc., 7.75%, 11/1/12  4,125,000 3/20/09 575 bp (115,837) DJ ABX HE A Index 478,185 673,500 1/25/38 369 bp (133,420) DJ ABX HE AAA Index 330,427 1,769,556 5/25/46 11 bp 89,840 DJ ABX HE AAA Index 1,612,875 8,877,464 5/25/46 11 bp 405,907 DJ ABX HE AAA Index 117,189 404,100 1/25/38 76 bp (107,976) DJ ABX HE AAA Index 1,485,000 5,500,000 1/25/38 76 bp (1,579,600) DJ ABX NA HE AAA Index 203,323 1,888,732 7/25/45 18 bp (8,243) DJ ABX NA HE AAA Index 798,185 9,475,340 7/25/45 18 bp (277,672) Freescale Semiconductor, 8 7/8%, 12/15/14  430,000 9/20/12 495 bp (41,639) Lear Corp., term loan  585,000 6/20/13 (225 bp) 45,235 Sanmina-Sci Corp., 8 1/8%, 3/1/16  510,000 6/20/13 585 bp 930 Sanmina-Sci Corp., 8 1/8%, 3/1/16  105,000 3/20/09 275 bp 909 Sara Lee Corp., 6 1/8%, 11/1/32  580,000 9/20/11 (43 bp) 912 Seat Pagine Gialle S.P.A., 8%, 4/30/14  EUR 945,000 3/20/13 815 bp (25,775) Wind Acquisition 9 3/4%, 12/1/15  EUR 471,000 3/20/13 (495 bp) (10,757) Credit Suisse First Boston International Ukraine Government, 7.65%, 6/11/13  $2,175,000 10/20/11 194 bp (81,722) Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12  420,000 6/20/09 165 bp (33,154) DJ ABX HE AAA Index 563,990 2,940,888 F 5/25/46 11 bp 167,915 DJ CMB NA CMBX AA Index (426,507) 1,908,000 F 10/12/52 (25 bp) (89,244) DJ CMB NA CMBX AAA Index 289,116 1,737,000 F 12/13/49 8 bp 120,875 DJ CMB NA CMBX AAA Index 3,093,105 19,744,500 2/17/51 35 bp 1,352,352 Dynegy Holdings Inc., 6 7/8%, 4/1/11  295,000 6/20/17 297 bp (24,469) Freeport-McMoRan Copper & Gold, Inc., bank term loan  1,180,000 3/20/12 41 bp (6,870) Freeport-McMoRan Copper & Gold, Inc., bank term loan  1,180,200 3/20/12 (82 bp) (9,792) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15  320,000 3/20/09 600 bp (3,239) Republic of Peru, 8 3/4%, 11/21/33  1,205,000 4/20/17 125 bp (9,096) Deutsche Bank AG DJ ABX HE A Index 3,630,000 5,500,000 1/25/38 369 bp (1,374,224) DJ ABX NA HE AAA Index 190,583 1,820,981 7/25/45 18 bp (20,458) DJ ABX NA HE AAA Index 515,103 6,726,322 7/25/45 18 bp (264,438) DJ iTraxx Europe Series 8 Version 1 (108,873) EUR 1,135,000 12/20/12 (375 bp) (31,162) DJ iTraxx Europe Series 9 Version 1 317,647 EUR 4,650,000 6/20/13 (650 bp) (81,262) 47 CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/08 cont. Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Swap counterparty / Referenced debt* received (paid)** amount date fund per annum (depreciation) Deutsche Bank AG cont. General Electric Capital Corp., 6%, 6/15/12 $  $660,000 9/20/13 109 bp $(4,487) Grohe Holding GmBh, 8 5/8%, 10/1/14  EUR 270,000 6/20/09 400 bp 1,660 Grohe Holding GmBh, 8 5/8%, 10/1/14  EUR 980,000 6/20/09 400 bp 6,025 India Government Bond, 5.87%, 1/2/10  $11,165,000 F 1/11/10 170 bp 14,830 iStar Financial, Inc., 6%, 12/15/10 51,300 760,000 3/20/09 500 bp 15,260 Korea Monetary STAB Bond, 5%, 2/14/09  2,620,000 F 2/23/09 105 bp 6,785 Korea Monetary STAB Bond, 5.04%, 1/24/09  2,150,000 F 2/2/09 130 bp 3,906 Korea Monetary STAB Bond, 5.15%, 2/12/10  2,620,000 F 2/19/10 115 bp 12,742 Malaysian Government, 6.844%, 10/1/09  3,231,000 10/1/09 90 bp 24,426 Nalco, Co. 7.75%, 11/15/11  160,000 12/20/12 363 bp (1,289) Republic of Argentina, 8.28%, 12/31/33  442,500 4/20/13 (565 bp) 10,402 Republic of Argentina, 8.28%, 12/31/33  1,375,000 8/20/12 (380 bp) 99,171 Republic of Argentina, 8.28%, 12/31/33  1,000,000 3/20/13 (551 bp) 22,001 Republic of Brazil, 12 1/4%, 3/6/30  1,500,000 10/20/17 105 bp (36,458) Republic of China, zero coupon, 12/5/08  4,367,000 F 12/12/08 115 bp 19,641 Republic of Indonesia, 6.75%, 2014  1,125,000 9/20/16 292 bp 16,230 Republic of Peru, 8 3/4%, 11/21/33  1,205,000 4/20/17 126 bp (10,086) Republic of South Korea, 5.45%, 1/23/10  1,670,000 2/1/10 101 bp 12,245 Republic of Turkey, 11 7/8%, 1/15/30  1,810,000 6/20/14 195 bp (63,612) Republic of Venezuela, 9 1/4%, 9/15/27  1,175,000 6/20/14 220 bp (184,420) Russian Federation, 7 1/2%, 3/31/30  442,500 4/20/13 (112 bp) (4,219) Russian Federation, 7.5%, 3/31/30  1,500,000 8/20/17 86 bp (29,629) Smurfit Kappa Funding, 10 1/8%, 10/1/12  EUR 920,000 6/20/09 135 bp (2,428) United Mexican States, 7.5%, 4/8/33  $2,945,000 3/20/14 56 bp (70,343) United Mexican States, 7.5%, 4/8/33  1,080,000 4/20/17 66 bp (42,712) Unity Media GmBh, 8 3/4%, 2/15/15  EUR 880,000 6/20/13 460 bp (8,807) Virgin Media Finance PLC, 8 3/4%, 4/15/14  EUR 880,000 9/20/13 477 bp (31,093) Goldman Sachs International Advanced Micro Devices, 7 3/4%, 11/1/12  $710,000 3/20/09 515 bp (19,366) Allied Waste, N.A. 7 3/8%, 4/15/14  310,000 9/20/13 295 bp 3,753 Any one of the underlying securities in the basket of BBCMBS securities  7,487,000 a 2.461% (1,128,478) DJ ABX HE A Index 972,989 1,452,000 1/25/38 369 bp (347,438) DJ ABX HE AAA Index 341,251 1,452,000 1/25/38 76 bp (468,055) DJ ABX NA HE AAA Index 249,340 3,255,930 7/25/45 18 bp (99,702) DJ CDX NA CMBX AAA Index 109,727 3,000,000 3/15/49 7 bp (121,426) DJ CDX NA HY Series 9 Index 2,086,320 43,352,100 12/20/12 375 bp (1,815,152) DJ CDX NA HY Series 9 Index 25-35% tranche  6,500,000 12/20/10 429 bp 242,489 DJ CDX NA HY Series 9 Index 25-35% tranche  5,580,000 12/20/10 108.65 bp (223,046) DJ CDX NA HY Series 9 Index 25-35% tranche  9,520,000 12/20/10 305 bp 67,100 DJ CDX NA IG Series 10 Index (105,831) 14,340,000 6/20/13 155 bp 67,946 DJ CDX NA IG Series 10 Index 181,776 9,470,000 6/20/18 (150 bp) (332) DJ CDX NA IG Series 10 Index 30-100% tranche  47,479,000 6/20/13 (50 bp) (155,654) General Motors Corp., 7 1/8%, 7/15/13  580,000 9/20/08 620 bp (1,187) General Motors Corp., 7 1/8%, 7/15/13  2,720,000 9/20/08 620 bp (5,567) Lehman Brothers Holdings, 6 5/8%, 1/18/12  2,375,000 9/20/17 (67.8 bp) 301,485 Lighthouse International Co, SA, 8%, 4/30/14  EUR 815,000 3/20/13 680 bp (78,354) Merrill Lynch & Co., 5%, 1/15/15  $2,375,000 9/20/17 (59.8 bp) 276,491 Rhodia SA, Euribor+275, 10/15/13  EUR 455,000 9/20/13 (367 bp) 18,551 Rhodia SA, Euribor+275, 10/15/13  EUR 380,000 9/20/13 (387 bp) 10,819 Wind Acquisition 9 3/4%, 12/1/15  EUR 815,000 3/20/13 597 bp 62,480 Wind Acquisition 9 3/4%, 12/1/15  EUR 1,070,000 12/20/10 (340 bp) (6,261) JPMorgan Chase Bank, N.A. Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15  EUR 815,000 3/20/13 795 bp 98,528 DJ ABX HE AAA Index 364,141 $1,898,791 F 5/25/46 11 bp 108,415 DJ CDX NA HY Series 9 Index 25-35% tranche  5,722,000 12/20/10 105.5 bp (233,052) DJ CDX NA IG Series 10 Index (4,722) 790,000 6/20/13 155 bp 4,852 48 CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/08 cont. Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Swap counterparty / Referenced debt* received (paid)** amount date fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. DJ CDX NA IG Series 10 Index $(4,963) $900,000 6/20/13 155 bp $5,943 DJ CDX NA IG Series 9 Index, 30100% tranche  18,460,000 F 12/20/12 (13.55 bp) 231,265 DJ iTraxx Europe Crossover Series 8 Version 1 (435,596) EUR 3,260,000 12/20/12 (375 bp) (212,392) Freeport-McMoRan Copper & Gold, Inc., bank term loan  $2,360,300 3/20/12 (85 bp) (22,026) Idearc, Inc T/L Bank Loan  1,150,000 6/20/12 79 bp (176,282) iStar Financial, Inc., 6%, 12/15/10 51,800 740,000 3/20/09 500 bp 7,358 Republic of Argentina, 8.28%, 12/31/33  1,385,000 6/20/14 235 bp (260,544) Republic of Hungary, 4 3/4%, 2/3/15  1,155,000 4/20/13 (171.5 bp) (41,781) Republic of Indonesia, 6.75%, 3/10/14  1,870,000 6/20/17 171.5 bp (130,824) Republic of Turkey, 11 7/8%, 1/15/30  1,945,000 5/20/17 230 bp (106,831) Republic of Turkey, 11 7/8%, 1/15/30  1,435,000 5/20/17 244 bp (65,367) Russian Federation, 7 1/2%, 3/31/30  1,580,000 5/20/17 60 bp (56,696) Russian Federation, 7.5%, 3/31/30  2,250,000 8/20/12 65 bp (11,761) Russian Federation, 7.5%, 3/31/30  1,500,000 8/20/17 85 bp (25,427) Sanmina-Sci Corp., 8 1/8%, 3/1/16  410,000 6/20/13 595 bp 5,761 Smurfit-Stone Container Enterprises, 7 1/2%, 6/1/13  205,000 3/20/13 685 bp (6,668) JPMorgan Securities, Inc. DJ CMB NA CMBX AAA Index 5,710,003 66,452,000 2/17/51 35 bp  Lehman Brothers Special Financing, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12  1,420,000 3/20/09 525 bp (44,979) Allied Waste, N.A. 7 3/8%, 4/15/14  315,000 9/20/13 275 bp 883 Community Health Systems, 8 7/8%, 7/15/15  380,000 12/20/12 360 bp (13,486) DJ ABX HE A Index 972,989 1,452,000 1/25/38 369 bp (342,435) DJ ABX HE A Index 1,011,225 1,455,000 1/25/38 369 bp (306,917) DJ ABX HE AAA Index 341,251 1,452,000 1/25/38 76 bp (459,874) DJ ABX HE AAA Index 407,400 1,455,000 1/25/38 76 bp (395,906) DJ ABX HE AAA Index 78,126 269,400 1/25/38 76 bp (70,645) DJ ABX HE PEN AAA Index 147,085 2,061,362 5/25/46 11 bp (122,270) DJ ABX HE PEN AAA Index 150,308 2,069,582 5/25/46 11 bp (120,157) DJ ABX NA HE AAA Index 798,036 10,420,925 F 7/25/45 18 bp (360,406) DJ ABX NA HE AAA Index 314,061 4,033,843 F 7/25/45 18 bp (134,361) DJ CDX NA CMBX AA Index (2,155) 68,000 F 3/15/49 (15 bp) 15,081 DJ CDX NA HY Series 10 Index 1,335,262 21,580,000 6/20/13 500 bp 41,829 DJ CDX NA HY Series 10 Index 1,855,833 29,111,111 6/20/13 500 bp 111,010 DJ CDX NA HY Series 8 Index 35-60% tranche  86,378,000 6/20/12 95 bp (7,255,020) DJ CDX NA HY Series 8 Index 35-60% tranche  9,049,000 6/20/12 104 bp (730,503) DJ CDX NA HY Series 9 Index 25-35% tranche  22,600,000 12/20/10 104.5 bp (925,941) DJ CDX NA HY Series 9 Index 25-35% tranche  22,600,000 12/20/10 90 bp (1,004,344) DJ CDX NA HY Series 9 Index 25-35% tranche  53,900,000 12/20/10 171 bp (1,349,926) DJ CDX NA HY Series 9 Index 25-35% tranche  32,440,000 12/20/10 203 bp (563,861) DJ CDX NA HY Series 9 Index 25-35% tranche  32,440,000 12/20/10 212 bp (493,953) DJ CDX NA HY Series 9 Index, 25-35% tranche  20,510,000 12/20/10 163 bp (552,915) DJ CDX NA IG Series 10 Index 360,788 23,848,000 6/20/18 (150 bp) (97,809) DJ CDX NA IG Series 10 Index 30-100% tranche  17,768,850 6/20/13 (42 bp) 18,396 DJ CDX NA IG Series 9 Index (1,437,324) 44,316,000 12/20/12 (60 bp) (129,115) DJ CDX NA IG Series 9 Index (840,142) 18,138,000 12/20/17 (80 bp) (205,735) DJ iTraxx Europe Series 9 Version 1 (156,459) EUR 1,125,000 6/20/13 650 bp (59,949) DJ LCDX NA Series 9 Index, 30-100% tranche  $11,300,000 F 12/20/12 96 bp 64,919 Domtar Corp., 7 1/8%, 8/15/15  280,000 12/20/11 (250 bp) 4,579 Federal Republic of Brazil, 12 1/4%, 3/6/30  1,155,000 4/20/13 170 bp 35,648 Freescale Semiconductor, 8 7/8%, 12/15/14  1,143,000 6/20/12 355 bp (150,463) Freescale Semiconductor, 8 7/8%, 12/15/14  1,143,000 6/20/10 (228 bp) 83,576 General Electric Capital Corp., 6%, 6/15/12  1,320,000 9/20/13 115 bp (4,034) Goldman Sachs Group, Inc., 6.6%, 1/15/12  2,375,000 9/20/17 (58 bp) 117,903 Goldman Sachs Group, Inc., 6.6%, 1/15/12  1,720,000 9/20/12 45.5 bp (51,117) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15  225,000 3/20/09 610 bp (3,358) 49 CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/08 cont. Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Swap counterparty / Referenced debt* received (paid)** amount date fund per annum (depreciation) Lehman Brothers Special Financing, Inc. cont. Jefferson Smurfit Corp., 7 1/2%, 6/1/13 $ $340,000 3/20/13 645 bp $(15,829) MediaCom LLC/ Cap Corp., 9 1/2%, 1/15/13  250,000 6/20/13 740 bp (1,487) MediaCom LLC/ Cap Corp., 9 1/2%, 1/15/13  425,000 9/20/13 820 bp 8,008 Morgan Stanley Dean Witter, 6.6%, 4/1/12  2,375,000 9/20/17 (60.5 bp) 257,507 Morgan Stanley Dean Witter, 6.6%, 4/1/12  2,375,000 9/20/12 48 bp (172,116) Republic of Argentina, 8.28%, 12/31/33  442,500 4/20/13 (565 bp) 10,402 Republic of Argentina, 8.28%, 12/31/33  685,000 9/20/12 (469 bp) 30,745 Republic of Argentina, 8.28%, 12/31/33  1,960,000 5/20/17 296 bp (417,966) Republic of Ecuador, 10%, 8/15/30  1,120,000 6/20/12 600 bp (15,848) Republic of Ecuador, 10%, 8/15/30  555,000 5/20/12 540 bp (14,430) Republic of Peru, 8 3/4%, 11/21/33  2,330,000 10/20/16 215 bp 124,877 Republic of Turkey, 11 7/8%, 1/15/30  2,780,000 5/20/17 228 bp (143,140) Republic of Venezuela, 9 1/4%, 9/15/27  2,340,000 5/20/12 183 bp (248,857) Russian Federation, 7 1/2%, 3/31/30  442,500 4/20/13 (112 bp) (4,162) United Mexican States, 7.5%, 4/8/33  1,310,000 4/20/17 67 bp (52,335) Wind Acquisition 9 3/4%, 12/1/15  EUR 470,000 12/20/10 (357 bp) (5,579) Merrill Lynch Capital Services, Inc. Bombardier, Inc, 6 3/4%, 5/1/12  $2,105,000 6/20/12 (150 bp) 22,397 D.R. Horton Inc., 7 7/8%, 8/15/11  1,435,000 9/20/11 (426 bp) 37,540 General Motors Corp., 7 1/8%, 7/15/13  1,895,000 9/20/08 500 bp (9,867) Pulte Homes Inc., 5.25%, 1/15/14  1,344,000 9/20/11 (482 bp) (56,358) Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11  295,000 6/20/17 295 bp (24,812) KinderMorgan, 6 1/2%, 9/1/12  3,137,000 9/20/12 (128 bp) (5,249) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12  1,100,000 6/20/09 190 bp (84,770) Aramark Services, Inc., 8.5%, 2/1/15  250,000 12/20/12 355 bp (9,996) Bombardier, Inc, 6 3/4%, 5/1/12  1,050,000 6/20/12 (114 bp) 27,904 Bundesrepublic of Deutschland, 6%, 6/20/16  5,697,000 6/20/18 8 bp (14,097) DJ ABX NA CMBX AAA Index 551,349 7,746,000 3/15/49 7 bp (32,450) DJ ABX NA CMBX BBB Index 92 127,231 10/12/52 (134 bp) 60,512 DJ CDX NA HY Series 7 Index 120,995 2,547,270 12/20/09 (325 bp) 150,719 DJ CDX NA HY Series 9 Index 129,052 3,226,300 12/20/12 375 bp (156,782) DJ CDX NA IG Series 10 Index 787,164 40,404,500 6/20/18 (150 bp) 10,186 DJ CDX NA IG Series 10 Index 30-100% tranche  86,508,000 6/20/13 (52 bp) (346,096) DJ CDX NA IG Series 10 Index 30-100% tranche  26,360,000 6/20/13 (38.6 bp) 52,272 DJ CDX NA IG Series 7 Index 10-15% tranche 102,920 2,573,000 12/20/09 0 bp (210,431) DJ CMB NA CMBX AA Index (571,986) 2,507,000 F 10/12/52 (25 bp) (128,844) DJ CMB NA CMBX AAA Index 2,795,690 23,305,500 12/13/49 8 bp 443,682 DJ CMB NA CMBX AAA Index 10,159,170 93,615,000 2/17/51 35 bp 2,046,538 Dominican Republic, 8 5/8%, 4/20/27  2,340,000 11/20/11 (170 bp) 73,436 Dynegy Holdings Inc., 6 7/8%, 4/1/11  295,000 6/20/12 225 bp (15,462) Freeport-McMoRan Copper & Gold, Inc., bank term loan  3,540,700 3/20/12 44 bp (16,948) Freeport-McMoRan Copper & Gold, Inc., bank term loan  1,180,200 3/20/12 (83 bp) (10,194) Nalco, Co. 7.75%, 11/15/11  175,000 9/20/12 330 bp (2,412) Nalco, Co. 7.75%, 11/15/11  200,000 3/20/13 460 bp 5,866 Republic of Austria, 5 1/4%, 1/4/11  5,697,000 6/20/18 (17 bp) (1,969) Republic of Venezuela, 9 1/4%, 9/15/27  1,570,000 10/20/12 339 bp (99,770) Total $(20,375,915) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. a Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. F Is valued at fair value following procedures approved by the Trustees. The accompanying notes are an integral part of these financial statements. 50 Statement of assets and liabilities 7/31/08 ASSETS Investment in securities, at value, including $11,380,222 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,667,533,355) $1,643,824,598 Affiliated issuers (identified cost $26,440,432) (Note 5) 26,440,432 Cash 3,459,211 Interest and other receivables 15,118,875 Receivable for securities sold 3,342,371 Receivable for sales of delayed delivery securities (Notes 1, 6 and 7) 272,035,630 Receivable from Manager (Note 2) 15,870 Unrealized appreciation on swap contracts (Note 1) 113,041,200 Receivable for open forward currency contracts (Note 1) 1,679,992 Receivable for closed forward currency contracts (Note 1) 2,011,344 Receivable for open swap contracts (Note 1) 5,706,127 Receivable for closed swap contracts (Note 1) 2,404,934 Premiums paid on swap contracts (Note 1) 4,377,449 Total assets 2,093,458,033 LIABILITIES Payable to custodian (Note 2) 1,314,139 Payable for variation margin (Note 1) 3,539,188 Distributions payable to shareholders 6,450,928 Payable for securities purchased 5,651,973 Payable for purchases of delayed delivery securities (Notes 1, 6 and 7) 580,220,646 Payable for shares of the fund repurchased 910,111 Payable for compensation of Manager (Notes 2 and 5) 1,801,671 Payable for investor servicing fees (Note 2) 42,520 Payable for Trustee compensation and expenses (Note 2) 191,975 Payable for administrative services (Note 2) 4,516 Payable for open forward currency contracts (Note 1) 2,172,596 Payable for closed forward currency contracts (Note 1) 1,487,342 Written options outstanding, at value (premiums received $5,687,548) (Notes 1 and 3) 6,810,986 Unrealized depreciation on swap contracts (Note 1) 172,309,348 Premiums received on swap contracts (Note 1) 46,225,853 TBA sales commitments, at value (proceeds receivable $271,530,352) (Note 1) 272,941,810 Collateral on securities loaned, at value (Note 1) 11,646,260 Other accrued expenses 158,804 Total liabilities 1,113,880,666 Net assets $979,577,367 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,256,459,694 Undistributed net investment income (Note 1) 33,906,046 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (217,445,505) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (93,342,868) Total  Representing net assets applicable to capital shares outstanding $979,577,367 COMPUTATION OF NET ASSET VALUE Net asset value per share ($979,577,367 divided by 149,513,744 shares) $6.55 The accompanying notes are an integral part of these financial statements. 51 Statement of operations Year ended 7/31/08 INVESTMENT INCOME Interest (net of foreign tax of $197,191) (including interest income of $810,228 from investments in affiliated issuers) (Note 5) $85,900,630 Dividends 15,009 Securities lending 37,973 Total investment income 85,953,612 EXPENSES Compensation of Manager (Note 2) 7,460,531 Investor servicing fees (Note 2) 535,936 Custodian fees (Note 2) 116,625 Trustee compensation and expenses (Note 2) 50,240 Administrative services (Note 2) 33,853 Other 792,530 Fees waived by Manager (Note 5) (15,989) Total expenses 8,973,726 Expense reduction (Note 2) (396,633) Net expenses 8,577,093 Net investment income 77,376,519 Net realized gain on investments (Notes 1 and 3) 49,563,560 Net increase from payments from affiliates (Note 2) 332,689 Net realized loss on swap contracts (Note 1) (36,573,585) Net realized loss on futures contracts (Note 1) (16,570,057) Net realized loss on foreign currency transactions (Note 1) (19,512,799) Net realized gain on written options (Notes 1 and 3) 7,562,413 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,377,428 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (90,734,481) Net loss on investments (104,554,832) Net decrease in net assets resulting from operations $(27,178,313) Statement of changes in net assets DECREASE IN NET ASSETS Year ended Year ended 7/31/08 7/31/07 Operations: Net investment income $77,376,519 $64,744,213 Net realized gain (loss) on investments and foreign currency transactions (15,197,779) 7,070,341 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (89,357,053) (1,307,022) Net increase (decrease) in net assets resulting from operations (27,178,313) 70,507,532 Distributions to shareholders (Note 1): From ordinary income Taxable net investment income (64,434,509) (64,419,694) Decrease from shares repurchased (Note 4) (70,807,252) (174,168,870) Total decrease in net assets (162,420,074) (168,081,032) NET ASSETS Beginning of year 1,141,997,441 1,310,078,473 End of year (including undistributed net investment income of $33,906,046 and $13,055,786, respectively) $979,577,367 $1,141,997,441 NUMBER OF FUND SHARES Shares outstanding at beginning of year 160,911,717 186,509,884 Shares repurchased (Note 4) (11,397,973) (25,590,459) Retirement of shares held by the fund  (7,708) Shares outstanding at end of year 149,513,744 160,911,717 The accompanying notes are an integral part of these financial statements. 52 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 7/31/08 7/31/07 7/31/06 7/31/05 7/31/04 Net asset value, beginning of period $7.10 $7.02 $7.16 $7.03 $6.75 Investment operations: Net investment income a .50 d .36 d .34 d .36 d .44 d Net realized and unrealized gain (loss) on investments (.69) .03 (.16) .28 .31 Total from investment operations (.19) .39 .18 .64 .75 Less distributions: From net investment income (.42) (.36) (.36) (.51) (.47) Total distributions (.42) (.36) (.36) (.51) (.47) Increase from shares repurchased .06 .05 .04   Net asset value, end of period $6.55 $7.10 $7.02 $7.16 $7.03 Market price, end of period $5.97 $6.21 $6.02 $6.31 $6.29 Total return at market price (%) b 2.84 9.06 1.14 8.35 7.18 RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) $979,577 $1,141,997 $1,310,078 $1,396,980 $992,676 Ratio of expenses to average net assets (%) c .83 d .82 d .81 d .84 d .83 d Ratio of net investment income to average net assets (%) 7.20 d 5.02 d 4.86 d 4.99 d 6.19 d Portfolio turnover (%) 134.37 e 83.71 e 104.97 e 139.74 e 78.43 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects waivers of certain fund expenses in connection with Putnam Prime Money Market Fund in effect during the period. As a result of such waivers, the expenses of the fund for the periods ended July 31, 2008, July 31, 2007, July 31, 2006, July 31, 2005, and July 31, 2004, reflect a reduction of less than 0.01%, 0.01%, 0.01%, 0.02% and less than 0.01% of average net assets, respectively (Note 5). e Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 53 Notes to financial statements 7/31/08 Note 1: Significant accounting policies Putnam Premier Income Trust (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company. The funds investment objective is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. The fund invests in higher yielding, lower-rated bonds that have a higher rate of default due to the nature of the investments. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Lehman Brothers Holdings Inc. made a bankruptcy filing on September 15, 2008, subsequent to the reporting period. The reported values of the funds positions as of July 31, 2008 in securities of Lehman or its affiliates and in derivatives to which Lehman or its affiliates is a counterparty do not reflect these developments or portfolio transactions after July 31, 2008. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange 54 rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. H) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. K) Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. 55 L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Security lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At July 31, 2008, the value of securities loaned amounted to $11,380,222. The fund received cash collateral of $11,646,260 which is pooled with collateral of other Putnam funds into 70 issues of short-term investments. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At July 31, 2008, the fund had a capital loss carryover of $208,119,562 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $59,441,379 July 31, 2009 44,917,486 July 31, 2010 80,119,935 July 31, 2011 6,338,093 July 31, 2015 17,302,669 July 31, 2016 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending July 31, 2009 $14,566,761 of losses recognized during the period November 1, 2007 to July 31, 2008. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. These differences include temporary and/or permanent differences of foreign currency gains and losses, post-October loss deferrals, the expiration of a capital loss carryover, dividends payable, unrealized and realized gains and losses on certain futures contracts, income on swap contracts, and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended July 31, 2008, the fund reclassified $7,908,250 to increase undistributed net investment income and $65,209,857 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $57,301,607. The tax basis components of distributable earnings and the federal tax cost as of July 31, 2008 were as follows: Unrealized appreciation $48,565,256 Unrealized depreciation (76,876,545) Net unrealized depreciation ($28,311,289) Undistributed ordinary income 31,595,837 Capital loss carryforward (208,119,562) Post-October loss (14,566,761) Cost for federal income tax purposes $1,698,576,319 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.75% of the first $500 million of average weekly assets, 0.65% of the next $500 million, 0.60% of the next $500 million, and 0.55% of the next $5 billion, with additional breakpoints at higher asset levels. 56 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. In October 2007, Putnam Management agreed to reimburse the fund in the amount of $332,689 in connection with the misidentification in 2006 of the characteristics of certain securities in the funds portfolio. The reimbursement by Putnam Management had less than a 0.05% impact on total return during the period. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial services for the funds assets were provided by Putnam Fiduciary Trust Company (PFTC), an affiliate of Putnam Management, and by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings, transaction volumes and with respect to PFTC, certain fees related to the transition of assets to State Street. Putnam Investor Services, a division of PFTC, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.05% of the funds average net assets. During the year ended July 31, 2008, the fund incurred $553,657 for custody and investor servicing agent functions provided by PFTC. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At July 31, 2008, the payable to the custodian bank represents the amount due for cash advanced for the settlement of securities purchased. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the year ended July 31, 2008, the funds expenses were reduced by $396,633 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $507, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the year ended July 31, 2008, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $1,453,979,360 and $1,337,237,881, respectively. Purchases and sales of U.S. government securities aggregated $102,453,767 and $258,108,560, respectively. Written option transactions during the year ended July 31, 2008 are summarized as follows: Contract Premiums Amounts Received Written options outstanding at beginning of year EUR 10,720,000 $ 436,472 USD 266,210,000 $ 8,180,564 Options opened EUR   USD 1,134,248,000 22,215,867 Options exercised EUR   USD   Options expired EUR   USD (712,374,000) (14,565,011) Options closed EUR (10,720,000) (436,472) USD (539,720,000) (10,143,872) Written options outstanding at end of year EUR  $ USD 148,364,000 $ 5,687,548 Note 4: Shares repurchased In September 2007, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12 month period ending October 7, 2008 (based on shares outstanding as of October 5, 2007). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12 month period ending October 6, 2007 (based on shares outstanding as of October 7, 2005). Repurchases are made when the funds shares are trading at less than net asset value and in accordance with procedures approved by the funds Trustees. For the year ended July 31, 2008, the fund repurchased 11,397,973 common shares for an aggregate purchase price of $70,807,252, which reflects a weighted-average discount from net asset value per share of 11%. Note 5: Investment in Putnam Prime Money Market Fund The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended July 31, 2008, management fees paid were reduced by $15,989 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the Statement of operations and totaled $810,228 for the year ended July 31, 2008. During the year ended July 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $344,667,986 and $378,549,963, respectively. On September 17, 2008, the Trustees of the fund voted to close Putnam Prime Money Market Fund effective September 17, 2008. 57 Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Unfunded loan commitments As of July 31, 2008, the fund had unfunded loan commitments of $1,415,770, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments Community Health Systems $59,836 Golden Nugget, Inc 95,454 Hologic 211,500 Hub International, LTD. 13,980 NRG Energy, Inc. 355,000 Ticketmaster 680,000 Total $1,415,770 Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In September 2007, Putnam Management consented to an order issued by the SEC and agreed to pay a monetary penalty to the SEC relating to the omission of required information from notices sent with distributions to shareholders of your fund prior to June 2002. Note 9: New accounting pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation). The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken by a filer in the filers tax return. Upon adoption, the Interpretation did not have a material effect on the funds financial statements. However, the conclusions regarding the Interpretation may be subject to review and adjustment at a later date based on factors including, but not limited to, further implementation guidance expected from the FASB, and on-going analysis of tax laws, regulations and interpretations thereof. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (the Standard). The Standard defines fair value, sets out a framework for measuring fair value and expands disclosures about fair value measurements. The Standard applies to fair value measurements already required or permitted by existing standards. The Standard is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Putnam Management does not believe the adoption of the Standard will impact the amounts reported in the financial statements; however, additional disclosures will be required about the inputs used to develop the measurements of fair value. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) an amendment of FASB Statement No. 133 (SFAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 58 Federal tax information and compliance certifications (unaudited) Federal tax information The Form 1099 you will receive in January 2009 will show the tax status of all distributions paid to your account in calendar 2008. Compliance certifications On February 28, 2008, your fund submitted a CEO annual certification to the New York Stock Exchange (NYSE) on which the funds principal executive officer certified that he was not aware, as of that date, of any violation by the fund of the NYSEs Corporate Governance listing standards. In addition, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and related SEC rules, the funds principal executive and principal financial officers have made quarterly certifications, included in filings with the SEC on Forms N-CSR and N-Q, relating to, among other things, the funds disclosure controls and procedures and internal control over financial reporting. Shareholder meeting results (unaudited) January 31, 2008 meeting The annual meeting of shareholders of the fund was held on January 31, 2008. At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Jameson A. Baxter 131,134,779 12,090,174 Charles B. Curtis 131,126,775 12,098,178 Robert J. Darretta 131,050,647 12,174,306 Myra R. Drucker 131,117,663 12,107,290 Charles E. Haldeman, Jr. 131,174,037 12,050,916 John A. Hill 131,121,154 12,103,799 Paul L. Joskow 131,131,924 12,093,029 Elizabeth T. Kennan 131,071,563 12,153,390 Kenneth R. Leibler 131,103,916 12,121,037 Robert E. Patterson 131,193,551 12,031,402 George Putnam, III 131,129,232 12,095,721 W. Thomas Stephens 131,138,830 12,086,123 Richard B. Worley 131,131,736 12,093,217 All tabulations are rounded to the nearest whole number. 59 About the Trustees Jameson A. Baxter Trustee since 1994 and Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta Trustee since 2007 Mr. Darretta serves as Director of United-Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of New York Stock Exchange LLC (a wholly-owned subsidiary of NYSE Euronext), and a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. Charles E. Haldeman, Jr.* Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is Chairman of Putnam Investment Management, LLC and President of the Putnam Funds. Prior to July 2008, he was President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. 60 Prior to joining Putnam Investments in 2002, Mr. Haldeman held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, the Tuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill Trustee since 1985 and Chairman since 2000 John A. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Mr. Hill was born and raised in Midland, Texas; received his B.A. in Economics from Southern Methodist University; and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council and continues to serve as a member of the Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. 61 Kenneth R. Leibler Trustee since 2006 Mr. Leibler is a Founding Partner and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officerof the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Richard B.Worley Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2008, there were 99 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Haldeman is the President of your fund and each of the other Putnam funds and Chairman of Putnam Investment Management, LLC, and prior to July 2008 was President and Chief Executive Officer of Putnam Investments. 62 Officers In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Executive Vice President Vice President, Senior Associate Treasurer Officer, Associate Treasurer, and Since 2004 and Assistant Clerk Compliance Liaison Managing Director, Putnam Investments and Since 2005 Since 1989 Putnam Management. During 2002, Chief Operating Officer, Atalanta/Sosnoff Nancy E. Florek (Born 1957) Jonathan S. Horwitz (Born 1955) Management Corporation Vice President, Assistant Clerk, Assistant Senior Vice President and Treasurer Treasurer and Proxy Manager Since 2004 Francis J. McNamara, III (Born 1955) Since 2005 Prior to 2004, Managing Director, Vice President and Chief Legal Officer Putnam Investments Since 2004 Senior Managing Director, Putnam Steven D. Krichmar (Born 1958) Investments, Putnam Management Vice President and Principal Financial Officer and Putnam Retail Management. Prior Since 2002 to 2004, General Counsel, State Street Senior Managing Director, Research & Management Company Putnam Investments Robert R. Leveille (Born 1969) Janet C. Smith (Born 1965) Vice President and Chief Compliance Officer Vice President, Principal Accounting Officer Since 2007 and Assistant Treasurer Managing Director, Putnam Investments, Since 2007 Putnam Management, and Putnam Retail Managing Director, Putnam Investments and Management. Prior to 2004, member of Putnam Management Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Counsel, Susan G. Malloy (Born 1957) Liberty Funds Group LLC Vice President and Assistant Treasurer Since 2007 Mark C. Trenchard (Born 1962) Managing Director, Putnam Investments Vice President and BSA Compliance Officer Since 2002 Beth S. Mazor (Born 1958) Managing Director, Putnam Investments Vice President Since 2002 Judith Cohen (Born 1945) Managing Director, Putnam Investments Vice President, Clerk and Assistant Treasurer Since 1993 The address of each Officer is One Post Office Square, Boston, MA 02109. 63 Fund information About Putnam Investments Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage nearly 100 mutual funds in growth, value, blend, fixed income, and international. Invest ment Manager Robert E. Patterson Mark C. Trenchard Putnam Investment George Putnam, III Vice President and BSA Compliance Officer Management, LLC Richard B. Worley One Post Office Square Judith Cohen Boston, MA 02109 Officers Vice President, Clerk and Assistant Treasurer Charles E. Haldeman, Jr. Investment Sub-Manager President Wanda M. McManus Putnam Investments Limited and Assistant Clerk 5759 St Jamess Street Charles E. Porter London, England SW1A 1LD Executive Vice President, Principal Nancy E. Florek Executive Officer, Associate Treasurer Vice President, Assistant Clerk, Assistant Marketing Services and Compliance Liaison Treasurer and Proxy Manager Putnam Retail Management One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Senior Vice President and Treasurer Custodian Steven D. Krichmar State Street Bank and Trust Company Vice President and Principal Financial Officer Legal Counsel Janet C. Smith Ropes & Gray LLP Vice President, Principal Accounting Officer and Assistant Treasurer Independent Registered Public Accounting Firm Susan G. Malloy KPMG LLP Vice President and Assistant Treasurer Trustees Beth S. Mazor John A. Hill, Chairman Vice President Jameson Adkins Baxter, Vice Chairman Charles B. Curtis James P. Pappas Robert J. Darretta Vice President Myra R. Drucker Charles E. Haldeman, Jr. Francis J. McNamara, III Paul L. Joskow Vice President and Chief Legal Officer Elizabeth T. Kennan Kenneth R. Leibler Robert R. Leveille Vice President and Chief Compliance Officer 64 Call 1-800-225-1581 weekdays between 8:30 a.m. and 8:00 p.m. or on Saturday between 9:00 a.m. and 5:00 p.m. Eastern Time, or visit our Web site (www.putnam.com) anytime for up-to-date information about the funds NAV. Item 2. Code of Ethics: (a) The Funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c ) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees July 31, 2008 $95,699 $ $6,000 $- July 31, 2007 $73,650 $ $5,450 $- For the fiscal years ended July 31, 2008 and July 31 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $74,733 and $5,450 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees July 31, $ - $ - $ - $ - July 31, $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants (a) The fund has a separately-designated Audit and Compliance Committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended. The Audit and Compliance Committee of the fund's Board of Trustees is composed of the following persons: Robert E. Patterson (Chairperson) Robert J. Darretta Myra R. Drucker John A. Hill Kenneth R. Leibler (b) Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Proxy voting guidelines of the Putnam funds The proxy voting guidelines below summarize the funds positions on various issues of concern to investors, and give a general indication of how fund portfolio securities will be voted on proposals dealing with particular issues. The funds proxy voting service is instructed to vote all proxies relating to fund portfolio securities in accordance with these guidelines, except as otherwise instructed by the Proxy Coordinator, a member of the Office of the Trustees who is appointed to assist in the coordination and voting of the funds proxies. The proxy voting guidelines are just that  guidelines. The guidelines are not exhaustive and do not address all potential voting issues. Because the circumstances of individual companies are so varied, there may be instances when the funds do not vote in strict adherence to these guidelines. For example, the proxy voting service is expected to bring to the Proxy Coordinators attention proxy questions that are company-specific and of a non-routine nature and that, even if covered by the guidelines, may be more appropriately handled on a case-by-case basis. Similarly, Putnam Managements investment professionals, as part of their ongoing review and analysis of all fund portfolio holdings, are responsible for monitoring significant corporate developments, including proxy proposals submitted to shareholders, and notifying the Proxy Coordinator of circumstances where the interests of fund shareholders may warrant a vote contrary to these guidelines. In such instances, the investment professionals submit a written recommendation to the Proxy Coordinator and the person or persons designated by Putnam Managements Legal and Compliance Department to assist in processing referral items under the funds Proxy Voting Procedures. The Proxy Coordinator, in consultation with the funds Senior Vice President, Executive Vice President, and/or the Chair of the Board Policy and Nominating Committee, as appropriate, will determine how the funds proxies will be voted. When indicated, the Chair of the Board Policy and Nominating Committee may consult with other members of the Committee or the full Board of Trustees. The following guidelines are grouped according to the types of proposals generally presented to shareholders. Part I deals with proposals submitted by management and approved and recommended by a companys board of directors. Part II deals with proposals submitted by shareholders. Part III addresses unique considerations pertaining to non-U.S. issuers. The Trustees of the Putnam funds are committed to promoting strong corporate governance practices and encouraging corporate actions that enhance shareholder value through the judicious voting of the funds proxies. It is the funds policy to vote their proxies at all shareholder meetings where it is practicable to do so. In furtherance of this, the funds have requested that their securities lending agent recall each domestic issuers voting securities that are on loan, in advance of the record date for the issuers shareholder meetings, so that the funds may vote at the meetings. The Putnam funds will disclose their proxy votes not later than August 31 of each year for the most recent 12-month period ended June 30, in accordance with the timetable established by SEC rules. I. BOARD-APPROVED PROPOSALS The vast majority of matters presented to shareholders for a vote involve proposals made by a company itself (sometimes referred to as management proposals), which have been approved and recommended by its board of directors. In view of the enhanced corporate governance practices currently being implemented in public companies and of the funds intent to hold corporate boards accountable for their actions in promoting shareholder interests, the funds proxies generally will be voted for the decisions reached by majority independent boards of directors, except as otherwise indicated in these guidelines. Accordingly, the funds proxies will be voted for board-approved proposals, except as follows: Matters relating to the Board of Directors Uncontested Election of Directors The funds proxies will be voted for the election of a companys nominees for the board of directors, except as follows: ► The funds will withhold votes for the entire board of directors if  the board does not have a majority of independent directors,  the board has not established independent nominating, audit, and compensation committees,  the board has more than 19 members or fewer than five members, absent special circumstances,  the board has not acted to implement a policy requested in a shareholder proposal that received the support of a majority of the shares of the company cast at its previous two annual meetings, or  the board has adopted or renewed a shareholder rights plan (commonly referred to as a poison pill) without shareholder approval during the current or prior calendar year. ► The funds will on a case-by-case basis withhold votes from the entire board of directors, or from particular directors as may be appropriate, if the board has approved compensation arrangements for one or more company executives that the funds determine are unreasonably excessive relative to the companys performance. ► The funds will withhold votes for any nominee for director:  who is considered an independent director by the company and who has received compensation from the company other than for service as a director (e.g., investment banking, consulting, legal, or financial advisory fees),  who attends less than 75% of board and committee meetings without valid reasons for the absences (e.g., illness, personal emergency, etc.),  of a public company (Company A) who is employed as a senior executive of another company (Company B), if a director of Company B serves as a senior executive of Company A (commonly referred to as an interlocking directorate), or  who serves on more than five unaffiliated public company boards (for the purpose of this guideline, boards of affiliated registered investment companies will count as one board). Commentary : Board independence : Unless otherwise indicated, for the purposes of determining whether a board has a majority of independent directors and independent nominating, audit, and compensation committees, an independent director is a director who (1) meets all requirements to serve as an independent director of a company under the NYSE Corporate Governance Rules (e.g., no material business relationships with the company and no present or recent employment relationship with the company including employment of an immediate family member as an executive officer), and (2) has not accepted directly or indirectly any consulting, advisory, or other compensatory fee from the company other than in his or her capacity as a member of the board of directors or any board committee. The funds Trustees believe that the receipt of any amount of compensation for services other than service as a director raises significant independence issues. Board size : The funds Trustees believe that the size of the board of directors can have a direct impact on the ability of the board to govern effectively. Boards that have too many members can be unwieldy and ultimately inhibit their ability to oversee management performance. Boards that have too few members can stifle innovation and lead to excessive influence by management. Time commitment : Being a director of a company requires a significant time commitment to adequately prepare for and attend the companys board and committee meetings. Directors must be able to commit the time and attention necessary to perform their fiduciary duties in proper fashion, particularly in times of crisis. The funds Trustees are concerned about over-committed directors. In some cases, directors may serve on too many boards to make a meaningful contribution. This may be particularly true for senior executives of public companies (or other directors with substantially full-time employment) who serve on more than a few outside boards. The funds may withhold votes from such directors on a case-by-case basis where it appears that they may be unable to discharge their duties properly because of excessive commitments. Interlocking directorships : The funds Trustees believe that interlocking directorships are inconsistent with the degree of independence required for outside directors of public companies. Corporate governance practices : Board independence depends not only on its members individual relationships, but also on the boards overall attitude toward management. Independent boards are committed to good corporate governance practices and, by providing objective independent judgment, enhancing shareholder value. The funds may withhold votes on a case-by-case basis from some or all directors who, through their lack of independence or otherwise, have failed to observe good corporate governance practices or, through specific corporate action, have demonstrated a disregard for the interests of shareholders. Such instances may include cases where a board of directors has approved compensation arrangements for one or more members of management that, in the judgment of the funds Trustees, are excessive by reasonable corporate standards relative to the companys record of performance. Contested Elections of Directors ► The funds will vote on a case-by-case basis in contested elections of directors. Classified Boards ► The funds will vote against proposals to classify a board, absent special circumstances indicating that shareholder interests would be better served by this structure. Commentary : Under a typical classified board structure, the directors are divided into three classes, with each class serving a three-year term. The classified board structure results in directors serving staggered terms, with usually only a third of the directors up for re-election at any given annual meeting. The funds Trustees generally believe that it is appropriate for directors to stand for election each year, but recognize that, in special circumstances, shareholder interests may be better served under a classified board structure. Other Board-Related Proposals The funds will generally vote for proposals that have been approved by a majority independent board, and on a case-by-case basis on proposals that have been approved by a board that fails to meet the guidelines basic independence standards (i.e., majority of independent directors and independent nominating, audit, and compensation committees). Executive Compensation The funds generally favor compensation programs that relate executive compensation to a companys long-term performance. The funds will vote on a case-by-case basis on board-approved proposals relating to executive compensation, except as follows: ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for stock option and restricted stock plans that will result in an average annual dilution of 1.67% or less (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against stock option and restricted stock plans that will result in an average annual dilution of greater than 1.67% (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against any stock option or restricted stock plan where the companys actual grants of stock options and restricted stock under all equity-based compensation plans during the prior three (3) fiscal years have resulted in an average annual dilution of greater than 1.67%. ► The funds will vote against stock option plans that permit the replacing or repricing of underwater options (and against any proposal to authorize such replacement or repricing of underwater options). ► The funds will vote against stock option plans that permit issuance of options with an exercise price below the stocks current market price. ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for an employee stock purchase plan that has the following features: (1) the shares purchased under the plan are acquired for no less than 85% of their market value; (2) the offering period under the plan is 27 months or less; and (3) dilution is 10% or less. Commentary : Companies should have compensation programs that are reasonable and that align shareholder and management interests over the longer term. Further, disclosure of compensation programs should provide absolute transparency to shareholders regarding the sources and amounts of, and the factors influencing, executive compensation. Appropriately designed equity-based compensation plans can be an effective way to align the interests of long-term shareholders with the interests of management. The funds may vote against executive compensation proposals on a case-by-case basis where compensation is excessive by reasonable corporate standards, or where a company fails to provide transparent disclosure of executive compensation. In voting on a proposal relating to executive compensation, the funds will consider whether the proposal has been approved by an independent compensation committee of the board. Capitalization Many proxy proposals involve changes in a companys capitalization, including the authorization of additional stock, the issuance of stock, the repurchase of outstanding stock, or the approval of a stock split. The management of a companys capital structure involves a number of important issues, including cash flow, financing needs, and market conditions that are unique to the circumstances of the company. As a result, the funds will vote on a case-by-case basis on board-approved proposals involving changes to a companys capitalization, except that where the funds are not otherwise withholding votes from the entire board of directors: ► The funds will vote for proposals relating to the authorization and issuance of additional common stock (except where such proposals relate to a specific transaction). ► The funds will vote for proposals to effect stock splits (excluding reverse stock splits). ► The funds will vote for proposals authorizing share repurchase programs. Commentary : A company may decide to authorize additional shares of common stock for reasons relating to executive compensation or for routine business purposes. For the most part, these decisions are best left to the board of directors and senior management. The funds will vote on a case-by-case basis, however, on other proposals to change a companys capitalization, including the authorization of common stock with special voting rights, the authorization or issuance of common stock in connection with a specific transaction (e.g., an acquisition, merger or reorganization), or the authorization or issuance of preferred stock. Actions such as these involve a number of considerations that may affect a shareholders investment and that warrant a case-by-case determination. Acquisitions, Mergers, Reincorporations, Reorganizations and Other Transactions Shareholders may be confronted with a number of different types of transactions, including acquisitions, mergers, reorganizations involving business combinations, liquidations, and the sale of all or substantially all of a companys assets, which may require their consent. Voting on such proposals involves considerations unique to each transaction. As a result, the funds will vote on a case-by-case basis on board-approved proposals to effect these types of transactions, except as follows: ► The funds will vote for mergers and reorganizations involving business combinations designed solely to reincorporate a company in Delaware. Commentary : A company may reincorporate into another state through a merger or reorganization by setting up a shell company in a different state and then merging the company into the new company. While reincorporation into states with extensive and established corporate laws  notably Delaware  provides companies and shareholders with a more well-defined legal framework, shareholders must carefully consider the reasons for a reincorporation into another jurisdiction, including especially an offshore jurisdiction. Anti-Takeover Measures Some proxy proposals involve efforts by management to make it more difficult for an outside party to take control of the company without the approval of the companys board of directors. These include the adoption of a shareholder rights plan, requiring supermajority voting on particular issues, the adoption of fair price provisions, the issuance of blank check preferred stock, and the creation of a separate class of stock with disparate voting rights. Such proposals may adversely affect shareholder rights, lead to management entrenchment, or create conflicts of interest. As a result, the funds will vote against board-approved proposals to adopt such anti-takeover measures, except as follows: ► The funds will vote on a case-by-case basis on proposals to ratify or approve shareholder rights plans; and ► The funds will vote on a case-by-case basis on proposals to adopt fair price provisions. Commentary : The funds Trustees recognize that poison pills and fair price provisions may enhance shareholder value under certain circumstances. As a result, the funds will consider proposals to approve such matters on a case-by-case basis. Other Business Matters Many proxies involve approval of routine business matters, such as changing a companys name, ratifying the appointment of auditors, and procedural matters relating to the shareholder meeting. For the most part, these routine matters do not materially affect shareholder interests and are best left to the board of directors and senior management of the company. The funds will vote for board-approved proposals approving such matters, except as follows: ► The funds will vote on a case-by-case basis on proposals to amend a companys charter or bylaws (except for charter amendments necessary to effect stock splits, to change a companys name or to authorize additional shares of common stock). ► The funds will vote against authorization to transact other unidentified, substantive business at the meeting. ► The funds will vote on a case-by-case basis on proposals to ratify the selection of independent auditors if there is evidence that the audit firms independence or the integrity of an audit is compromised. ► The funds will vote on a case-by-case basis on other business matters where the funds are otherwise withholding votes for the entire board of directors. Commentary : Charter and bylaw amendments and the transaction of other unidentified, substantive business at a shareholder meeting may directly affect shareholder rights and have a significant impact on shareholder value. As a result, the funds do not view these items as routine business matters. Putnam Managements investment professionals and the funds proxy voting service may also bring to the Proxy Coordinators attention company-specific items that they believe to be non-routine and warranting special consideration. Under these circumstances, the funds will vote on a case-by-case basis. The funds proxy voting service may identify circumstances that call into question an audit firms independence or the integrity of an audit. These circumstances may include recent material restatements of financials, unusual audit fees, egregious contractual relationships, and aggressive accounting policies. The funds will consider proposals to ratify the selection of auditors in these circumstances on a case-by-case basis. In all other cases, given the existence of rules that enhance the independence of audit committees and auditors by, for example, prohibiting auditors from performing a range of non-audit services for audit clients, the funds will vote for the ratification of independent auditors. II. SHAREHOLDER PROPOSALS SEC regulations permit shareholders to submit proposals for inclusion in a companys proxy statement. These proposals generally seek to change some aspect of the companys corporate governance structure or to change some aspect of its business operations. The funds generally will vote in accordance with the recommendation of the companys board of directors on all shareholder proposals, except as follows: ► The funds will vote for shareholder proposals to declassify a board, absent special circumstances which would indicate that shareholder interests are better served by a classified board structure. ► The funds will vote for shareholder proposals to require shareholder approval of shareholder rights plans. ► The funds will vote for shareholder proposals requiring companies to make cash payments under management severance agreements only if both of the following conditions are met:  the company undergoes a change in control, and  the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals requiring companies to accelerate vesting of equity awards under management severance agreements only if both of the following conditions are met:  the company undergoes a change in control, and  the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals to limit a companys ability to make excise tax gross-up payments under management severance agreements. ► The funds will vote on a case-by-case basis on shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, to the fullest extent practicable, for the benefit of the company, all performance-based bonuses or awards that were paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. ► The funds will vote for shareholder proposals requiring a company to report on its executive retirement benefits (e.g., deferred compensation, split-dollar life insurance, SERPs and pension benefits). ► The funds will vote for shareholder proposals requiring a company to disclose its relationships with executive compensation consultants (e.g., whether the company, the board or the compensation committee retained the consultant, the types of services provided by the consultant over the past five years, and a list of the consultants clients on which any of the companys executives serve as a director). ► The funds will vote for shareholder proposals that are consistent with the funds proxy voting guidelines for board-approved proposals. ► The funds will vote on a case-by-case basis on other shareholder proposals where the funds are otherwise withholding votes for the entire board of directors. Commentary : In light of the substantial reforms in corporate governance that are currently underway, the funds Trustees believe that effective corporate reforms should be promoted by holding boards of directors  and in particular their independent directors  accountable for their actions, rather than by imposing additional legal restrictions on board governance through piecemeal proposals. Generally speaking, shareholder proposals relating to business operations are often motivated primarily by political or social concerns, rather than the interests of shareholders as investors in an economic enterprise. As stated above, the funds Trustees believe that boards of directors and management are responsible for ensuring that their businesses are operating in accordance with high legal and ethical standards and should be held accountable for resulting corporate behavior. Accordingly, the funds will generally support the recommendations of boards that meet the basic independence and governance standards established in these guidelines. Where boards fail to meet these standards, the funds will generally evaluate shareholder proposals on a case-by-case basis. However, the funds generally support shareholder proposals to declassify a board or to require shareholder approval of shareholder rights plans The funds Trustees believe that these shareholder proposals further the goals of reducing management entrenchment and conflicts of interest, and aligning managements interests with shareholders interests in evaluating proposed acquisitions of the company. The Trustees also believe that shareholder proposals to limit severance payments may further these goals in some instances. In general, the funds favor arrangements in which severance payments are made to an executive only when there is a change in control and the executive loses his or her job as a result. Arrangements in which an executive receives a payment upon a change of control even if the executive retains employment introduce potential conflicts of interest and may distract management focus from the long term success of the company. In evaluating shareholder proposals that address severance payments, the funds distinguish between cash and equity payments. The funds generally do not favor cash payments to executives upon a change in control transaction if the executive retains employment. However, the funds recognize that accelerated vesting of equity incentives, even without termination of employment, may help to align management and shareholder interests in some instances, and will evaluate shareholder proposals addressing accelerated vesting of equity incentive payments on a case-by-case basis. When severance payments exceed a certain amount based on the executives previous compensation, the payments may be subject to an excise tax. Some compensation arrangements provide for full excise tax gross-ups, which means that the company pays the executive sufficient additional amounts to cover the cost of the excise tax. The funds are concerned that the benefits of providing full excise tax gross-ups to executives may be outweighed by the cost to the company of the gross-up payments. Accordingly, the funds will vote on a case-by-case basis on shareholder proposals to curtail excise tax gross-up payments. The funds generally favor arrangements in which severance payments do not trigger an excise tax or in which the companys obligations with respect to gross-up payments are limited in a reasonable manner. The funds Trustees will also consider whether a companys severance payment arrangements, taking all of the pertinent circumstances into account, constitute excessive compensation. The funds Trustees believe that performance-based compensation can be an effective tool for aligning management and shareholder interests. However, to fulfill its purpose, performance compensation should only be paid to executives if the performance targets are actually met. A significant restatement of financial results or a significant extraordinary write-off may reveal that executives who were previously paid performance compensation did not actually deliver the required business performance to earn that compensation. In these circumstances, it may be appropriate for the company to recoup this performance compensation. The fund will consider on a case by case basis shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, performance-based bonuses or awards paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. The fund does not believe that such a policy should necessarily disadvantage a company in recruiting executives, as executives should understand that they are only entitled to performance compensation based on the actual performance they deliver. The funds Trustees also believe that shareholder proposals that are intended to increase transparency, particularly with respect to executive compensation, without establishing rigid restrictions upon a companys ability to attract and motivate talented executives, are generally beneficial to sound corporate governance without imposing undue burdens. The funds will generally support shareholder proposals calling for reasonable disclosure. III. VOTING SHARES OF NON-U.S. ISSUERS Many of the Putnam funds invest on a global basis, and, as a result, they may hold, and have an opportunity to vote, shares in non-U.S. issuers  i.e., issuers that are incorporated under the laws of foreign jurisdictions and whose shares are not listed on a U.S. securities exchange or the NASDAQ stock market. In many non-U.S. markets, shareholders who vote proxies of a non-U.S. issuer are not able to trade in that companys stock on or around the shareholder meeting date. This practice is known as share blocking. In countries where share blocking is practiced, the funds will vote proxies only with direction from Putnam Managements investment professionals. In addition, some non-U.S. markets require that a companys shares be re-registered out of the name of the local custodian or nominee into the name of the shareholder for the shareholder to be able to vote at the meeting. This practice is known as share reregistration. As a result, shareholders, including the funds, are not able to trade in that companys stock until the shares are re-registered back in the name of the local custodian or nominee following the meeting. In countries where share re-registration is practiced, the funds will generally not vote proxies. Protection for shareholders of non-U.S. issuers may vary significantly from jurisdiction to jurisdiction. Laws governing non-U.S. issuers may, in some cases, provide substantially less protection for shareholders than do U.S. laws. As a result, the guidelines applicable to U.S. issuers, which are premised on the existence of a sound corporate governance and disclosure framework, may not be appropriate under some circumstances for non-U.S. issuers. However, the funds will vote proxies of non-U.S. issuers in accordance with the guidelines applicable to U.S. issuers , except as follows: Uncontested Election of Directors Germany ► For companies subject to co-determination, the funds will vote on a case by-case basis for the election of nominees to the supervisory board. ► The funds will withhold votes for the election of a former member of the companys managerial board to chair of the supervisory board. Commentary : German corporate governance is characterized by a two-tier board systema managerial board composed of the companys executive officers, and a supervisory board. The supervisory board appoints the members of the managerial board. Shareholders elect members of the supervisory board, except that in the case of companies with more than 2,000 employees, company employees are allowed to elect half of the supervisory board members. This co-determination practice may increase the chances that the supervisory board of a large German company does not contain a majority of independent members. In this situation, under the Funds proxy voting guidelines applicable to U.S. issuers, the funds would vote against all nominees. However, in the case of companies subject to co-determination, the Funds will vote for supervisory board members on a case-by-case basis, so that the funds can support independent nominees. Consistent with the funds belief that the interests of shareholders are best protected by boards with strong, independent leadership, the funds will withhold votes for the election of former chairs of the managerial board to chair of the supervisory board. Japan ► For companies that have established a U.S.-style corporate governance structure, the funds will withhold votes for the entire board of directors if  the board does not have a majority of outside directors ,  the board has not established nominating and compensation committees composed of a majority of outside directors , or  the board has not established an audit committee composed of a majority of independent directors . ► The funds will withhold votes for the appointment of members of a companys board of statutory auditors if a majority of the members of the board of statutory auditors is not independent. Commentary : Board structure : Recent amendments to the Japanese Commercial Code give companies the option to adopt a U.S.-style corporate governance structure (i.e., a board of directors and audit, nominating, and compensation committees). The funds will vote for proposals to amend a companys articles of incorporation to adopt the U.S.-style corporate structure. Definition of outside director and independent director : Corporate governance principles in Japan focus on the distinction between outside directors and independent directors. Under these principles, an outside director is a director who is not and has never been a director, executive, or employee of the company or its parent company, subsidiaries or affiliates. An outside director is independent if that person can make decisions completely independent from the managers of the company, its parent, subsidiaries, or affiliates and does not have a material relationship with the company (i.e., major client, trading partner, or other business relationship; familial relationship with current director or executive; etc.). The guidelines have incorporated these definitions in applying the board independence standards above. Korea ► The funds will withhold votes for the entire board of directors if  the board does not have a majority of outside directors,  the board has not established a nominating committee composed of at least a majority of outside directors, or  the board has not established an audit committee composed of at least three members and in which at least two-thirds of its members are outside directors. Commentary : For purposes of these guideline, an outside director is a director that is independent from the management or controlling shareholders of the company, and holds no interests that might impair performing his or her duties impartially from the company, management or controlling shareholder. In determining whether a director is an outside director, the funds will also apply the standards included in Article 415-2(2) of the Korean Commercial Code (i.e., no employment relationship with the company for a period of two years before serving on the committee, no director or employment relationship with the companys largest shareholder, etc.) and may consider other business relationships that would affect the independence of an outside director. Russia ► The funds will vote on a case-by-case basis for the election of nominees to the board of directors. Commentary : In Russia, director elections are typically handled through a cumulative voting process. Cumulative voting allows shareholders to cast all of their votes for a single nominee for the board of directors, or to allocate their votes among nominees in any other way. In contrast, in regular voting, shareholders may not give more than one vote per share to any single nominee. Cumulative voting can help to strengthen the ability of minority shareholders to elect a director. In Russia, as in some other emerging markets, standards of corporate governance are usually behind those in developed markets. Rather than vote against the entire board of directors, as the funds generally would in the case of a company whose board fails to meet the funds standards for independence, the funds may, on a case by case basis, cast all of their votes for one or more independent director nominees. The funds believe that it is important to increase the number of independent directors on the boards of Russian companies to mitigate the risks associated with dominant shareholders. United Kingdom ► The funds will withhold votes for the entire board of directors if  the board does not have at least a majority of independent non-executive directors,  the board has not established a nomination committee composed of a majority of independent non-executive directors, or  the board has not established compensation and audit committees composed of (1) at least three directors (in the case of smaller companies, two directors) and (2) solely independent non-executive directors. ► The funds will withhold votes for any nominee for director who is considered an independent director by the company and who has received compensation from the company other than for service as a director, such as investment banking, consulting, legal, or financial advisory fees. Commentary : Application of guidelines : Although the United Kingdoms Combined Code on Corporate Governance (Combined Code) has adopted the comply and explain approach to corporate governance, the funds Trustees believe that the guidelines discussed above with respect to board independence standards are integral to the protection of investors in U.K. companies. As a result, these guidelines will be applied in a prescriptive manner. Definition of independence : For the purposes of these guidelines, a non-executive director shall be considered independent if the director meets the independence standards in section A.3.1 of the Combined Code (i.e., no material business or employment relationships with the company, no remuneration from the company for non-board services, no close family ties with senior employees or directors of the company, etc.), except that the funds do not view service on the board for more than nine years as affecting a directors independence. Smaller companies : A smaller company is one that is below the FTSE 350 throughout the year immediately prior to the reporting year. Other Matters ► The funds will vote for shareholder proposals calling for a majority of a companys directors to be independent of management. ► The funds will vote for shareholder proposals seeking to increase the independence of board nominating, audit, and compensation committees. ► The funds will vote for shareholder proposals that implement corporate governance standards similar to those established under U.S. federal law and the listing requirements of U.S. stock exchanges, and that do not otherwise violate the laws of the jurisdiction under which the company is incorporated. ► The funds will vote on a case-by-case basis on proposals relating to (1) the issuance of common stock in excess of 20% of the companys outstanding common stock where shareholders do not have preemptive rights, or (2) the issuance of common stock in excess of 100% of the companys outstanding common stock where shareholders have preemptive rights. As adopted February 15, 2008 Proxy Voting Procedures of the Putnam Funds The proxy voting procedures below explain the role of the funds Trustees, the proxy voting service and the Proxy Coordinator, as well as how the process will work when a proxy question needs to be handled on a case-by-case basis, or when there may be a conflict of interest. The role of the funds Trustees The Trustees of the Putnam funds exercise control of the voting of proxies through their Board Policy and Nominating Committee, which is composed entirely of independent Trustees. The Board Policy and Nominating Committee oversees the proxy voting process and participates, as needed, in the resolution of issues that need to be handled on a case-by-case basis. The Committee annually reviews and recommends, for Trustee approval, guidelines governing the funds proxy votes, including how the funds vote on specific proposals and which matters are to be considered on a case-by-case basis. The Trustees are assisted in this process by their independent administrative staff (Office of the Trustees), independent legal counsel, and an independent proxy voting service. The Trustees also receive assistance from Putnam Investment Management, LLC (Putnam Management), the funds investment advisor, on matters involving investment judgments. In all cases, the ultimate decision on voting proxies rests with the Trustees, acting as fiduciaries on behalf of the shareholders of the funds. The role of the proxy voting service The funds have engaged an independent proxy voting service to assist in the voting of proxies. The proxy voting service is responsible for coordinating with the funds custodians to ensure that all proxy materials received by the custodians relating to the funds portfolio securities are processed in a timely fashion. To the extent applicable, the proxy voting service votes all proxies in accordance with the proxy voting guidelines established by the Trustees. The proxy voting service will refer proxy questions to the Proxy Coordinator (described below) for instructions under circumstances where: (1) the application of the proxy voting guidelines is unclear; (2) a particular proxy question is not covered by the guidelines; or (3) the guidelines call for specific instructions on a case-by-case basis. The proxy voting service is also requested to call to the Proxy Coordinators attention specific proxy questions that, while governed by a guideline, appear to involve unusual or controversial issues. The funds also utilize research services relating to proxy questions provided by the proxy voting service and by other firms. The role of the Proxy Coordinator Each year, a member of the Office of the Trustees is appointed Proxy Coordinator to assist in the coordination and voting of the funds proxies. The Proxy Coordinator will deal directly with the proxy voting service and, in the case of proxy questions referred by the proxy voting service, will solicit voting recommendations and instructions from the Office of the Trustees, the Chair of the Board Policy and Nominating Committee, and Putnam Managements investment professionals, as appropriate. The Proxy Coordinator is responsible for ensuring that these questions and referrals are responded to in a timely fashion and for transmitting appropriate voting instructions to the proxy voting service. Voting procedures for referral items As discussed above, the proxy voting service will refer proxy questions to the Proxy Coordinator under certain circumstances. When the application of the proxy voting guidelines is unclear or a particular proxy question is not covered by the guidelines (and does not involve investment considerations), the Proxy Coordinator will assist in interpreting the guidelines and, as appropriate, consult with one of more senior staff members of the Office of the Trustees and the Chair of the Board Policy and Nominating Committee on how the funds shares will be voted. For proxy questions that require a case-by-case analysis pursuant to the guidelines or that are not covered by the guidelines but involve investment considerations, the Proxy Coordinator will refer such questions, through a written request, to Putnam Managements investment professionals for a voting recommendation. Such referrals will be made in cooperation with the person or persons designated by Putnam Managements Legal and Compliance Department to assist in processing such referral items. In connection with each such referral item, the Legal and Compliance Department will conduct a conflicts of interest review, as described below under Conflicts of Interest, and provide a conflicts of interest report (the Conflicts Report) to the Proxy Coordinator describing the results of such review. After receiving a referral item from the Proxy Coordinator, Putnam Managements investment professionals will provide a written recommendation to the Proxy Coordinator and the person or persons designated by the Legal and Compliance Department to assist in processing referral items. Such recommendation will set forth (1) how the proxies should be voted; (2) the basis and rationale for such recommendation; and (3) any contacts the investment professionals have had with respect to the referral item with non-investment personnel of Putnam Management or with outside parties (except for routine communications from proxy solicitors). The Proxy Coordinator will then review the investment professionals recommendation and the Conflicts Report with one of more senior staff members of the Office of the Trustees in determining how to vote the funds proxies. The Proxy Coordinator will maintain a record of all proxy questions that have been referred to Putnam Managements investment professionals, the voting recommendation, and the Conflicts Report. In some situations, the Proxy Coordinator and/or one of more senior staff members of the Office of the Trustees may determine that a particular proxy question raises policy issues requiring consultation with the Chair of the Board Policy and Nominating Committee, who, in turn, may decide to bring the particular proxy question to the Committee or the full Board of Trustees for consideration. Conflicts of interest Occasions may arise where a person or organization involved in the proxy voting process may have a conflict of interest. A conflict of interest may exist, for example, if Putnam Management has a business relationship with (or is actively soliciting business from) either the company soliciting the proxy or a third party that has a material interest in the outcome of a proxy vote or that is actively lobbying for a particular outcome of a proxy vote. Any individual with knowledge of a personal conflict of interest (e.g., familial relationship with company management) relating to a particular referral item shall disclose that conflict to the Proxy Coordinator and the Legal and Compliance Department and otherwise remove himself or herself from the proxy voting process. The Legal and Compliance Department will review each item referred to Putnam Managements investment professionals to determine if a conflict of interest exists and will provide the Proxy Coordinator with a Conflicts Report for each referral item that (1) describes any conflict of interest; (2) discusses the procedures used to address such conflict of interest; and (3) discloses any contacts from parties outside Putnam Management (other than routine communications from proxy solicitors) with respect to the referral item not otherwise reported in an investment professionals recommendation. The Conflicts Report will also include written confirmation that any recommendation from an investment professional provided under circumstances where a conflict of interest exists was made solely on the investment merits and without regard to any other consideration. As adopted March 11, 2005 Item 8. Portfolio Managers of Closed-End Management Investment Companies (a)(1) Investment management teams. Putnam Managements, Putnam Investments Limiteds and The Putnam Advisory Companys (for funds having Putnam Investments Limited and/or The Putnam Advisory Company as sub-manager) investment professionals are organized into investment management teams, with a particular team dedicated to a specific asset class. The members of the team or teams identified in the shareholder report included in Item 1 of this report manage the funds investments. The names of all team members can be found at www.putnam.com . The team members identified as the funds Portfolio Leader(s) and Portfolio Member(s) coordinate team efforts related to the fund and are primarily responsible for the day-today management of the funds portfolio. In addition to these individuals, each team also includes other investment professionals, whose analysis, recommendations and research inform investment decisions made for the fund. Portfolio Leaders Joined Employer Positions Over Past Five Years Fund D. William Kohli 2002 Putnam Management Director, Core Fixed Income Team 1994-Present Portfolio Members Michael Atkin 2007 Putnam Management Director of Sovereign Research 1997-Present Rob Bloemker 2005 Putnam Management Deputy Head of Investments, 1999-Present Previously, Chief Investment Officer, Core Fixed-Income; Team Leader, Mortgage and Government; Mortgage Specialist Kevin Murphy 2007 Putnam Management Team Leader, High Grade Credit 1999-Present Previously, Investment Strategist Paul Scanlon 2005 Putnam Management Team Leader, U.S. High-Yield. 1999-Present Previously, Portfolio Manager (a)(2) Other Accounts Managed by the Funds Portfolio Managers. The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the funds Portfolio Leader(s) and Portfolio Member(s) managed as of the funds most recent fiscal year-end. The other accounts may include accounts for which the individual was not designated as a portfolio member. Unless noted, none of the other accounts pays a fee based on the accounts performance. Other accounts (including separate accounts, managed account programs and single- Portfolio Other SEC-registered open- Other accounts that pool assets sponsor defined contribution Leader or end and closed-end funds from more than one client plan offerings) Member Number Assets Number of Assets Number Assets of accounts of accounts accounts William Kohli 6 $3,224,200,000 9 $1,346,000,000 9 $2,178,600,000 Rob Bloemker 16 $9,597,400,000 28 $12,798,100,000 30* $11,643,000,000 Michael Atkin 6 $3,224,200,000 3 $479,600,000 5 $1,517,700,000 Paul Scanlon 11 $6,373,900,000 12 $1,224,700,000 5 $458,800,000 Kevin Murphy 10 $7,276,100,000 22 $8,746,400,000 21 $8,212,700,000 * 3 accounts, with total assets of $823,100,000, pay an advisory fee based on account performance. Potential conflicts of interest in managing multiple accounts . Like other investment professionals with multiple clients, the funds Portfolio Leader(s) and Portfolio Member(s) may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under Other Accounts Managed by the Funds Portfolio Managers at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (performance fee accounts), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others:  The most attractive investments could be allocated to higher-fee accounts or performance fee accounts.  The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time.  The trading of other accounts could be used to benefit higher-fee accounts (front-running).  The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Managements policies:  Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts.  All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts).  All trading must be effected through Putnams trading desks and normal queues and procedures must be followed (i.e., no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure).  Front running is strictly prohibited.  The funds Portfolio Leader(s) and Portfolio Member(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Leader(s) or Portfolio Member(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Managements investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish pilot or incubator funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the funds Portfolio Leader(s) and Portfolio Member(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Leader(s) and Portfolio Member(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Managements policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation  neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Managements daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings). A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Leader(s) or Portfolio Member(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Managements trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to seek to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold  for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Managements trade allocation policies generally provide that each days transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Managements opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Managements trade oversight procedures in an attempt to ensure fairness over time across accounts. Cross trades, in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay. Putnam Management and the funds Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on another accounts objectives or other factors, the Portfolio Leader(s) and Portfolio Member(s) may give advice and make decisions that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Leader(s) or Portfolio Member(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The funds Portfolio Leader(s) and Portfolio Member(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. (a)(3) Compensation of investment professionals. Putnam Management believes that its investment management teams should be compensated primarily based on their success in helping investors achieve their goals. The portion of Putnam Investments total incentive compensation pool that is available to Putnam Managements Investment Division is based primarily on its delivery, across all of the portfolios it manages, of consistent, dependable and superior performance over time. The peer group for the fund, which is identified in the shareholder report included in Item 1, is the funds its broad investment category as determined by Lipper Inc. The portion of the incentive compensation pool available to each investment management team varies based primarily on its delivery, across all of the portfolios it manages, of consistent, dependable and superior performance over time on (i) for tax-exempt funds, a tax-adjusted basis to recognize the different federal income tax treatment for capital gains distributions and exempt-interest distributions or (ii) for taxable funds, on a before-tax basis. Consistent performance means being above median over one year. · Dependable performance means not being in the 4th quartile of the peer group over one, three or five years. · Superior performance (which is the largest component of Putnam Managements incentive compensation program) means being in the top third of the peer group over three and five years. In determining an investment management teams portion of the incentive compensation pool and allocating that portion to individual team members, Putnam Management retains discretion to reward or penalize teams or individuals, including the funds Portfolio Leader(s) and Portfolio Member(s), as it deems appropriate, based on other factors. The size of the overall incentive compensation pool each year depends in large part on Putnams profitability for the year, which is influenced by assets under management. Incentive compensation is generally paid as cash bonuses, but a portion of incentive compensation may instead be paid as grants of restricted stock, options or other forms of compensation, based on the factors described above. In addition to incentive compensation, investment team members receive annual salaries that are typically based on seniority and experience. Incentive compensation generally represents at least 70% of the total compensation paid to investment team members. (a)(4) Fund ownership. The following table shows the dollar ranges of shares of the fund owned by the professionals listed above at the end of the funds last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. N/A indicates the individual was not a Portfolio Leader or Portfolio Member as of 7/31/07. (b) Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number Number (or of Shares Approximate Purchased Dollar Value) as Part of Shares of Publicly that May Yet Be Total Number Average Announced Purchased of Shares Price Paid Plans or under the Plans Period Purchased per Share Programs* or Programs** August 1 - August 31, 2007 2,274,845 $6.29 2,274,845 883,681 September 1 - September 30, 2007 883,681 $6.39 883,681 - October 1 - October 5, 2007 - October 6 - 1,098,795 $6.35 1,098,795 14,676,524 October 31, 2007 November 1 - November 30, 2007 1,300,734 $6.17 1,300,734 13,375,790 December 1 - December 31, 2007 1,013,566 $6.27 1,013,566 12,362,224 January 1 - January 31, 2008 475,073 $6.36 475,073 11,887,151 February 1 - February 28, 2008 753,821 $6.11 753,821 11,133,330 March 1 - March 31, 2008 861,432 $5.96 861,432 10,271,898 April 1 - April 30, 2008 1,258,704 $6.17 1,258,704 9,013,194 May 1 - May 31, 2008 498,328 $6.35 498,328 8,514,866 June 1 - June 30, 2008 80,780 $6.18 80,780 8,434,086 July 1 - July 31, 2008 898,215 $5.92 898,215 7,535,871 *The Board of Trustees announced a repurchase plan on October 7, 2005 for which 9,757,815 shares were approved for repurchase by the fund. The repurchase plan was approved through October 6, 2006. On March 10, 2006, the Trustees announced that the repurchase program was increased to allow repurchases of up to a total of 19,515,630 shares over the original term of the program. On September 15, 2006, the Trustees voted to extend the term of the repurchase program through October 6, 2007. In September 2007, the Trustees announced that the repurchase program was increased to allow repurchases up to a total 15,775,319 shares through October 7, 2008. **Information prior to October 6, 2007 is based on the total number of shares eligible for repurchase under the program, as amended through September 15, 2006. Information from October 6, 2007 forward is based on the total number of shares eligible for repurchase under the program, as amended through September 2007. Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Premier Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 25, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 25, 2008
